



hsflogo.jpg [hsflogo.jpg]
6 February 2017


ERIN ENERGY CORPORATION
as Parent


and


ERIN PETROLEUM NIGERIA LIMITED
as Company




and


THE MAURITIUS COMMERCIAL BANK LIMITED
as Mandated Lead Arranger


and


THE MAURITIUS COMMERCIAL BANK LIMITED
as Agent


and


THE MAURITIUS COMMERCIAL BANK LIMITED
as Security Agent




and


THE ENTITIES LISTED IN SCHEDULE 1
as Original Lender


USD 100,000,000
PRE-EXPORT FINANCE FACILITY AGREEMENT







Herbert Smith Freehills LLP






07/12851328_37

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Clause
Headings
Page
1.
DEFINITIONS AND INTERPRETATION
1


2.
THE FACILITY
25


3.
PURPOSE
26


4.
CONDITIONS OF UTILISATION
26


5.
UTILISATION - LOANS
27


6.
UTILISATION - LETTERS OF CREDIT
28


7.
LETTERS OF CREDIT
31


8.
REPAYMENT
35


9.
VOLUNTARY PREPAYMENT AND CANCELLATION
36


10.
MANDATORY PREPAYMENT AND CANCELLATION
36


11.
RESTRICTIONS
37


12.
INTEREST
38


13.
INTEREST PERIODS
39


14.
CHANGES TO THE CALCULATION OF INTEREST
40


15.
FEES
41


16.
TAX GROSS UP AND INDEMNITIES
42


17.
INCREASED COSTS
44


18.
OTHER INDEMNITIES
46


19.
MITIGATION BY THE LENDERS
48


20.
COSTS AND EXPENSES
48


21.
GUARANTEE AND INDEMNITY
49


22.
REPRESENTATIONS
51


23.
INFORMATION UNDERTAKINGS
61


24.
COVER RATIOS
65


25.
GENERAL UNDERTAKINGS
66


26.
SALES CONTRACTS UNDERTAKINGS
73


27.
BANK ACCOUNTS
76


28.
EVENTS OF DEFAULT
78


29.
CHANGES TO THE LENDERS
83


30.
PROHIBITION ON DEBT PURCHASE TRANSACTIONS BY THE GROUP
87


31.
CHANGES TO THE OBLIGORS
88


32.
ROLE OF THE AGENT AND THE ARRANGER
88


33.
THE SECURITY AGENT
96


34.
CONDUCT OF BUSINESS BY THE FINANCE PARTIES
107


35.
SHARING AMONG THE FINANCE PARTIES
107


36.
PAYMENT MECHANICS
108


37.
SET-OFF
112


38.
NOTICES
112


39.
CALCULATIONS AND CERTIFICATES
115


40.
PARTIAL INVALIDITY
115


41.
REMEDIES AND WAIVERS
115







07/12851328_37

--------------------------------------------------------------------------------





42.
AMENDMENTS AND WAIVERS
115


43.
CONFIDENTIALITY
116


44.
CONFIDENTIALITY OF FUNDING RATES
120


45.
COUNTERPARTS
121


46.
GOVERNING LAW
121


47.
ENFORCEMENT
121


48.
WAIVER OF IMMUNITY
122


SCHEDULE 1 THE ORIGINAL LENDER
123


SCHEDULE 2 CONDITIONS PRECEDENT TO INITIAL UTILISATION
124


SCHEDULE 3 UTILISATION REQUESTS
127


SCHEDULE 4 FORM OF TRANSFER CERTIFICATE
130


SCHEDULE 5 FORM OF ASSIGNMENT AGREEMENT
132


SCHEDULE 6 COVER RATIOS CERTIFICATE
135


SCHEDULE 7 LMA FORM OF CONFIDENTIALITY UNDERTAKING
136


SCHEDULE 8 TIMETABLES
140


SCHEDULE 9 ZENITH SECURITY DOCUMENTS
141


SCHEDULE 10 SHAREHOLDER DEBT INSTRUMENTS
142


SCHEDULE 11 FORM OF LETTER OF CREDIT
143


SCHEDULE 12
145


FORM OF DEMAND
145


SCHEDULE 13 EXISTING FINANCIAL INDEBTEDNESS
146


SCHEDULE 14 EXISTING GUARANTEES
147


SCHEDULE 15 EXISTING SECURITY
148


SCHEDULE 16 EXISTING LOANS
149


SCHEDULE 17 DISCLOSURE TABLE
150


SCHEDULE 18 FORM OF OVERRIDE DEED
151









07/12851328_37

--------------------------------------------------------------------------------






THIS AGREEMENT is dated 6 February 2017 and made
BETWEEN
(1)
ERIN ENERGY CORPORATION, having its registered office at 1330 Post Oak Blvd.,
Suite 2250, Houston, TX 77056, with registration number 30-0349798 (the "Parent"
or the "Guarantor");

(2)
ERIN PETROLEUM NIGERIA LIMITED (formerly known as Camac Petroleum Limited),
having its registered office at Camac House, Plot 1649, Olosa Street, Victoria
Island, Lagos, Nigeria, with registration number 860957 (the "Borrower" or the
"Company");

(3)
THE MAURITIUS COMMERCIAL BANK LIMITED as mandated lead arrangers (the
"Arranger");

(4)
THE ENTITIES listed in Schedule 1 (The Original Lender) as original lender (the
"Original Lender");

(5)
THE MAURITIUS COMMERCIAL BANK LIMITED as agent of the other Finance Parties (the
"Agent");

(6)
THE MAURITIUS COMMERCIAL BANK LIMITED as security trustee for the Secured
Parties (the "Security Agent"); and

(7)
THE MAURITIUS COMMERCIAL BANK LIMITED as issuing bank (the "Issuing Bank").

IT IS AGREED as follows:

1.
DEFINITIONS AND INTERPRETATION

1.1
Definitions

In this Agreement:
"Abandonment Costs" means all costs and expenses incurred, or to be incurred, or
any provision required to be made for such costs and expenses, in each case, in
connection with the abandonment and/or demolition and removal (together with any
site reinstatement) of the Fields.
"Acceptable Bank" means:
(a)
a bank or financial institution which has a rating for its long-term unsecured
and non-credit-enhanced debt obligations of A-1 or higher by Standard & Poor's
Rating Services or F1 or higher by Fitch Ratings Ltd or P-1 or higher by Moody's
Investors Service Limited or a comparable rating from an internationally
recognised credit rating agency; or

(b)
any other bank or financial institution approved by the Agent.

"Accounting Principles" means generally accepted accounting principles in the
United States of America (and in the case of the Company converted and
reconciled to IFRS for purposes of the Company’s financial statements).
"Accounting Reference Date" means 31 December of each Financial Year.
"Actual Budget" means the actual budget of the Company provided to the Agent in
accordance with Clause 23.4.2 (Information: miscellaneous).
"Affiliate" means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.
"Agreement" means this agreement.
"Allied" means Allied Energy Plc, having its registered office at 1649 Olosa
Street, Camac House, Victoria Island, Lagos, Nigeria.


1
07/12851328_37

--------------------------------------------------------------------------------





"Assignment Agreement" means an agreement substantially in the form set out in
Schedule 5 (Form of Assignment Agreement) or any other form agreed between the
relevant assignor and assignee.
"Assumptions" mean the assumptions used to prepare the Financial Projection
including:
(a)
petroleum prices (including the Crude Oil price deck) to be approved by the
Lenders; and

(b)
the production forecasts in respect of the proved reserves volumes, CAPEX
Program, operating expenditure and other relevant assumptions as provided by the
Borrower and as approved by the Technical Advisor and the Lenders.

"Auditors" means name of current auditors of the Parent or any other firm
appointed by the Parent to act as its statutory auditors.
"Authorisation" means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.
"Availability Period" means the period from and including the date of this
Agreement to and including the End of the Grace Period.
"Available Commitment" means a Lender's Commitment minus:
(a)    its participation in any outstanding Utilisations; and
(b)
in relation to any proposed Utilisation, its participation in any other
Utilisations that are due to be made on or before the proposed Utilisation Date.

"Available Facility" means the aggregate for the time being of each Lender's
Available Commitment.
"Basel III" has the meaning given to that term in Clause 17.1.2 (Increased
costs).
"Benefit Plan" means any employee benefit plan (including such plans as defined
in Section 3(3) of ERISA) that an Obligor or an ERISA Affiliate sponsors or
maintains or to which an Obligor or a subsidiary of an Obligor makes, is making,
or is obligated to make contributions and includes any Pension Plan.
"Break Costs" means the amount (if any) by which:
(a)
the interest (excluding the Margin) which a Lender should have received for the
period from the date of receipt of all or any part of its participation in a
Loan or Unpaid Sum to the last day of the current Interest Period in respect of
that Loan or Unpaid Sum, had the principal amount or Unpaid Sum received been
paid on the last day of that Interest Period;

exceeds:
(b)
the amount which that Lender would be able to obtain by placing an amount equal
to the principal amount or Unpaid Sum received by it on deposit with a leading
bank in the Relevant Interbank Market for a period starting on the Business Day
following receipt or recovery and ending on the last day of the current Interest
Period.

"Bumi" means Bumi Armada Berhad, having its registered office at Level 21,
Menara Perak, 24, Jalan Perak, 50450 Kuala Lumpur, Malaysia with registered
number 370398-X.
"Business Day" means a day (other than a Saturday or Sunday) on which banks are
open for general business in London, Lagos, Geneva, Johannesburg and Port Louis,
and in relation to any date for payment or purchase of dollars, New York.
"Buyer" means Glencore Energy UK Ltd or any other replacement buyer of Petroleum
from the Fields acceptable to the Lenders who has concluded a sales contract in
accordance with Clause 26.9 (Replacement Sales Contract).
"CAMAC" means CAMAC Energy Holdings Limited.


2
07/12851328_37

--------------------------------------------------------------------------------





"CAPEX Program" means the capital expenditures program of the Company in
relation to the development of the Fields included in the then current Financial
Projection, in form and substance satisfactory to the Technical Advisor and the
Lenders.
"CAPEX Reserve Account" means the bank account opened and maintained by the
Borrower in accordance with Clause 27 (Bank Accounts) and includes any interest
of the Company in any replacement account or any sub-division or sub account of
that account.
"Cash" means, at any time, cash denominated in USD in hand or at bank and (in
the latter case) credited to an account in the name of an Obligor with a bank or
financial institution approved by the Agent and to which an Obligor is alone (or
together with the other Obligor) beneficially entitled and for so long as:
(a)    that cash is repayable within 3 days of the relevant date of calculation;
(b)
repayment of that cash is not contingent on the prior discharge of any other
indebtedness of any member of the Group or of any other person whatsoever or on
the satisfaction of any other condition;

(c)
there is no Security over that cash except for Transaction Security or any
Permitted Security constituted by a netting or set-off arrangement entered into
by members of the Group in the ordinary course of their banking arrangements;
and

(d)
the cash is freely and immediately available to be applied in repayment or
prepayment of the Facility.

"Cash Equivalent Investments" means at any time:
(a)
certificates of deposit maturing within one year after the relevant date of
calculation and issued by a bank or financial institution approved by the Agent;

(b)
governmental obligations consisting of:

(i)
any investment in marketable debt obligations issued or guaranteed by the
government of any member state of the European Economic Area or any
Participating Member State or by an instrumentality or agency of any of them
having an equivalent credit rating, maturing within one year after the relevant
date of calculation and not convertible or exchangeable to any other security;

(ii)
marketable securities issued by the U.S. Government and supported by the full
faith and credit of the U.S. Treasury, either by statute or an opinion of the
Attorney General of the United States; and

(iii)
marketable debt securities, rated Aaa by Moody’s and/or AAA by Standard & Poor’s
Rating Services, issued by U.S. Government-sponsored enterprises, U.S. federal
agencies, U.S. federal financing banks, and international institutions whose
capital stock has been subscribed for by the United States.

(c)
commercial paper not convertible or exchangeable to any other security:

(i)
for which a recognised trading market exists;

(ii)
issued by an issuer incorporated in the United States of America, the United
Kingdom, any member state of the European Economic Area or any Participating
Member State;

(iii)
which matures within one year after the relevant date of calculation; and

(iv)
which has a credit rating of either A-1 or higher by Standard & Poor's Rating
Services or F1 or higher by Fitch Ratings Ltd or P-1 or higher by Moody's
Investors Service Limited, or, if no rating is available in respect of the
commercial paper, the issuer of which has, in respect of its long-



3
07/12851328_37

--------------------------------------------------------------------------------





term unsecured and non-credit enhanced debt obligations, an equivalent rating;
(d)
any investment in money market funds which (i) have a credit rating of either
A-1 or higher by Standard & Poor's Rating Services or F1 or higher by Fitch
Ratings Ltd or P-1 or higher by Moody's Investors Service Limited, (ii) which
invest substantially all their assets in securities of the types described in
paragraphs (a) to (b)(ii) above and (iii) can be turned into cash on not more
than 30 days' notice; or

(e)    any other debt security approved by the Majority Lenders,
in each case, denominated in USD and to which either Obligor is alone (or
together with the other Obligor is beneficially entitled at that time and which
is not issued or guaranteed by any member of the Group or subject to any
Security (other than Security arising under the Transaction Security Documents).
"CFADS" has the meaning given to that term in Clause 24.1 (Definitions).
"Charged Property" means all of the assets of the Company which from time to
time are, or are expressed to be, the subject of the Transaction Security.
"Close Family Member of a Public Official" means a spouse, one of his/her
children or parents.
"Commitment" means:
(a)
in relation to an Original Lender, the amount set opposite its name under the
heading "Commitment" in Schedule 1 (The Original Lender) and the amount of any
other Commitment transferred to it under this Agreement; and

(b)
in relation to any other Lender, the amount of any Commitment transferred to it
under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.
"Company's Agent" means the Parent appointed to act on behalf of the Company in
relation to the Finance Documents pursuant to Clause 2.3 (Company's Agent).
"Company Change of Ownership" means the Parent ceases directly or indirectly to
hold 100% of the share capital and voting rights of the Company (save for any
nominee shares as required under Nigerian law).
"Confidential Information" means all information relating to either Obligor, the
Group, the Transaction Documents or the Facility of which a Finance Party
becomes aware in its capacity as, or for the purpose of becoming, a Finance
Party or which is received by a Finance Party in relation to, or for the purpose
of becoming a Finance Party under, the Finance Documents or the Facility from
either:
(a)
any member of the Group or any of its advisers; or

(b)
another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Group or any of its advisers,

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes:
(i)
information that:

(A)
is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 43 (Confidentiality); or

(B)
is identified in writing at the time of delivery as non-confidential by any
member of the Group or any of its advisers; or



4
07/12851328_37

--------------------------------------------------------------------------------





(C)
is known by that Finance Party before the date the information is disclosed to
it in accordance with paragraphs (a) or (b) above or is lawfully obtained by
that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with the Group and which, in either case, as
far as that Finance Party is aware, has not been obtained in breach of, and is
not otherwise subject to, any obligation of confidentiality; and

(ii)
any Funding Rate.

"Confidentiality Undertaking" means a confidentiality undertaking substantially
in a recommended form of the LMA as set out in Schedule 7 (LMA Form of
Confidentiality Undertaking) or in any other form agreed between the Parent and
the Agent.
"Corrupt Act" has the meaning given to such term in Clause 22.18.5
(Anti-corruption law, anti-bribery law).
"Cover Ratios" has the meaning given to that term in Clause ‎‎24.1
(Definitions).
"Cover Ratios Certificate" means a certificate substantially in the form set out
in Schedule 6 (Cover Ratios Certificate).
"CRD IV" has the meaning given to that term in Clause 17.1.2 (Increased costs).
"CRR" has the meaning given to that term in Clause 17.1.2 (Increased costs).
"Crude Oil" means liquid Petroleum which has been treated but not refined.
"Debt Purchase Transaction" means, in relation to a person, a transaction where
such person:
(a)
purchases by way of assignment or transfer;

(b)
enters into any sub-participation in respect of; or

(c)
enters into any other agreement or arrangement having an economic effect
substantially similar to a sub-participation in respect of,

any Commitment or amount outstanding under this Agreement.
"Debt Service Obligations" has the meaning given to that term in Clause ‎24.1
(Definitions).
"Debt Service Reserve Account" or "DSRA" means the bank account opened and
maintained by the Company with the Agent in accordance with Clause 27 (Bank
Accounts) and includes any interest of the Company in any replacement account or
any sub-division or sub account of that account.
"Default" means an Event of Default or any event or circumstance specified in
Clause 28 (Events Of Default) other than Clause 28.25 (Acceleration) which would
(with the expiry of a grace period, the giving of notice, the making of any
determination under the Finance Documents or any combination of any of the
foregoing) be an Event of Default.
"Delegate" means any delegate, agent, attorney or co-trustee appointed by the
Security Agent.
"Disruption Event" means either or both of:
(a)
a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facility (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or



5
07/12851328_37

--------------------------------------------------------------------------------





(b)
the occurrence of any other event which results in a disruption (of a technical
or systems-related nature) to the treasury or payments operations of a Party
preventing that, or any other Party:

(i)
from performing its payment obligations under the Finance Documents; or

(ii)
from communicating with other Parties in accordance with the terms of the
Finance Documents,

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.
"DPR" means the Nigerian Department of Petroleum Resources.
"DSRA Pledge Agreement" means the DSRA pledge agreement to be dated on or about
the date of this Agreement between the Company as pledgor and the Security Agent
as pledgee pursuant to which the Company pledges all amounts standing to the
credit of the DSRA in favour of the Security Agent to secure the Secured
Obligations.
"End of the Grace Period" means 30 June 2017.
"Environment" means humans, animals, plants and all other living organisms
including the ecological systems of which they form part and the following
media:
(a)
air (including air within natural or man-made structures, whether above or below
ground);

(b)
water (including territorial, coastal and inland waters, water under or within
land and water in drains and sewers); and

(c)
land (including land under water).

"Environmental Claim" means any claim, proceeding, formal notice or
investigation by any person in respect of any Environmental Law.
"Environmental Law" means any applicable law or regulation which relates to:
(a)
the pollution or protection of the Environment;

(b)
the conditions of the workplace; or

(c)
the generation, handling, storage, use, release or spillage of any substance
which, alone or in combination with any other, is capable of causing harm to the
Environment, including any waste.

"Environmental Permits" means any permit and other Authorisation and the filing
of any notification, report or assessment required under any Environmental Law
for the operation of the business of any member of the Group conducted on or
from the properties owned or used by any member of the Group.
"ERISA" means the Employee Retirement Income Security Act of 1974, and
regulations promulgated thereunder.
"ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with either Obligor within the meaning of Section 414(b) or
(c) of the IRC (and Sections 414(m) and (o) of the IRC for purposes of
provisions relating to Section 412 of the IRC).
"ERISA Event" means:
(a)
a Reportable Event with respect to a Pension Plan;

(b)
a withdrawal by either Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA;



6
07/12851328_37

--------------------------------------------------------------------------------





(c)
a complete or partial withdrawal by either Obligor or ERISA Affiliate from a
Multi-employer Plan or notification that a Multi-employer Plan is in
reorganization;

(d)
the filing of a notice of intent to terminate, the treatment of a Benefit Plan
amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multi-employer Plan;

(e)
a determination that a Pension Plan is considered an at-risk plan or a plan in
critical or endangered status under the IRC or ERISA;

(f)
the occurrence of an event or condition which might reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multi-employer Plan;

(g)
the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon either Obligor
or ERISA Affiliate; or

(h)
the failure by an Obligor or ERISA Affiliate to meet all applicable requirements
under the Pension Funding Rules in respect of the Pension Plan, whether or not
waived, or to make a required contribution to a Multi-employer Plan.

"Event of Default" means any event or circumstance specified as such in Clause
28 (Events of Default) other than Clause 28.25 (Acceleration).
"Expiry Date" means, in respect of a Letter of Credit, the last day of its Term.
"Export Proceeds" means all proceeds paid or payable under the Sales Contract
and credited directly to the Zenith Account in accordance with the terms of the
Sales Contract and Clause 27.2 (Credits to Facility Accounts).
"Facility" means the term loan and letter of credit facilities made available
under this Agreement as described in Clause 2.1 (The Facilities).
"Facility Accounts" means the Offshore Collection Account, the Zenith Account,
the DSRA Account and the CAPEX Reserve Account.
"Facility Office" means:
(a)
in respect of a Lender or Issuing Bank, the office or offices notified by that
Lender or Issuing Bank to the Agent in writing on or before the date it becomes
a Lender or the Issuing Bank (or, following that date, by not less than five
Business Days' written notice) as the office or offices through which it will
perform its obligations under this Agreement; or

(b)
in respect of any other Finance Party, the office in the jurisdiction in which
it is resident for tax purposes.

"FCPA" has the meaning given to such term in Clause 22.18.1 (Anti-corruption
law, anti-bribery law).
"Federal Reserve Board" means the Board of Governors of the US Federal Reserve
System or any successor thereto.
"Fee Letter" means any letter or letters dated on or about the date of this
Agreement between the Arranger and the Company (or the Agent and the Company or
the Security Agent and the Company) setting out any of the fees referred to in
Clause 15 (Fees).
"Field" means any existing or future field and/or well within the OMLs including
Oyo 7, 8, 9 and Oyo 10.
"Finance Document" means this Agreement, any Cover Ratios Certificate, any Fee
Letter, the Override Deed, the Subordination Agreement, each Transaction
Security Document, any Utilisation Request, the Irrevocable Payment Instructions
and any other document designated as a "Finance Document" by the Agent and the
Parent.


7
07/12851328_37

--------------------------------------------------------------------------------





"Finance Lease" means any lease or hire purchase contract, a liability under
which would, in accordance with the Accounting Principles, be treated as a
balance sheet liability (other than a lease or hire purchase contract which
would, in accordance with the Accounting Principles in force prior to 1 January
2019 have been treated as an operating lease).
"Finance Party" means the Agent, the Arranger, the Security Agent, the Issuing
Bank or a Lender.
"Financial Indebtedness" means any indebtedness for or in respect of:
(a)
moneys borrowed and debit balances at banks or other financial institutions;

(b)
any acceptance under any acceptance credit or bill discounting facility (or
dematerialised equivalent);

(c)
any note purchase facility or the issue of bonds, notes, debentures, loan stock
or any similar instrument;

(d)
the amount of any liability in respect of Finance Leases;

(e)
receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis and meet any requirement for de-recognition
under the Accounting Principles);

(f)
any Treasury Transaction (and, when calculating the value of that Treasury
Transaction, only the marked to market value (or, if any actual amount is due as
a result of the termination or close-out of that Treasury Transaction, that
amount) shall be taken into account);

(g)
any counter-indemnity obligation in respect of a guarantee, bond, standby or
documentary letter of credit or any other instrument issued by a bank or
financial institution in respect of an underlying liability of an entity which
is not a member of the Group which liability would fall within one of the other
paragraphs of this definition;

(h)
any amount raised by the issue of redeemable shares which are redeemable (other
than at the option of the issuer) before the Termination Date or are otherwise
classified as borrowings under the Accounting Principles);

(i)    any amount of any liability under an advance or deferred purchase
agreement if:
(i)
one of the primary reasons behind entering into the agreement is to raise
finance or to finance the acquisition or construction of the asset or service in
question; or

(ii)
the agreement is in respect of the supply of assets or services and payment is
due more than 90 days after the date of supply;

(j)
any amount raised under any other transaction (including any forward sale or
purchase, sale and sale back or sale and leaseback agreement) having the
commercial effect of a borrowing or otherwise classified as borrowings under the
Accounting Principles; and

(k)
the amount of any liability in respect of any guarantee for any of the items
referred to in paragraphs (a) to (j) above.

"Financial Close" means the date on which the Agent notifies the Company and the
Lenders that it has received all of the documents and other evidence set out in
Schedule 2 (Conditions precedent to initial Utilisation) in form and substance
satisfactory to the Agent and/or waived receipt of those documents and other
evidence, to occur no later than 16 January 2017, unless such date is extended
by agreement of the Parties.
"Financial Projection" means the financial projections used to establish CFADS
in accordance with a computer model as may be amended and updated from time to
time in


8
07/12851328_37

--------------------------------------------------------------------------------





accordance with Clause 23.9 (Financial Projection), in form and substance
satisfactory to the Agent.
"Financial Quarter" means the period commencing on the day after one Quarter
Date and ending on the next Quarter Date.
"Financial Year" means the annual accounting period of the Group ending on or
about 31 December in each year.
"Financing Support Agreement" means the financing support agreement dated on or
about the date hereof entered into between the Parent and PIC relating to
various matters in cluding delivery of the SBSA Guarantee.
"FPSO" means the floating production storage and offloading vessel, Armada
Perdana, or any replacement vessel.
"FPSO Charter" means the charter agreement between Bumi and the Company relating
to the FPSO, as amended by the FPSO Charter Amendment Agreement.
"FPSO Charter Amendment Agreement" means the amendment agreement to the FPSO
Charter, in form and substance satisfactory to the Lenders.
"Funding Rate" means any individual rate notified by a Lender to the Agent
pursuant to Clause 12.4.2 (Notification of rates of interest).
"Government Entity" has the meaning given to such term in Clause 22.18.3
(Anti-corruption law, anti-bribery law).
"Gross Expenditure" means, in relation to any period, the aggregate of (without
double counting) the following items attributable to the Working Interests:
(a)
all costs and outgoings of the Company including operating costs (excluding any
payments under the Finance Documents),

(b)
capital expenditures (not taking into account the CAPEX Program) and Abandonment
Costs;

(c)
insurance costs;

(d)
hedging liabilities;

(e)
Taxes net of allowances on committed expenditure;

(f)
royalties; and

(g)
general and administrative costs,

in each case, payable or, as the case may be, projected to be payable, by the
Company.
"Gross Revenue" means in relation to any period, the aggregate of (without
double counting) the following items attributable to the Working Interests:
(a)
the gross proceeds of sale of all Petroleum to which the Company is entitled;

(b)
any proceeds of any insurances (other than in respect of any insurance to be
paid in settlement of claims in respect of third party liability);

(c)
all refunds or reimbursements of Taxes;

(d)
all compensation or other consideration received on account of nationalisation,
expropriation or requisition;

(e)
such other amounts as the Company and the Agent may agree to include for the
purposes of this Agreement; and

(f)
all amounts payable to the Company under any hedging agreement entered into in
accordance with this Agreement,

in each case, paid or, as the case may be, projected to be paid, to the Company.
"Group" means the Parent and each of its Subsidiaries for the time being.


9
07/12851328_37

--------------------------------------------------------------------------------





"Group Structure Chart" means the group structure chart in the agreed form.
"Holding Company" means, in relation to a person, any other person in respect of
which it is a Subsidiary.
"IFRS" means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.
"Impaired Agent" means the Agent at any time when:
(a)
it has failed to make (or has notified a Party that it will not make) a payment
required to be made by it under the Finance Documents by the due date for
payment;

(b)
the Agent otherwise rescinds or repudiates a Finance Document; or

(c)
an Insolvency Event has occurred and is continuing with respect to the Agent;

unless, in the case of paragraph (a) above:
(i)
its failure to pay is caused by:

(A)
administrative or technical error; or

(B)
a Disruption Event; and

payment is made within three Business Days of its due date; or
(ii)
the Agent is disputing in good faith whether it is contractually obliged to make
the payment in question.

"Initial Repayment Date" means the End of the Grace Period.
"Insolvency Event" in relation to the Agent (or, for the purposes of Clause 26.8
(Buyer failure), the Buyer) means that the Agent or Buyer:
(a)
is dissolved (other than pursuant to a consolidation, amalgamation or merger);

(b)
becomes insolvent or is unable to pay its debts or fails or admits in writing
its inability generally to pay its debts as they become due;

(c)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors;

(d)
institutes or has instituted against it, by a regulator, supervisor or any
similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organisation or
the jurisdiction of its head or home office, a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors' rights, or a petition is presented
for its winding-up or liquidation by it or such regulator, supervisor or similar
official;

(e)
has instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors' rights, or a petition is presented for its
winding-up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition is instituted or
presented by a person or entity not described in paragraph (d) above and:

(i)
results in a judgment of insolvency or bankruptcy or the entry of an order for
relief or the making of an order for its winding-up or liquidation; or

(ii)
is not dismissed, discharged, stayed or restrained in each case within 30 days
of the institution or presentation thereof;

(f)
has exercised in respect of it one or more of the stabilisation powers pursuant
to Part 1 of the Banking Act 2009 and/or has instituted against it a bank
insolvency



10
07/12851328_37

--------------------------------------------------------------------------------





proceeding pursuant to Part 2 of the Banking Act 2009 or a bank administration
proceeding pursuant to Part 3 of the Banking Act 2009;
(g)
has a resolution passed for its winding-up, official management or liquidation
(other than pursuant to a consolidation, amalgamation or merger);

(h)
seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets (other than, for so long as it
is required by law or regulation not to be publicly disclosed, any such
appointment which is to be made, or is made, by a person or entity described in
paragraph (d) above);

(i)
has a secured party take possession of all or substantially all its assets or
has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 30 days thereafter;

(j)
causes or is subject to any event with respect to it which, under the applicable
laws of any jurisdiction, has an analogous effect to any of the events specified
in paragraphs (a) to (i) above; or

(k)
takes any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any of the foregoing acts.

"Interest Payment Date" means:
(a)
prior to the End of the Grace Period, each Quarter Date after the first
Utilisation Date;

(b)
the End of the Grace Period; and

(c)
each Repayment Date after the End of the Grace Period.

"Interest Period" means, in relation to a Loan, each period determined in
accordance with Clause 13 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 12.3 (Default interest).
"Interpolated Screen Rate" means, in relation to any Loan, the rate (rounded to
the same number of decimal places as the two relevant Screen Rates) which
results from interpolating on a linear basis between:
(a)
the applicable Screen Rate for the longest period (for which that Screen Rate is
available) which is less than the Interest Period of that Loan; and

(b)
the applicable Screen Rate for the shortest period (for which that Screen Rate
is available) which exceeds the Interest Period of that Loan,

each as of the Specified Time for dollars.
"IRC" means the US Internal Revenue Code of 1986, as amended.
"Irrevocable Payment Instructions" means the irrevocable payment instructions to
and acknowledgement and acceptance in favour of the Agent on behalf of the
Finance Parties by the Buyer providing that payments under the Sales Contract
are to be paid directly to the Zenith Account, in form and substance
satisfactory to the Agent.
"L/C Proportion" means in relation to a Lender in respect of any Letter of
Credit the proportion (expressed as a percentage) borne by that Lender's
Available Commitment to the relevant Available Facility immediately prior to the
issue of that Letter of Credit, adjusted to reflect any assignment or transfer
under this Agreement to or by that Lender.
"Legal Reservations" means:
(a)
the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;



11
07/12851328_37

--------------------------------------------------------------------------------





(b)
the time barring of claims under the Limitation Acts, the possibility that an
undertaking to assume liability for or indemnify a person against non-payment of
UK stamp duty may be void and defences of set-off or counterclaim; and

(c)
similar principles, laws, regulations, rights and defences under the laws of any
Relevant Jurisdiction.

"Lender" means:
(a)
any Original Lender; and

(b)
any bank, financial institution, trust, fund or other entity which has become a
Party as a Lender in accordance with Clause 29 (Changes to the Lenders),

which in each case has not ceased to be a Lender in accordance with the terms of
this Agreement.
"Letter of Credit" means:
(a)
a letter of credit, substantially in the form set out in Schedule 11 (Form Of
Letter Of Credit) or in any other form requested by the Borrower and agreed by
the Agent with the prior consent of the Majority Lenders and the Issuing Bank;
or

(b)
any guarantee, indemnity or other instrument in a form requested by the Borrower
and agreed by the Agent with the prior consent of the Majority Lenders and the
Issuing Bank.

"LIBOR" means, in relation to any Loan:
(a)
the applicable Screen Rate as of the Specified Time for dollars and for a period
equal in length to the Interest Period of that Loan; or

(b)
as otherwise determined pursuant to Clause 14 (Changes to the Calculation of
Interest),

and if, in either case, that rate is less than zero, LIBOR shall be deemed to be
zero.
"Limitation Acts" means the Limitation Act 1980 and the Foreign Limitation
Periods Act 1984.
"LMA" means the Loan Market Association.
"Loan" means a loan to be made under the Facility or the principal amount
outstanding for the time being of that loan.
"Majority Lenders" means a Lender or Lenders whose Commitments aggregate more
than 66 ⅔ per cent. of the Total Commitments (or, if the Total Commitments have
been reduced to zero, aggregated more than 66 ⅔ per cent. of the Total
Commitments immediately prior to that reduction).
"Margin" means six per cent. per annum.
"Margin Stock" means "margin stock" as such term is defined in Regulation T, U
or X of the Federal Reserve Board.
"Material Adverse Effect" means, in the opinion of the Majority Lenders, a
material adverse effect on:
(a)
the business (including the production and export capacity), operations,
property, condition (financial or otherwise) or prospects of either Obligor or
the Group taken as a whole; or

(b)
the ability of either Obligor to perform its obligations under the Transaction
Documents to which it is a party; or

(c)
the validity or enforceability of, or the effectiveness or ranking of any
Security granted or purporting to be granted pursuant to any of, the Finance
Documents or the rights or remedies of any Finance Party under any of the
Finance Documents.



12
07/12851328_37

--------------------------------------------------------------------------------





"Material Licence" means the OMLs.
"Month" means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:
(a)
(subject to paragraph (c) below) if the numerically corresponding day is not a
Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day;

(b)
if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month; and

(c)
if an Interest Period begins on the last Business Day of a calendar month, that
Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

The above rules will only apply to the last Month of any period.
"Multi-employer Plan" means a "multi-employer plan" as defined in Section
4001(a)(3) of ERISA which is or was at any time during the current year or the
immediately preceding six years contributed to, or been obligated to be
contributed to, by any Obligor or any ERISA Affiliate.
"New Lender" has the meaning given to that term in Clause 29 (Changes to the
Lenders).
"Non-Acceptable L/C Lender" means a Lender which:
(a)
is not an Acceptable Bank within the meaning of paragraph (a) of the definition
of "Acceptable Bank" (other than a Lender which each Issuing Bank has agreed is
acceptable to it notwithstanding that fact); or

(b)
has failed to make (or has notified the Agent that it will not make) a payment
to be made by it under Clause 7.4 (Indemnities) or Clause 32.11 (Lenders'
indemnity to the Agent) or any other payment to be made by it under the Finance
Documents to or for the account of any other Finance Party in its capacity as
Lender by the due date for payment.

"Obligor" means the Company or the Parent.
"OECD Convention" has the meaning given to such term in Clause 22.18.1
(Anti-corruption law, anti-bribery law).
"Offshore Collection Account" means the offshore bank account opened in
Mauritius and maintained by the Company with the Agent in accordance with Clause
‎27 (Bank Accounts) and includes any interest of the Company in any replacement
account or any sub-division or sub-account of that account.
"Offshore Collection Account Pledge Agreement" means the Offshore Collection
Account pledge agreement dated on or about the date of this Agreement between
the Company as pledgor, the Security Agent and the Agent, pursuant to which the
Company pledges, inter alia, all amounts standing to the credit of the Offshore
Collection Account in favour of the Security Agent to secure the Secured
Obligations.
"OML 120" means the oil mining lease numbered 120 issued by the government of
the Federal Republic of Nigeria to Allied Energy Resources (Nigeria) Limited
(currently known as Allied Energy Plc) for a term of twenty (20) years with an
effective date of 27 February 2001.
"OML 121" means the oil mining lease numbered 121 issued by the government of
the Federal Republic of Nigeria to Allied Energy Resources (Nigeria) Limited
(currently known as Allied Energy Plc) for a term of twenty (20) years with an
effective date of 27 February 2001.


13
07/12851328_37

--------------------------------------------------------------------------------





"OMLs" means OML 120 and OML 121.
"Original Financial Statements" means:
(a)
in relation to the Parent, its audited consolidated financial statements for its
Financial Year ended 31 December 2015; and

(b)
in relation to the Company, its audited financial statements for its Financial
Year ended 31 December 2015.

"Original Jurisdiction" means, in relation to an Obligor, the jurisdiction under
whose laws that Obligor is incorporated as at the date of this Agreement and in
the case of the Parent, "Original Jurisdiction" also means Texas.
"Override Deed" means the deed dated on or about the date hereof between,
amongst others, the Parent, the Company, the Agent, the Security Agent and
Zenith Bank, which organises, inter alia, pro-rata rights of the Lenders in
respect of the Export Proceeds, sets out pro-rata sharing of enforcement
proceeds between Zenith and the Agent in respect of the Zenith Security
Documents and the Transaction Security Documents and waives certain provisions
of the Zenith Finance Documents.
"Participating Member State" means any member state of the European Union that
has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
"Party" means a party to this Agreement or any other Finance Document.
"PBGC" means the Pension Benefit Guaranty Corporation, or any Government Entity
succeeding to the functions thereof or any Government Entity of another
jurisdiction exercising similar functions in respect of any Benefit Plans of an
Obligor.
"Pension Plan" means a pension plan or an employee benefit plan (as defined in
Section 3(2) of ERISA) subject to Title IV of ERISA, which an Obligor or ERISA
Affiliate sponsors, maintains, or to which it makes, is making, or is obligated
to make contributions, or has made contributions at any time during the
immediately preceding five plan years.
"Permitted Acquisition" means:
(a)
an acquisition by a member of the Group of an asset sold, leased, transferred or
otherwise disposed of by another member of the Group in circumstances
constituting a Permitted Disposal;

(b)
an acquisition of shares or equity securities issued by any other member of the
Group as otherwise permitted under the Finance Documents;

(c)
an acquisition of securities which are Cash Equivalent Investments so long as
those Cash Equivalent Investments become subject to the Transaction Security as
soon as is reasonably practicable;

(d)
the incorporation of a company which on incorporation becomes a member of the
Group, but only if:

(i)
that company is incorporated with limited liability; and

(ii)
if the shares in the company are owned by an Obligor, Security over the shares
of that company, in form and substance satisfactory to the Agent, is created in
favour of the Security Agent within 30 days of the date of its incorporation;

(e)
an acquisition of (A) all of the issued share capital of a limited liability
company or (B) (if the acquisition is made by a limited liability company whose
sole purpose is to make the acquisition) a business or undertaking carried on as
a going concern, but only if:

(i)
no Default is continuing on the closing date for the acquisition or would occur
as a result of the acquisition;



14
07/12851328_37

--------------------------------------------------------------------------------





(ii)
the acquired company, business or undertaking is engaged in a business
substantially the same as that carried on by the Obligors; and

(iii)
the consideration (including associated costs and expenses) for the acquisition
and any Financial Indebtedness or other assumed actual or contingent liability,
in each case remaining in the acquired company (or any such business) at the
date of acquisition (when aggregated with the consideration (including
associated costs and expenses) for any other Permitted Acquisition and any
Financial Indebtedness or other assumed actual or contingent liability, in each
case remaining in any such acquired companies or businesses at the time of
acquisition does not in any Financial Year of the Parent exceed in aggregate
USD20,000,000 or its equivalent,

provided that no Obligor will and each Obligor shall ensure that no other member
of the Group will directly or indirectly acquire any interest in assets located
in or connected with any country which is subject to trade sanctions imposed by
a Sanctions Authority without the consent of all Lenders.
"Permitted Disposal" means any sale, lease, licence, transfer or other disposal
which, except in the case of paragraph (b), is on arm's length terms:
(a)
of trading stock or cash made by any member of the Group in the ordinary course
of trading of the disposing entity;

(b)
of any asset by a member of the Group (the "Disposing Company") to another
member of the Group (the "Acquiring Company"), but if:

(i)
the Disposing Company is an Obligor, the Acquiring Company must also be an
Obligor; and

(ii)
the Disposing Company had given Security over the asset, the Acquiring Company
must give equivalent Security over that asset;

(c)
of assets (other than shares or businesses) in exchange for other assets
comparable or superior as to type, value and quality;

(d)
of obsolete or redundant vehicles, plant and equipment for cash or other
consideration;

(e)
as required by applicable laws relating to the protection of Environment and
health and safety requirements;

(f)
of Cash Equivalent Investments for cash or in exchange for other Cash Equivalent
Investments;

(g)
arising as a result of any Permitted Security; and

(h)
of assets (other than shares) for cash where the higher of the market value and
net consideration receivable (when aggregated with the higher of the market
value and net consideration receivable for any other sale, lease, licence,
transfer or other disposal not allowed under the preceding paragraphs or as a
Permitted Transaction) does not exceed $20,000,000 (or its equivalent) in total
during the term of this Agreement and does not exceed $20,000,000 (or its
equivalent) in any Financial Year of the Company.

"Permitted Financial Indebtedness" means Financial Indebtedness:
(a)
arising under the Zenith Finance Documents, in the form existing as at the date
of this Agreement;

(b)
arising in relation to its obligations to Bumi, as the FPSO owner, approved by
the Agent in accordance with the terms hereof;

(c)
to the extent covered by a Letter of Credit;



15
07/12851328_37

--------------------------------------------------------------------------------





(d)
arising under a foreign exchange transaction for spot or forward delivery
entered into in connection with protection against fluctuation in currency rates
where that foreign exchange exposure arises in the ordinary course of trade, but
not a foreign exchange transaction for investment or speculative purposes;

(e)
arising under a Permitted Loan or a Permitted Guarantee or as permitted by
Clause 25.22 (Treasury Transactions);

(f)
of any person acquired by a member of the Group after the date of this Agreement
which is incurred under arrangements in existence at the date of acquisition,
but not incurred or increased or having its maturity date extended in
contemplation of, or since, that acquisition, and outstanding only for a period
of three months following the date of acquisition;

(g)
under Finance Leases of vehicles, plant, equipment or computers, provided that
the aggregate capital value of all such items so leased under outstanding leases
by members of the Group does not exceed $20,000,000 (or its equivalent in other
currencies) at any time;

(h)
not permitted by the preceding paragraphs (including letters of credit or bonds
arising in the normal course of trading) or as a Permitted Transaction and the
outstanding amount of which does not exceed $20,000,000 (or its equivalent) in
aggregate for the Group at any time; or

(i)
any existing Financial Indebtedness set out in Schedule 13(Existing Financial
Indebtedness) except to the extent the principal amount of Financial
Indebtedness exceeds the amount stated in that Schedule.

"Permitted Guarantee" means:
(a)
the endorsement of negotiable instruments in the ordinary course of trade;

(b)
any performance or similar bond guaranteeing performance by a member of the
Group under any contract entered into in the ordinary course of trade;

(c)
any guarantee permitted under Clause 25.19 (Financial Indebtedness);

(d)
any guarantee given in respect of the netting or set-off arrangements permitted
pursuant to paragraph (c) of the definition of "Permitted Security";

(e)
letters of credit or bonds arising in the normal course of trading where the
outstanding amount of which does not exceed USD 10,000,000 (or its equivalent)
in aggregate for the Group at any time;

(f)
any indemnity given in the ordinary course of the documentation of an
acquisition or disposal transaction which is a Permitted Acquisition or
Permitted Disposal which indemnity is in a customary form and subject to
customary limitations; or

(g)
any guarantees set out in Schedule 14 (Existing Guarantees) except to the extent
the principal amount guaranteed exceeds the amount stated in that Schedule.

"Permitted Loan" means:
(a)
any trade credit extended by any member of the Group to its customers on normal
commercial terms and in the ordinary course of its trading activities;

(b)
Financial Indebtedness which is referred to in the definition of, or otherwise
constitutes, Permitted Financial Indebtedness (except under paragraph (b) of
that definition);

(c)
a loan made by a member of the Group to an employee or director of any member of
the Group if the amount of that loan when aggregated with the amount of all
loans to employees and directors by members of the Group does not exceed USD
25,000 (or its equivalent) at any time;



16
07/12851328_37

--------------------------------------------------------------------------------





(d)
any loan (other than a loan made by a member of the Group to another member of
the Group) so long as the aggregate amount of the Financial Indebtedness under
any such loans does not exceed USD 3,000,000 (or its equivalent) at any time;
and

(e)
any existing Loan set out in Schedule 16 (Existing Loans).

"Permitted Security" means:
(a)
Security arising under the Zenith Security Documents;

(b)
any lien arising by operation of law and in the ordinary course of trading and
not as a result of any default or omission by any member of the Group;

(c)
any netting or set-off arrangement entered into by any member of the Group with
Zenith Bank and other commercial banks in Nigeria in the ordinary course of its
banking arrangements for the purpose of netting debit and credit balances of
members of the Group but only so long as (i) such arrangement does not permit
credit balances of Obligors to be netted or set off against debit balances of
members of the Group which are not Obligors and (ii) such arrangement does not
give rise to other Security over the assets of Obligors in support of
liabilities of members of the Group which are not Obligors;

(d)
any payment or close out netting or set-off arrangement pursuant to any Treasury
Transaction or foreign exchange transaction entered into by a member of the
Group which constitutes Permitted Financial Indebtedness, excluding any Security
or Quasi-Security under a credit support arrangement;

(e)
any Security or Quasi-Security arising under any retention of title, hire
purchase, purchase money or conditional sale arrangement or arrangements having
similar effect in respect of goods supplied to a member of the Group in the
ordinary course of trading and on the supplier's standard or usual terms and not
arising as a result of any default or omission by any member of the Group;

(f)
any Quasi-Security arising as a result of a disposal which is a Permitted
Disposal;

(g)
any Security or Quasi-Security arising as a consequence of any Finance Lease
permitted pursuant to paragraph (g) of the definition of "Permitted Financial
Indebtedness";

(h)
any Security arising in respect of the Company's obligations under the FPSO
Charter but only to the extent this is approved by the Agent;

(i)
any existing Security disclosed in Schedule 16 (Existing Security) except to the
extent the principal amount secured exceeds the amount stated in that Schedule.

"Permitted Transaction" means:
(a)
the reduction of the FPSO Charter fee (and other material terms) the terms of
which are documented in the FPSO Charter Amendment Agreement;

(b)
any composition, compromise or arrangement with Zenith Bank the terms of which
have been notified to the Agent no later than the date of this Agreement;

(c)
any disposal required, Financial Indebtedness incurred, guarantee, indemnity or
Security or Quasi-Security given, or other transaction arising, under the
Finance Documents;

(d)
the solvent liquidation or reorganisation of any member of the Group which is
not an Obligor so long as any payments or assets distributed as a result of such
liquidation or reorganisation are distributed to other members of the Group; or

(e)
transactions (other than (i) any sale, lease, license, transfer or other
disposal and (ii) the granting or creation of Security or the incurring or
permitting to subsist of



17
07/12851328_37

--------------------------------------------------------------------------------





Financial Indebtedness) conducted in the ordinary course of trading on arm's
length terms.
"Petroleum" means any mineral oil or relative hydrocarbon and natural gas
existing in its natural condition in strata but not including coal or bituminous
shales or other stratified deposits from which oil can be extracted by
destructive distillation.
"PIC" means the Public Investment Corporation SOC Ltd.
"PIC Letter" means the letter from PIC to the Lenders dated on or about the date
hereof, in form and substance satisfactory to the Lenders.
"Production Sharing Contract" means the agreement dated 22 July 2005 originally
entered into by Allied Energy Resources Nigeria Limited (currently known as
Allied Energy Plc.), Camac International (Nigeria) Limited and Nigerian Agip
Exploration Limited in respect of the rights, interests, duties and obligations
arising under the OMLs as amended and novated by three (3) agreements dated (i)
17 April 2010 (ii) 15 February 2011 and 19 November 2013.
"Provisional Budget" means the provisional budget of the Company used to
calculate CFADS in accordance with then current Financial Projection.
"Public Official" means an elected or appointed official, employee or agent,
holding decision making power or similar, of any national, regional or local
government/state or department, agency or instrumentality of any such
government/state or any enterprise in which such a government/state owns,
directly or indirectly, a majority or controlling interest; an official of a
political party; a candidate for public office; and any official, employee or
agent of any public international organization.
"Quarter Date" means each of 31 March, 30 June, 30 September and 31 December.
"Quasi-Security" has the meaning given to that term in Clause 25.14 (Negative
pledge).
"Quotation Day" means, in relation to any period for which an interest rate is
to be determined two Business Days before the first day of that period, unless
market practice differs in the Relevant Market, in which case the Quotation Day
will be determined by the Agent in accordance with market practice in the
Relevant Market (and if quotations would normally be given on more than one day,
the Quotation Day will be the last of those days).
"Related Fund" in relation to a fund (the "first fund"), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.
"Relevant Jurisdiction" means, in relation to an Obligor:
(a)
its Original Jurisdiction;

(b)
any jurisdiction where any asset subject to or intended to be subject to the
Transaction Security to be created by it is situated;

(c)
any jurisdiction where it conducts its business (directly and not through its
Subsidiaries); and

(d)
the jurisdiction whose laws govern the perfection of any of the Transaction
Security Documents entered into by it.

"Relevant Market" means the London interbank market.
"Renewal Request" means a written notice delivered to the Agent in accordance
with Clause 6.6 (Renewal of a Letter of Credit).
"Repayment Date" means each date set out in the first column on the table in
Clause 8.1 (Repayment of Loans).


18
07/12851328_37

--------------------------------------------------------------------------------





"Repayment Instalment" means each scheduled instalment for repayment of the
Loans referred to in Clause 8.1 (Repayment of Loans).
"Repeating Representations" means each of the representations set out in Clause
22.2 (Status) to Clause 22.7 (Governing law and enforcement) inclusive, Clause
22.11 (No default), Clause 22.12 (No misleading information), Clause 22.13.4,
22.13.5 and 22.13.6 (Original Financial Statements), Clause 22.20 (Ranking) to
Clause 22.22 (Legal and beneficial ownership), Clause 22.25 (Sales Contract),
Clause 22.26 (FPSO Charter), Clause 22.27 (Centre of main interests and
establishments), Clause 22.29 (No immunity) and Clause 22.30 (Private and
commercial acts).
"Reportable Event" means, any of the events set forth in Section 4043(b) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.
"Representative" means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.
"Required DSRA Balance" means from Financial Close, the amount equal to
USD10,000,000 and on each Repayment Date thereafter.
"Reserves Consultant" means the Technical Advisor, or any other consultant
selected by the Agent in consultation with the Company, acting reasonably.
"Reserves Report" means the annual report prepared by the Reserves Consultant
showing, in form and detail satisfactory to Agent, acting reasonably, its
estimate of the proved reserves and probable reserves in relation to the Fields,
as supplemented from time to time in accordance with Clause 23.4.2(B)
(Information: miscellaneous).
"Sales Contract" means the crude oil purchase agreement to be entered into on or
prior to Financial Close between the Company as seller and the Buyer as
off-taker for the sale of 100% of all Crude Oil arising from the Working
Interests which, inter alia:
(a)
provides that the entire Crude Oil resulting from the Working Interests shall be
sold exclusively to the Buyer;

(b)
shall be entered into for a fixed period of three years provided it shall be
automatically renewed in accordance with its terms and shall not terminate so
long as any amount is outstanding under the Finance Documents;

(c)
provides for all amounts payable to the Company under it to be:

(i)
paid in dollars;

(ii)
paid directly to the Zenith Account;

(iii)
paid within no more than 30 days from the date of delivery; and

(iv)
made without any withholding, counterclaim, deduction or set-off whatsoever
(save to the extent expressly permitted under the terms of that contract as
specifically approved by the Agent on the instructions of the Majority Lenders);

(d)
is capable of being freely assigned by the Company by way of security without
any further consent of the relevant counterparty;

(e)
is expressed to be governed by English law or the law of another jurisdiction
acceptable to the Agent on the instructions of the Majority Lenders; and

(f)
provides for disputes to be submitted to arbitration in or to the courts of a
jurisdiction acceptable to the Agent on the instructions of the Majority
Lenders,

or any other replacement sales contract acceptable to the Lenders entered into
in accordance with Clause 26.9 (Replacement Sales Contract).


19
07/12851328_37

--------------------------------------------------------------------------------





"Sales Contract Assignment Agreement" means the assignment agreement over the
Company's rights, title and interest in and to the Sales Contract dated on or
about the date hereof between the Company and the Security Agent.
"Sanctioned Activities" means any business or activity which might be designated
as being subject to existing Sanctions by any Sanction Authority.
"Sanctioned Country" means a country or territory which is, or whose government
is, at any time subject to general or country-wide Sanctions prohibiting
dealings with such government, country or territory, including as at the date of
this Agreement, Cuba, Iran, North Korea, Sudan, Syria, Myanmar (Burma) and
Crimea.
"Sanctioned Person" means a person that is listed on, or owned or controlled by,
or acting on behalf of, a person listed on any Sanctions List, or who is
otherwise the target of Sanctions or persons with whom any Finance Party or
either Obligor is otherwise prohibited from dealing pursuant to Sanctions.
"Sanctions" means any laws or regulations relating to economic or financial
sanctions or trade embargoes or related restrictive measures imposed,
administered or enforced from time to time by a Sanctions Authority.
"Sanctions Authority" means (i) the United Nations Security Council; (ii) the
United States government; (iii) the European Union; (iv) the United Kingdom
government; (v) the Mauritian government,(vi) the respective governmental
institutions and agencies of any of the foregoing, including without limitation,
the Office of Foreign Assets Control of the US Department of Treasury ("OFAC"),
the United States Department of State and Department of Commerce, and Her
Majesty’s Treasury; and (vii) any other governmental institution or agency with
responsibility for imposing, administering or enforcing Sanctions with
jurisdiction over any Finance Party or any member of the Group (together,
"Sanctions Authorities").
"Sanctions List" means the Specially Designated Nationals and Blocked Persons
list maintained by OFAC, the Denied Persons List maintained by the US Department
of Commerce, the Consolidated List of Financial Sanctions Targets maintained by
Her Majesty’s Treasury, or any other list issued or maintained by any Sanctions
Authorities of persons subject to Sanctions (including investment or related
restrictions), each as amended, supplemented or substituted from time to time.
"SARB" means the South African Reserve Bank.
"SARB Authorisation" means the SARB authorisation to be provided in relation
with the SBSA Guarantee and the Financing Support Agreement.
"SBSA Guarantee" means the independent on demand guarantee issued on or before
Financial Close by The Standard Bank South Africa Limited for a maximum
aggregate amount of USD 100,000,000, in connection with the obligations and
liabilities of the Company under the Facility.
"Screen Rate" means the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other person which takes over the
administration of that rate) for dollars for the relevant period displayed
(before any correction, recalculation or republication by the administrator) on
page LIBOR01 or LIBOR02 of the Thomson Reuters screen (or any replacement
Thomson Reuters page which displays that rate) or on the appropriate page of
such other information service which publishes that rate from time to time in
place of Thomson Reuters. If such page or service ceases to be available, the
Agent may specify another page or service displaying the relevant rate after
consultation with the Company.
"Secured Obligations" means all obligations at any time due, owing or incurred
by the Company to any Secured Party under the Finance Documents, including the
obligations set out in Clause 33.2 (Parallel debt (Covenant to pay the Security
Agent)) whether present


20
07/12851328_37

--------------------------------------------------------------------------------





or future, actual or contingent (and whether incurred solely or jointly and
whether as principal or surety or in some other capacity).
"Secured Parties" means each Finance Party from time to time party to this
Agreement and any Receiver or Delegate.
"Security" means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.
"Shareholder Debt Instruments" means the list of shareholder debt instruments
set out in Schedule 10 (Shareholder Debt Instruments).
"Specified Time" means a day or time determined in accordance with Schedule 8
(Timetables).
"Subordination Agreement" means the agreement subordinating the Shareholder Debt
Instruments any other Debt to the debt owed by the Obligors to the Finance
Parties under the Finance Documents.
"Subsidiary" means any person (referred to as the "first person") in respect of
which another person (referred to as the "second person"):
(a)
holds a majority of the voting rights in that first person or has the right
under the constitution of the first person to direct the overall policy of the
first person or alter the terms of its constitution; or

(b)
is a member of that first person and has the right to appoint or remove a
majority of its board of directors or equivalent administration, management or
supervisory body; or

(c)
has the right to exercise a dominant influence (which must include the right to
give directions with respect to operating and financial policies of the first
person which its directors are obliged to comply with whether or not for its
benefit) over the first person by virtue of provisions contained in the articles
(or equivalent) of the first person or by virtue of a control contract which is
in writing and is authorised by the articles (or equivalent) of the first person
and is permitted by the law under which such first person is established; or

(d)
is a member of that first person and controls alone, pursuant to an agreement
with other shareholders or members, a majority of the voting rights in the first
person or the rights under its constitution to direct the overall policy of the
first person or alter the terms of its constitution; or

(e)
has the power to exercise, or actually exercises dominant influence or control
over the first person; or

(f)
together with the first person are managed on a unified basis,

and, for the purposes of this definition, a person shall be treated as a member
of another person if any of that person's Subsidiaries is a member of that other
person or if any shares in that other person are held by a person acting on
behalf of it or any of its Subsidiaries.
"Tax" means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).
"Technical Advisor" means SacOil, Holdings Limited, a company incorporated under
the laws of South Africa, with registered office at 1st Floor, 12 Culross Road,
Bryanston, 2021, Johannesburg, Gauteng, South Africa appointed by PIC, or any
other technical advisor acceptable to PIC and the Lenders.
"Termination Date" means 31 December 2019.
"Term" means each period determined under this Agreement for which the Issuing
Bank is under a liability under a Letter of Credit.


21
07/12851328_37

--------------------------------------------------------------------------------





"Test Date" has the meaning given to that term in Clause 24.1 (Definitions).
"Total Commitments" means the aggregate of the Commitments, being USD
100,000,000 at the date of this Agreement.
"Transaction Documents" means the Finance Documents, the Sales Contract or the
Production Sharing Agreement.
"Transaction Security" means the Security created or expressed to be created in
favour of the Security Agent pursuant to the Transaction Security Documents.
"Transaction Security Documents" means each of:
(a)
the Offshore Collection Account Pledge Agreement;

(b)
the Zenith Account Charge Agreement;

(c)
the DSRA Pledge Agreement;

(d)
the Sales Contract Assignment Agreement; and

(e)
the SBSA Guarantee.

together with any other document entered into by the Company creating or
expressed to create any Security over all or any part of its assets in respect
of its obligations under any of the Finance Documents.
"Transfer Certificate" means a certificate substantially in the form set out in
Schedule 4 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Company.
"Transfer Date" means, in relation to an assignment or a transfer, the later of:
(a)
the proposed Transfer Date specified in the relevant Assignment Agreement or
Transfer Certificate; and

(b)
the date on which the Agent executes the relevant Assignment Agreement or
Transfer Certificate.

"Transocean Arbitration" means the proceedings in connection with a request for
arbitration filed with the London Court of International Arbitration by
Transocean Offshore Gulf of Guinea VII Limited and Indigo Drilling Limited
against the Parent and the Company.
"Treasury Transactions" means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price.
"Unfunded Pension Liability" means, as of the most recent valuation date for any
Pension Plan, the amount by which the funding target attainment percentage (as
defined in Section 430(d)(2) of the IRC) for such Pension Plan is less than 60%.
"Unpaid Sum" means any sum due and payable but unpaid by an Obligor under the
Finance Documents.
"Utilisation" means a Loan or a Letter of Credit.
"Utilisation Date" means the date of a Utilisation, being the date on which the
relevant Loan is to be made or the relevant Letter of Credit is to be issued.
"Utilisation Request" means a notice substantially in the relevant form set out
in Schedule 3 (Utilisation Request).
"VAT" means:
(a)
any Tax imposed in compliance with the Council Directive of 28 November 2006 on
the common system of value added tax (EC Directive 2006/112); and

(b)
any other Tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above, or imposed elsewhere.



22
07/12851328_37

--------------------------------------------------------------------------------





"Working Interests" means the total economic interests, contractual rights,
duties and obligations arising under the OMLs and subject to the terms and
conditions of the Production Sharing Contract.
"Zenith Account" means the onshore bank account number 5050010111 opened in
Nigeria and maintained by the Company with Zenith Bank in accordance with Clause
‎27 (Bank Accounts) and includes any interest of the Company in any replacement
account or any sub-division or sub-account of that account.
"Zenith Account Charge Agreement" means the Zenith Account charge agreement
dated on or about the date of this Agreement between the Company as chargor and
the Security Agent as chargee, pursuant to which the Company charges, inter
alia, all amounts standing to the credit of the Zenith Account in favour of the
Security Agent to secure the Secured Obligations.
"Zenith Amendment Agreement" means the agreement dated 3 August 2016 documenting
various amendments to the Zenith Facility Agreement.
"Zenith Bank" means Zenith Bank PLC, a banking company incorporated and licensed
under the Federal Republic of Nigeria having its registered office at Plot 84
Ajose Adeogun Street, Victoria Island, Lagos State.
"Zenith Default" means any Event of Default (as defined in the Zenith Facility
Agreement) or potential Event of Default (as defined in the Zenith Facility
Agreement).
"Zenith Facility Agreement" means the term facility agreement dated 30 December
2014 entered into between, inter alia, Erin Petroleum Nigeria Limited
(previously named Camac Petroleum Limited) and Zenith Bank PLC, as amended by
the Zenith Amendment Agreement, in the form existing as at the date of this
Agreement.
"Zenith Finance Documents" means the Zenith Security Documents, the Zenith
Facility Agreement and the Zenith Amendment Agreement.
"Zenith Security Documents" are the list of security documents listed in
Schedule 9 (Zenith Security Documents), in the form existing as at the date of
this Agreement.
1.2
Construction

1.2.1
Unless a contrary indication appears, a reference in this Agreement to:

(A)
any person shall be construed so as to include its successors in title,
permitted assigns and permitted transferees to, or of, its rights and/or
obligations under the Finance Documents and, in the case of the Security Agent,
any person for the time being appointed as Security Agent or Security Agents in
accordance with the Finance Documents;

(B)
a document in "agreed form" is a document which is previously agreed in writing
by or on behalf of an Obligor and the Agent or, if not so agreed, is in the form
specified by the Agent;

(C)
"assets" includes present and future properties, revenues and rights of every
description;

(D)
a "Transaction Document" or any other agreement or instrument is a reference to
that Transaction Document or other agreement or instrument as amended, novated,
supplemented, extended or restated;

(E)
a "group of Lenders" includes all the Lenders;

(F)
"guarantee" means (other than in Clause 21 (Guarantee and Indemnity)) any
guarantee, letter of credit, bond, indemnity or similar assurance against loss,
or any obligation, direct or indirect, actual or contingent, to purchase or
assume any indebtedness of any person or to make an investment in or loan to any
person or to purchase assets of any person



23
07/12851328_37

--------------------------------------------------------------------------------





where, in each case, such obligation is assumed in order to maintain or assist
the ability of such person to meet its indebtedness;
(G)
"indebtedness" includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

(H)
the "Interest Period" of a Letter of Credit shall be construed as a reference to
the Term of that Letter of Credit;

(I)
a Lender's "participation" in relation to a Letter of Credit shall be construed
as a reference to the relevant amount that is or may be payable by a Lender in
relation to that Letter of Credit;

(J)
a "person" includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust, joint venture, consortium,
partnership or other entity (whether or not having separate legal personality);

(K)
a "regulation" includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law but if not having the force of
law being of the type with which a reasonably prudent person would be expected
to comply) of any governmental, intergovernmental or supranational body, agency,
department or of any regulatory, self-regulatory or other authority or
organisation;

(L)
a Utilisation made or to be made to the Borrower includes a Letter of Credit
issued on its behalf;

(M)
a provision of law is a reference to that provision as amended or re-enacted;
and

(N)
a time of day is a reference to Port Louis time.

1.2.2
any matter "including" specific instances or examples of such matter shall be
construed without limitation to the generality of that matter (and reference to
"include" shall be construed accordingly).

1.2.3
The determination of the extent to which a rate is "for a period equal in
length" to an Interest Period shall disregard any inconsistency arising from the
last day of that Interest Period being determined pursuant to the terms of this
Agreement.

1.2.4
Section, Clause and Schedule headings are for ease of reference only.

1.2.5
Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.

1.2.6
The Borrower providing "cash cover" for a Letter of Credit means the Borrower
paying an amount in the currency of the Letter of Credit to an interest-bearing
account in the name of the Borrower and the following conditions being met:

(A)
the account is with the Issuing Bank for which that cash cover is to be
provided;

(B)
subject to Clause 7.7.2 (Regulation and consequences of cash cover provided by
Borrower), until no amount is or may be outstanding under that Letter of Credit,
withdrawals from the account may only be made to pay the relevant Finance Party
amounts due and payable to it under this Agreement in respect of that Letter of
Credit; and

(C)
the Borrower has executed a security document over that account, in form and
substance satisfactory to the Finance Party with which that account is held,
creating a first ranking security interest over that account.



24
07/12851328_37

--------------------------------------------------------------------------------





1.2.7
A Default (other than an Event of Default) is "continuing" if it has not been
remedied or waived and an Event of Default is "continuing" if it has not been
waived.

1.2.8
The Borrower "repaying" or "prepaying" a Letter of Credit means:

(A)
the Borrower providing cash cover for that Letter of Credit;

(B)
the maximum amount payable under the Letter of Credit being reduced or cancelled
(but not renewed) in accordance with its terms; or

(C)
the Issuing Bank being satisfied that it has no further liability under that
Letter of Credit,

and the amount by which a Letter of Credit is repaid or prepaid under paragraphs
(A) and (B) above is the amount of the relevant cash cover, reduction or
cancellation.
1.2.9
An amount borrowed includes any amount utilised by way of Letter of Credit.

1.2.10
A Lender funding its participation in a Utilisation includes a Lender
participating in a Letter of Credit.

1.2.11
Amounts outstanding under this Agreement include amounts outstanding under or in
respect of any Letter of Credit.

1.2.12
An outstanding amount of a Letter of Credit at any time is the maximum amount
that is or may be payable by the Borrower in respect of that Letter of Credit at
that time.

1.2.13
The Borrower's obligation on Utilisations becoming "due and payable" includes
the Borrower repaying any Letter of Credit in accordance with Clause 1.2.8
above.

1.2.14
Any reference in this Agreement to a "Utilisation Request" for any Loan shall
include any Utilisation Request which has been deemed to have been issued
pursuant to Clause 7.3 (Loans to cover demands).

1.3
Currency symbols and definitions

"$", "USD" and "dollars" denote the lawful currency of the United States of
America.
1.4
Third party rights

1.4.1
Unless expressly provided to the contrary in a Finance Document a person who is
not a Party has no right under the Contracts (Rights of Third Parties) Act 1999
(the "Third Parties Act") to enforce or enjoy the benefit of any term of this
Agreement.

1.4.2
Subject to Clause 42.3 (Other exceptions) but otherwise notwithstanding any term
of any Finance Document, the consent of any person who is not a Party is not
required to rescind or vary this Agreement at any time.


2.
THE FACILITY

2.1
The Facilities

Subject to the terms of this Agreement, the Lenders make available to the
Borrower a dollar term loan and letter of credit facility in an aggregate amount
equal to the Total Commitments.
2.2
Finance Parties' rights and obligations

2.2.1
The obligations of each Finance Party under the Finance Documents are several.
Failure by a Finance Party to perform its obligations under the Finance



25
07/12851328_37

--------------------------------------------------------------------------------





Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.
2.2.2
The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor is a separate and
independent debt in respect of which a Finance Party shall be entitled to
enforce its rights in accordance with Clause 2.2.3 below. The rights of each
Finance Party include any debt owing to that Finance Party under the Finance
Documents and, for the avoidance of doubt, any part of a Loan or any other
amount owed by an Obligor which relates to a Finance Party's participation in a
Facility or its role under a Finance Document (including any such amount payable
to the Agent on its behalf) is a debt owing to that Finance Party by that
Obligor.

2.2.3
A Finance Party may, except as specifically provided in the Finance Documents,
separately enforce its rights under or in connection with the Finance Documents.

2.3
Company's Agent

2.3.1
The Company by its execution of this Agreement irrevocably appoints the Parent
(acting through one or more authorised signatories) as Company's Agent to act on
its behalf as its agent in relation to the Finance Documents and irrevocably
authorises:

(A)
the Parent on its behalf to supply all information concerning itself
contemplated by this Agreement to the Finance Parties and to give all notices
and instructions (including Utilisation Requests), to make such agreements and
to effect the relevant amendments, supplements and variations capable of being
given, made or effected by it notwithstanding that they may affect the Company,
without further reference to it or its consent; and

(B)
each Finance Party to give any notice, demand or other communication to the
Company pursuant to the Finance Documents to the Parent,

and in each case the Company shall be bound as though the Company itself had
given the notices and instructions (including any Utilisation Requests) or
executed or made the agreements or effected the amendments, supplements or
variations, or received the relevant notice, demand or other communication.
2.3.2
Every act, omission, agreement, undertaking, settlement, waiver, amendment,
supplement, variation, notice or other communication given or made by the
Company's Agent or given to the Company's Agent under any Finance Document on
behalf of the Company or in connection with any Finance Document (whether or not
known to the Company and whether occurring before or after the Company became an
Obligor under any Finance Document) shall be binding for all purposes on the
Company as if the Company had expressly made, given or concurred with it. In the
event of any conflict between any notices or other communications of the
Company's Agent and the Company, those of the Company's Agent shall prevail.


3.
PURPOSE

3.1
Purpose

The Borrower shall apply all amounts utilised by it in the following order to
priority to:
3.1.1
by way of a Loan on the first Utilisation Date, pay for or reimburse any related
fees, costs and expenses incurred by the Company in connection with the
negotiation and entry into of the Finance Documents on Financial Close;



26
07/12851328_37

--------------------------------------------------------------------------------





3.1.2
by way of a Loan on the first Utilisation Date, fund the DSRA up to the Required
DSRA Balance on Financial Close;

3.1.3
by way of Loans or Letters of Credit, directly fund the Company's capital
expenditure in accordance with the CAPEX Program; and

3.1.4
by way of Loans, fund the CAPEX Reserve Account.

3.2
Monitoring

Notwithstanding Clause 3.1 (Purpose) above, no Finance Party is bound to monitor
or verify the application of any amount borrowed pursuant to this Agreement.

4.
CONDITIONS OF UTILISATION

4.1
Initial conditions precedent

4.1.1
The Borrower may not deliver a Utilisation Request unless the Agent has received
all of the documents and other evidence listed in Schedule 2 (Conditions
precedent to initial Utilisation) in form and substance satisfactory to the
Agent. The Agent shall notify the Parent and the Lenders promptly upon being so
satisfied.

4.1.2
Other than to the extent that the Majority Lenders notify the Agent in writing
to the contrary before the Agent gives the notification described in Clause
4.1.1 above, the Lenders authorise (but do not require) the Agent to give that
notification. The Agent shall not be liable for any damages, costs or losses
whatsoever as a result of giving any such notification (otherwise than by reason
of the Agent's gross negligence or wilful misconduct).

4.2
Further conditions precedent

Subject to Clause 4.1 (Initial conditions precedent), the Lenders will only be
obliged to comply with Clause 5.4 (Lenders' participation) if on the date of the
Utilisation Request and on the proposed Utilisation Date:
4.2.1
no Default is continuing or would result from the proposed Utilisation;

4.2.2
the Repeating Representations to be made by each Obligor are true in all
material respects;

4.2.3
the proceeds of the Loan are required by the Borrower for any of the purposes
set out in Clause 3.1 (Purpose);

4.2.4
subject to Clause 4.3 (Further conditions precedent for funding at the end of
the Availability Period) below, for any Utilisation for the purpose set forth in
Clause 3.1.3, the Agent has received an original copy (or certified copy) of the
invoices to be financed under the CAPEX Program by the relevant Utilisation to
be approved by the Technical Advisor and which shall include the following
information:

(A)
name of the invoicing counterparty;

(B)
reference of the underlying contract;

(C)
amount of the invoice in USD; and

(D)
evidence that the relevant invoice is payable by the Borrower;

4.2.5
the Company has provided evidence in form and substance satisfactory to the
Technical Advisor that the proceeds of all previous Utilisations requested to
fund the CAPEX Program were applied to finance the CAPEX Program.

4.3
Further conditions precedent for funding at the end of the Availability Period



27
07/12851328_37

--------------------------------------------------------------------------------





4.3.1
The Borrower may, on or immediately prior to the final day of the Availability
Period, draw down all or a portion of the Available Facility for the purpose
referred to in Clause 3.1.3 (Purpose) for immediate transfer to the CAPEX
Reserve Account for Capital Expenditure which is expected to be invoiced within
six months of the end of the Availability Period.

4.3.2
The Borrower may make withdrawals from the CAPEX Reserve Account to pay for such
Capital Expenditure in accordance with Clause 27.6 (Payments to and from the
CAPEX Reserve Account).

4.4
Maximum number of Utilisations

4.4.1
The Borrower may not deliver a Utilisation Request if as a result of the
proposed Utilisation, 26 or more Loans would be outstanding; or

4.4.2
The Borrower may not request that a Letter of Credit be issued under the
Facility if as a result of the proposed Utilisation 10 or more Letters of Credit
would be outstanding.


5.
UTILISATION - LOANS

5.1
Delivery of a Utilisation Request

The Borrower may utilise the Facility by delivery to the Agent of a duly
completed Utilisation Request not later than the Specified Time.
5.2
Completion of a Utilisation Request for Loans

5.2.1
Each Utilisation Request for a Loan is irrevocable and will not be regarded as
having been duly completed unless:

(A)
it identifies the Facility to be utilised;

(B)
the proposed Utilisation Date is a Business Day within the Availability Period
applicable to that Facility;

(C)
the currency and amount of the Utilisation comply with Clause 5.3 (Currency and
amount);

(D)
save for any Utilisation in accordance with Clause 4.3 (Further conditions
precedent for funding at the end of the Availability Period), the relevant
invoice specifies the account details for direct payment by the Agent of the
proceeds of Utilisation to that account; 

(E)
in relation to any Utilisation in accordance with 4.3 (Further conditions
precedent for funding at the end of the Availability Period), the CAPEX Reserve
Account has been confirmed by the Agent to be opened; and

(F)
the proposed Interest Period complies with Clause 13 (Interest Periods).

5.2.2
Only one Loan may be requested in each Utilisation Request.

5.3
Currency and amount

5.3.1
The currency specified in a Utilisation Request must be dollars.

5.3.2
The amount of the proposed Utilisation must be not more than the Available
Facility and a minimum of $5,000,000 and multiples of $1,000,000 or, if less,
the Available Facility.

5.4
Lenders' participation

5.4.1
If the conditions set out in this Agreement have been met, each Lender shall
make its participation in each Loan available by the Utilisation Date through
its Facility Office.



28
07/12851328_37

--------------------------------------------------------------------------------





5.4.2
The amount of each Lender's participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.

5.4.3
The Agent shall notify each Lender of the amount of each Loan and the amount of
its participation in that Loan by the Specified Time.

5.5
Deemed Utilisation Requests

5.5.1
Notwithstanding any other provision of this Agreement, each Utilisation Request
that is deemed to be issued pursuant to Clause 7.3 (Loans to cover demands)
shall be deemed to have been issued in compliance with Clause 5.1 (Delivery of a
Utilisation Request) and Clause 5.2 (Completion of a Utilisation Request) and
all conditions (including the conditions set out in Clause 4.2 (Further
conditions precedent)) that are required to be met in order for each Lender to
make its participation in the Loan requested thereunder to be made available in
accordance with Clause 5.4 (Lender's participation) shall be deemed to have been
met on the Utilisation Date for such Loan. The making of such Loan shall not be
construed as a waiver of (i) any such conditions for any other purposes or (ii)
any Default that may be continuing at such time.

5.5.2
The proceeds of each Loan made pursuant to this Clause 5.5 (Deemed Utilisation
Requests) shall be paid directly to the Issuing Bank.

5.6
Cancellation of Commitment

Subject to Clause 4.3 (Further conditions precedent for funding at the end of
the Availability Period), the Commitments which are unutilised at the end of the
Availability Period shall be immediately cancelled at that time.

6.
UTILISATION - LETTERS OF CREDIT

6.1
Letters of Credit

6.1.1
The Facility may be utilised by way of Letters of Credit.

6.1.2
Clause 5 (Utilisation - Loans) does not apply to utilisations by way of Letters
of Credit.

6.1.3
In determining the amount of the Available Facility and a Lender's L/C
Proportion of a proposed Letter of Credit for the purposes of this Agreement the
Available Commitment of a Lender will be calculated ignoring any cash cover
provided for outstanding Letters of Credit.

6.2
Delivery of a Utilisation Request for Letters of Credit

The Borrower may request a Letter of Credit to be issued by delivery to the
Agent of a duly completed Utilisation Request not later than the Specified Time.
6.3
Completion of a Utilisation Request for Letters of Credit

Each Utilisation Request for a Letter of Credit is irrevocable and will not be
regarded as having been duly completed unless:
6.3.1
it specifies that it is for a Letter of Credit;

6.3.2
the proposed Utilisation Date is a Business Day within the Availability Period
applicable to the Facility;

6.3.3
the currency and amount of the Letter of Credit comply with Clause 6.4 (Currency
and amount);

6.3.4
the form of Letter of Credit is attached;



29
07/12851328_37

--------------------------------------------------------------------------------





6.3.5
the Expiry Date of the Letter of Credit falls on or before the Termination Date;

6.3.6
the Term of the Letter of Credit is 12 Months or less;

6.3.7
the delivery instructions for the Letter of Credit are specified; and

6.3.8
the identity of the beneficiary of the Letter of Credit is a provider of
services or goods eligible under the CAPEX Program.

6.4
Currency and amount

The currency specified in a Utilisation Request must be dollars.
6.5
Issue of Letters of Credit

6.5.1
If the conditions set out in this Agreement have been met, the Issuing Bank
shall issue the Letter of Credit on the Utilisation Date.

6.5.2
Subject to Clause 4.1 (Initial conditions precedent), the Issuing Bank will only
be obliged to comply with Clause 6.5.1 above in relation to a Letter of Credit,
if on the date of the Utilisation Request or Renewal Request and on the proposed
Utilisation Date:

(A)
no Default is continuing or would result from the proposed Utilisation;

(B)
the Repeating Representations to be made by each Obligor are true;

(C)
the proceeds of the Loan are required by the Borrower for any of the purposes
set out in Clause 3.1 (Purpose);

(D)
for any Utilisation for the purpose set forth in Clause 3.1.3, the Agent has
received an original copy (or certified copy) of the invoices to be financed
under the CAPEX Program by the relevant Utilisation to be approved by the
Technical Advisor and which shall include the following information:

(1)
name of the invoicing counterparty;

(2)
reference of the underlying contract;

(3)
amount of the invoice in USD; and

(4)
evidence that the relevant invoice is payable by the Borrower; and

(E)
the Company has provided evidence in form and substance satisfactory to the
Technical Advisor that the proceeds of all previous Utilisations requested to
fund the CAPEX Program were applied to finance the CAPEX Program.

6.5.3
The amount of each Lender's participation in each Letter of Credit will be equal
to its L/C Proportion.

6.5.4
The Agent shall notify the Issuing Bank and each Lender of the details of the
requested Letter of Credit and its participation in that Letter of Credit by the
Specified Time.

6.5.5
The Issuing Bank has no duty to enquire of any person whether or not any of the
conditions set out in Clause 6.5.2 above have been met. The Issuing Bank may
assume that those conditions have been met unless it is expressly notified to
the contrary by the Agent. The Issuing Bank will have no liability to any person
for issuing a Letter of Credit based on such assumption.

6.5.6
The Issuing Bank is solely responsible for the form of the Letter of Credit that
it issues. The Agent has no duty to monitor the form of that document.



30
07/12851328_37

--------------------------------------------------------------------------------





6.5.7
Subject to Clause 32.7.1 (Rights and discretions), each of the Issuing Bank and
the Agent shall provide the other with any information reasonably requested by
the other that relates to a Letter of Credit and its issue.

6.5.8
The Issuing Bank may issue a Letter of Credit in the form of a SWIFT message or
other form of communication customary in the relevant market but has no
obligation to do so.

6.6
Renewal of a Letter of Credit

6.6.1
The Borrower may request that any Letter of Credit issued is renewed by delivery
to the Agent of a Renewal Request in substantially similar form to a Utilisation
Request for a Letter of Credit by the Specified Time.

6.6.2
The Finance Parties shall treat any Renewal Request in the same way as a
Utilisation Request for a Letter of Credit except that the condition set out in
Clause 6.3.4 (Completion of a Utilisation Request for Letters of Credit) shall
not apply.

6.6.3
The terms of each renewed Letter of Credit shall be the same as those of the
relevant Letter of Credit immediately prior to its renewal, except that:

(A)
its amount may be less than the amount of the Letter of Credit immediately prior
to its renewal; and

(B)
its Term shall start on the date which was the Expiry Date of the Letter of
Credit immediately prior to its renewal, and shall end on the proposed Expiry
Date specified in the Renewal Request.

6.6.4
Subject to Clause 6.6.5 below, if the conditions set out in this Agreement have
been met, the Issuing Bank shall amend and re-issue any Letter of Credit
pursuant to a Renewal Request.

6.6.5
Where a new Letter of Credit is to be issued to replace by way of renewal an
existing Letter of Credit, the Issuing Bank is not required to issue that new
Letter of Credit until the Letter of Credit being replaced has been returned to
the Issuing Bank or the Issuing Bank is satisfied either that it will be
returned to it or otherwise that no liability can arise under it.

6.7
Reduction of a Letter of Credit

6.7.1
If, on the proposed Utilisation Date of a Letter of Credit, any Lender under the
requested Utilisation is a Non-Acceptable L/C Lender and:

(A)
that Lender has failed to provide cash collateral to the Issuing Bank in
accordance with Clause 7.5 (Cash collateral by Non-Acceptable L/C Lender and
Borrower's option to provide cash cover); and

(B)
the Borrower has not exercised its right to provide cash cover to the Issuing
Bank in accordance with Clause 7.5.7 (Cash collateral by Non-Acceptable L/C
Lender and Borrower's option to provide cash cover),

the Issuing Bank may reduce the amount of that Letter of Credit by an amount
equal to the amount of the participation of that Non-Acceptable L/C Lender in
respect of that Letter of Credit and that Non-Acceptable L/C Lender shall be
deemed not to have any participation (or obligation to indemnify the Issuing
Bank) in respect of that Letter of Credit for the purposes of the Finance
Documents.
6.7.2
The Issuing Bank shall notify the Agent and the Parent of each reduction made
pursuant to this Clause 6.7.

6.7.3
This Clause 6.7 shall not affect the participation of each other Lender in that
Letter of Credit.



31
07/12851328_37

--------------------------------------------------------------------------------





6.8
Reduction or expiry of Letter of Credit

If the amount of any Letter of Credit is wholly or partially reduced or it is
repaid or prepaid or it expires prior to its Expiry Date, the Issuing Bank and
the Borrower (or on behalf of which the Parent requested) the issue of that
Letter of Credit shall promptly notify the Agent of the details upon becoming
aware of them..

7.
LETTERS OF CREDIT

7.1
Immediately payable

If a Letter of Credit or any amount outstanding under a Letter of Credit is
expressed to be immediately payable, the Borrower that requested (or on behalf
of which the Parent requested) the issue of that Letter of Credit shall repay or
prepay that amount immediately.
7.2
Claims under a Letter of Credit

7.2.1
The Borrower irrevocably and unconditionally authorises the Issuing Bank to pay
any claim made or purported to be made under a Letter of Credit requested by it
(or requested by the Parent on its behalf) and which appears on its face to be
in order (in this Clause 7, a "claim").

7.2.2
Save to the extent that any claim notice has been issued and Loan is made
pursuant to Clause 7.3 (Loans to cover demands) in respect of any claim, the
Borrower shall immediately on demand pay to the Agent for the Issuing Bank an
amount equal to the amount of any claim.

7.2.3
The Borrower acknowledges that the Issuing Bank:

(A)
is not obliged to carry out any investigation or seek any confirmation from any
other person before paying a claim; and

(B)
deals in documents only and will not be concerned with the legality of a claim
or any underlying transaction or any available set-off, counterclaim or other
defence of any person.

7.2.4
The obligations of the Borrower under this Clause 7 will not be affected by:

(A)
the sufficiency, accuracy or genuineness of any claim or any other document; or

(B)
any incapacity of, or limitation on the powers of, any person signing a claim or
other document.

7.3
Loans to cover demands

7.3.1
The Issuing Bank shall promptly issue a notice (a "claim notice") to the Agent
and the Company to notify them of (i) any claim made under any Letter of Credit;
(ii) the amount of that claim (in the currency in which it is due to be paid);
and (iii) the date on which it is due to pay that claim. Any failure by the
Issuing Bank to provide any claim notice in accordance with this Clause 7.3.1
shall not release the Obligors and the Lenders from their obligations and
liabilities under this Clause 7 (Utilisation – Letters of Credit) or otherwise
prejudice such obligations and liabilities.

7.3.2
If a claim notice has been issued, the Borrower shall be deemed to have issued a
Utilisation Request for a Loan on the later of (a) the date on which that claim
notice is issued and (b) 11.00 am on the third Business Day prior to the date on
which the Issuing Bank is due to pay the relevant claim (the "deemed issue
date"). The amount of such a proposed Loan shall be equal to the amount of the
claim specified in the claim notice. The Utilisation Date for such Loan shall be
(i) the date specified in the claim notice as the date on which the relevant
claim is due to be paid or (ii) if later, the third Business Day after the date
on which the



32
07/12851328_37

--------------------------------------------------------------------------------





claim notice was issued. The Interest Period for such a Loan shall be determined
by the Agent (in consultation with the Company).
7.4
Indemnities

7.4.1
The Borrower shall immediately on demand indemnify the Issuing Bank against any
cost, loss or liability incurred by the Issuing Bank (otherwise than by reason
of the Issuing Bank's gross negligence or wilful misconduct) in acting as the
Issuing Bank under any Letter of Credit requested by (or on behalf of) that
Borrower.

7.4.2
Each Lender shall (according to its L/C Proportion) immediately on demand
indemnify the Issuing Bank against any cost, loss or liability incurred by the
Issuing Bank (otherwise than by reason of the Issuing Bank's gross negligence or
wilful misconduct) in acting as the Issuing Bank under any Letter of Credit
(unless the Issuing Bank has been reimbursed by an Obligor pursuant to a Finance
Document).

7.4.3
The Borrower which requested (or on behalf of which the Parent requested) a
Letter of Credit shall immediately on demand reimburse any Lender for any
payment it makes to the Issuing Bank under this Clause 7.4 in respect of that
Letter of Credit.

7.4.4
The obligations of each Lender or Borrower under this Clause 7 are continuing
obligations and will extend to the ultimate balance of sums payable by that
Lender or Borrower in respect of any Letter of Credit, regardless of any
intermediate payment or discharge in whole or in part.

7.4.5
If the Borrower has provided cash cover in respect of a Lender's participation
in a Letter of Credit, the Issuing Bank shall seek reimbursement from that cash
cover before making a demand of that Lender under Clause 7.4.2 above. Any
recovery made by an Issuing Bank pursuant to that cash cover will reduce that
Lender's liability under Clause 7.4.2 above.

7.4.6
The obligations of any Lender or Borrower under this Clause will not be affected
by any act, omission, matter or thing which, but for this Clause, would reduce,
release or prejudice any of its obligations under this Clause (without
limitation and whether or not known to it or any other person) including:

(A)
any time, waiver or consent granted to, or composition with, either Obligor, any
beneficiary under a Letter of Credit or any other person;

(B)
the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor or any member of the Group;

(C)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, either Obligor, any beneficiary under a Letter of Credit or other
person or any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realise the full
value of any security;

(D)
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor, any beneficiary
under a Letter of Credit or any other person;

(E)
any amendment (however fundamental) or replacement of a Finance Document, any
Letter of Credit or any other document or security;

(F)
any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document, any Letter of Credit or any other document or
security; or



33
07/12851328_37

--------------------------------------------------------------------------------





(G)
any insolvency or similar proceedings.

7.5
Cash collateral by Non-Acceptable L/C Lender and Borrower's option to provide
cash cover

7.5.1
If, at any time, a Lender is a Non-Acceptable L/C Lender, the Issuing Bank may,
by notice to that Lender, request that Lender to pay and that Lender shall pay,
on or prior to the date falling 2 Business Days after the request by the Issuing
Bank, an amount equal to that Lender's L/C Proportion of:

(A)
the outstanding amount of a Letter of Credit; or

(B)
in the case of a proposed Letter of Credit, the amount of that proposed Letter
of Credit,

and in the currency of that Letter of Credit to an interest-bearing account held
in the name of that Lender with the Issuing Bank.
7.5.2
The Non-Acceptable L/C Lender to whom a request has been made in accordance with
Clause 7.5.1 above shall enter into a security document or other form of
collateral arrangement over the account, in form and substance satisfactory to
the Issuing Bank, as collateral for any amounts due and payable under this
Agreement by that Lender to the Issuing Bank in respect of that Letter of
Credit.

7.5.3
Subject to Clause 7.5.6 below, withdrawals from such an account may only be made
to pay the Issuing Bank amounts due and payable to it under this Agreement by
the Non-Acceptable L/C Lender in respect of that Letter of Credit until no
amount is or may be outstanding under that Letter of Credit.

7.5.4
Each Lender shall notify the Agent and the Parent:

(A)
on the date of this Agreement or on any later date on which it becomes such a
Lender in accordance Clause 29 (Changes to the Lenders) whether it is a
Non-Acceptable L/C Lender; and

(B)
as soon as practicable upon becoming aware of the same, that it has become a
Non-Acceptable L/C Lender,

and an indication in Schedule 1 (The Original Lender), in a Transfer Certificate
or in an Assignment Agreement to that effect will constitute a notice under
paragraph (A) above to the Agent and, upon delivery in accordance with Clause
29.7 (Copy of Transfer Certificate or Assignment Agreement to the Company), to
the Company.
7.5.5
Any notice received by the Agent pursuant to Clause 7.5.4 above shall constitute
notice to the Issuing Bank of that Lender's status and the Agent shall, upon
receiving each such notice, promptly notify the Issuing Bank of that Lender's
status as specified in that notice.

7.5.6
Notwithstanding Clause 7.5.3 above, a Lender which has provided cash collateral
in accordance with this Clause 7.5 may, by notice to the Issuing Bank, request
that an amount equal to the amount provided by it as collateral in respect of
the relevant Letter of Credit (together with any accrued interest) be returned
to it:

(A)
to the extent that such cash collateral has not been applied in satisfaction of
any amount due and payable under this Agreement by that Lender to the Issuing
Bank in respect of the relevant Letter of Credit;

(B)
if:

(1)
it ceases to be a Non Acceptable L/C Lender; or



34
07/12851328_37

--------------------------------------------------------------------------------





(2)
its obligations in respect of the relevant Letter of Credit are transferred to a
New Lender in accordance with the terms of this Agreement; and

(C)
if no amount is due and payable by that Lender in respect of a Letter of Credit,

and the Issuing Bank shall pay that amount to the Lender within 2 Business Days
of that Lender's request (and shall cooperate with the Lender in order to
procure that the relevant security or collateral arrangement is released and
discharged).
7.5.7
To the extent that a Non-Acceptable L/C Lender fails to provide cash collateral
(or notifies the Issuing Bank that it will not provide cash collateral) in
accordance with this Clause 7.5 in respect of a proposed Letter of Credit, the
Issuing Bank shall promptly notify the Parent (with a copy to the Agent) and the
Borrower of that proposed Letter of Credit may, at any time before the proposed
Utilisation Date of that Letter of Credit, provide cash cover to an account with
the Issuing Bank in an amount equal to that Lender's L/C Proportion of the
amount of that proposed Letter of Credit.



7.6
Requirement for cash cover from Borrower

If:
7.6.1
a Non-Acceptable L/C Lender fails to provide cash collateral (or notifies the
Issuing Bank that it will not provide cash collateral) in accordance with Clause
7.5 (Cash collateral by Non-Acceptable L/C Lender and Borrower's option to
provide cash cover) in respect of a Letter of Credit that has been issued;

7.6.2
the Issuing Bank notifies the Parent (with a copy to the Agent) that it requires
the Borrower of the relevant Letter of Credit to provide cash cover to an
account with the Issuing Bank in an amount equal to that Lender's L/C Proportion
of the outstanding amount of that Letter of Credit; and

7.6.3
the Borrower has not already provided such cash cover which is continuing to
stand as collateral,

then the Borrower shall provide such cash cover within 2 Business Days of the
notice referred to in Clause 7.6.2 above.
7.7
Regulation and consequences of cash cover provided by Borrower

7.7.1
Any cash cover provided by the Borrower pursuant to Clause 7.5 (Cash collateral
by Non-Acceptable L/C Lender and Borrower's option to provide cash cover) or
Clause 7.6 (Requirement for cash cover from Borrower) may be funded out of a
Loan.

7.7.2
Notwithstanding Clause 1.2.6 (Construction), the Borrower may request that an
amount equal to the cash cover (together with any accrued interest) provided by
it pursuant to Clause 7.5 (Cash collateral by Non-Acceptable L/C Lender and
Borrower's option to provide cash cover) or Clause 7.6 (Requirement for cash
cover from Borrower) be returned to it:

(A)
to the extent that such cash cover has not been applied in satisfaction of any
amount due and payable under this Agreement by the Borrower to the Issuing Bank
in respect of a Letter of Credit;

(B)
if:

(1)
the relevant Lender ceases to be a Non Acceptable L/C Lender; or



35
07/12851328_37

--------------------------------------------------------------------------------





(2)
the relevant Lender's obligations in respect of the relevant Letter of Credit
are transferred to a New Lender in accordance with the terms of this Agreement;
and

(C)
if no amount is due and payable by the relevant Lender in respect of the
relevant Letter of Credit,

and the Issuing Bank shall pay that amount to the Borrower within 2 Business
Days of the Borrower's request.
7.7.3
To the extent that the Borrower has provided cash cover pursuant to Clause 7.5
(Cash collateral by Non-Acceptable L/C Lender and Borrower's option to provide
cash cover) or Clause 7.6 (Requirement for cash cover from Borrower), the
relevant Lender's L/C Proportion in respect of that Letter of Credit will remain
(but that Lender's obligations in relation to that Letter of Credit may be
satisfied in accordance with Clause 1.2.6(B) (Construction)). However the
Borrower's obligation to pay any Letter of Credit fee in relation to the
relevant Letter of Credit to the Agent (for the account of that Lender) in
accordance with Clause 15.5.2 (Fees payable in respect of Letters of Credit)
will be reduced proportionately as from the date on which it provides that cash
cover (and for so long as the relevant amount of cash cover continues to stand
as collateral).

7.7.4
The Issuing Bank shall promptly notify the Agent of the extent to which the
Borrower provides cash cover pursuant to Clause 7.5 (Cash collateral by
Non-Acceptable L/C Lender and Borrower's option to provide cash cover) or Clause
7.6 (Requirement for cash cover from Borrower) and of any change in the amount
of cash cover so provided.

7.8
Rights of contribution

No Obligor will be entitled to any right of contribution or indemnity from any
Finance Party in respect of any payment it may make under this Clause 7.

8.
REPAYMENT

8.1
Repayment of Loans

8.1.1
The Borrower shall repay the aggregate Loans in instalments by repaying on each
Repayment Date an amount which reduces the amount of the outstanding aggregate
Loans by the amount set out opposite that Repayment Date below:



36
07/12851328_37

--------------------------------------------------------------------------------





Repayment Date
Repayment Instalment
30 June 2017




500,000
30 September 2017
10,000,000
31 December 2017
10,000,000


31 March 2018
10,500,000


30 June 2018
10,500,000


30 September 2018
10,500,000


31 December 2018
10,500,000


31 March 2019
10,500,000


30 June 2019
10,500,000


30 September 2019
10,500,000


31 October 2019
2,000,000


30 November 2019
2,000,000


31 December 2019
2,000,000

8.1.2
Notwithstanding the foregoing, the outstanding amount of all Loans shall be due
and payable on the Termination Date.

8.2
Reborrowing of Loans

The Borrower may not reborrow any part of the Facility which is repaid.
8.3
Effect of cancellation and prepayment on scheduled repayments

8.3.1
If the Commitment of any Lender is cancelled and/or any of the Loans are repaid
or prepaid under Clause 10.1 (Illegality) or Clause 10.3 (Change of Control)
then



37
07/12851328_37

--------------------------------------------------------------------------------





the amount of the Repayment Instalment for each Repayment Date falling after
that cancellation will reduce pro rata by the amount cancelled.
8.3.2
If the Borrower cancels the whole or any part of the Available Commitments in
accordance with Clause 9.1 (Voluntary cancellation) then the amount of the
Repayment Instalment for each Repayment Date falling after (and giving effect
to) that cancellation will reduce pro rata by the amount cancelled.

8.3.3
If any of the Loans are prepaid in accordance with Clause 9.2 (Voluntary
prepayment) or Clause 10.4 (Cash sweep), the amount of the Repayment Instalment
for each Repayment Date falling after that prepayment will reduce pro rata the
amount of the Loan prepaid.

8.3.4
If on the last day of the Availability Period, the aggregate Loans is less than
the Total Commitments, the amount of each Repayment Instalment shall be reduced
in inverse chronological order.


9.
VOLUNTARY PREPAYMENT AND CANCELLATION

9.1
Voluntary cancellation

The Company (or the Parent on its behalf) may, if it gives the Agent not less
than 30 Business Days' (or such shorter period as the Majority Lenders may
agree) prior notice, cancel the whole or any part (being a minimum amount of
$5,000,000 and multiples of $1,000,000) or, if less, of the Available Facility.
Any cancellation under this Clause 9.1 shall reduce the Commitments of the
Lenders rateably.
9.2
Voluntary prepayment

9.2.1
The Borrower may, if it (or the Parent on its behalf in the case of the Company)
gives the Agent not less than 30 Business Days' (or such shorter period as the
Majority Lenders may agree) prior notice, prepay the whole or any part of a
Utilisation (but, if in part, being an amount that reduces the amount of that
Loan by a minimum amount of $5,000,000 and multiples of USD2,500.000).

9.2.2
A Loan may only be prepaid after the last day of the Availability Period (or, if
earlier, the day on which the Available Facility is zero).


10.
MANDATORY PREPAYMENT AND CANCELLATION

10.1
Illegality

If it is or becomes unlawful in any applicable jurisdiction for a Lender to
perform any of its obligations as contemplated by this Agreement or to fund,
issue or maintain its participation in any Utilisation or it becomes unlawful
for any Affiliate of a Lender for that Lender to do so:
10.1.1
that Lender, shall promptly notify the Agent upon becoming aware of that event;

10.1.2
upon the Agent notifying the Company, the Available Commitment of that Lender
will be immediately cancelled; and

10.1.3
the Borrower shall repay that Lender's participation in the Utilisations made to
it on the last day of the Interest Period for each Utilisation occurring after
the Agent has notified the Company or, if earlier, the date specified by the
Lender in the notice delivered to the Agent (being no earlier than the last day
of any applicable grace period permitted by law) and that Lender's corresponding
Commitment shall be cancelled in the amount of the participations repaid.

10.2
Illegality in relation to Issuing Bank



38
07/12851328_37

--------------------------------------------------------------------------------





If it becomes unlawful for an Issuing Bank to issue or leave outstanding any
Letter of Credit or it becomes unlawful for any Affiliate of an Issuing Bank for
that Issuing Bank to do so then:
10.2.1
that Issuing Bank shall promptly notify the Agent upon becoming aware of that
event;

10.2.2
upon the Agent notifying the Parent, the Issuing Bank shall not be obliged to
issue any Letter of Credit;

10.2.3
the Borrower shall use its best endeavours to procure the release of each Letter
of Credit issued by that Issuing Bank and outstanding at such time on or before
the date specified by the Issuing Bank in the notice delivered to the Agent
(being no earlier than the last day of any applicable grace period permitted by
law); and

10.2.4
unless any other Lender is or has become an Issuing Bank pursuant to the terms
of this Agreement, the Facility shall cease to be available for the issue of
Letters of Credit.

10.3
Change of Control

Upon the occurrence of:
10.3.1
PIC no longer being a direct shareholder of the Parent; or

10.3.2
the sale of all or substantially all of the assets of either Obligor whether in
a single transaction or a series of related transactions,

(A)
each Obligor shall promptly notify the Agent upon becoming aware of that event;

(B)
a Lender shall not be obliged to fund a Utilisation;

(C)
if a Lender so requires and notifies the Agent within 30 days of either Obligor
notifying the Agent of the event the Agent shall, by not less than 30 days'
notice to the Obligors, cancel the Commitment of that Lender and declare the
participation of that Lender in all outstanding Utilisations, together with
accrued interest, and all other amounts accrued under the Finance Documents
immediately due and payable, whereupon the Commitment of that Lender will be
cancelled and all such outstanding amounts will become immediately due and
payable.

10.4
Cash sweep

If any amount is credited to the Offshore Collection Account in accordance with
clause 6.2.3 (E) (Payments prior to enforcement) of the Override Deed, the
Borrower shall use those proceeds to prepay the Loans on the next Quarter Date
in an amount equal to those proceeds.

11.
RESTRICTIONS

11.1
Notices of Cancellation or Prepayment

Any notice of cancellation, prepayment, authorisation or other election given by
any Party under Clause 9 (Voluntary Prepayment and Cancellation) or Clause 10
(Mandatory Prepayment and Cancellation) shall (subject to the terms of those
Clauses) be irrevocable and, unless a contrary indication appears in this
Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.
11.2
Interest and other amounts



39
07/12851328_37

--------------------------------------------------------------------------------





Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.
11.3
No reborrowing

No Borrower may reborrow any part of the Facility which is prepaid.
11.4
Prepayment in accordance with Agreement

No Borrower shall repay or prepay all or any part of the Loans or cancel all or
any part of the Commitments except at the times and in the manner expressly
provided for in this Agreement.
11.5
No reinstatement of Commitments

No amount of the Total Commitments cancelled under this Agreement may be
subsequently reinstated.
11.6
Agent's receipt of Notices

If the Agent receives a notice under Clause 9 (Voluntary Prepayment and
Cancellation) or Clause 10 (Mandatory Prepayment and Cancellation), it shall
promptly forward a copy of that notice or election to either the Company or the
affected Lender(s), as appropriate.
11.7
Effect of repayment and prepayment on Commitments

If all or part of any Lender's participation in a Utilisation under a Facility
is repaid or prepaid and is not available for redrawing, an amount of that
Lender's Commitment (equal to the amount of the participation which is repaid or
prepaid) in respect of that Facility will be deemed to be cancelled on the date
of repayment or prepayment.

12.
INTEREST

12.1
Calculation of interest

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:
12.1.1
Margin; and

12.1.2
LIBOR.

12.2
Payment of interest

The Borrower shall pay accrued interest on each Loan made to it on each Interest
Payment Date.
12.3
Default interest

12.3.1
If an Obligor fails to pay any amount payable by it under a Finance Document on
its due date, interest shall accrue on the overdue amount from the due date up
to the date of actual payment (both before and after judgment) at a rate which,
subject to Clause 12.3.2 below, is two per cent. per annum higher than the rate
which would have been payable if the overdue amount had, during the period of
non-payment, constituted a Loan in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the Agent (acting
reasonably). Any interest accruing under this Clause 12.3 shall be immediately
payable by the relevant Obligor on demand by the Agent.

12.3.2
If any overdue amount consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:



40
07/12851328_37

--------------------------------------------------------------------------------





(A)
the first Interest Period for that overdue amount shall have a duration equal to
the unexpired portion of the current Interest Period relating to that Loan; and

(B)
the rate of interest applying to the overdue amount during that first Interest
Period shall be two per cent. per annum higher than the rate which would have
applied if the overdue amount had not become due.

12.3.3
Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.

12.4
Notification of rates of interest

12.4.1
The Agent shall promptly notify the Lenders and the Company (or the Parent) of
the determination of a rate of interest under this Agreement.

12.4.2
The Agent shall promptly notify the Company (or the Parent) of each Funding Rate
relating to a Loan.


13.
INTEREST PERIODS

13.1
Interest Periods

The duration of Interest Periods for each Loan shall be determined in accordance
with the following provisions:
13.1.1
subject to the other Clauses of this Clause 13:

(A)
the first Interest Period shall be the period from (and including) the
Utilisation Date for that Loan to (and excluding) the next Interest Payment
Date;

(B)
each subsequent Interest Period for a Loan will start on the expiry of the
preceding Interest Period and end on the next Interest Payment Date;

13.1.2
if any Interest Period in respect of a Loan starts prior to the End of the Grace
Period and would otherwise end after such date, such Interest Period shall end
on (but exclude) the End of the Grace Period;

13.1.3
any Interest Period which would otherwise extend beyond the due date of any
Repayment Instalment as determined by the Agent pursuant to Clause 8 (Repayment)
will be adjusted by the Agent to the extent necessary to end upon such Repayment
Date;

13.1.4
if an Interest Period for a Loan would otherwise overrun the Termination Date,
it will be shortened so that it ends on the Termination Date;

13.1.5
the Agent, acting on the instructions of all Lenders, and the Company may enter
into such other arrangements as they may agree for the adjustment of Interest
Periods and the consolidation of Loans;

13.1.6
no Interest Period shall extend beyond a Test Date, a Repayment Date or the
Termination Date; and

13.1.7
the duration of each Interest Period may be shortened by the Agent to align the
duration of the relevant Interest Period on the delivery dates under the Sales
Contract:

(A)
in respect of the first Interest Period, no later than two days before the
Utilisation Date; and

(B)
in respect of each subsequent Interest Period, no later than two days before the
first day of that Interest Period.



41
07/12851328_37

--------------------------------------------------------------------------------





13.2
Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).
13.3
Consolidation of Loans

If two or more Interest Periods relate to Loans and end on the same date, those
Loans will be consolidated into, and treated as, a single Loan on the last day
of the Interest Period.

14.
CHANGES TO THE CALCULATION OF INTEREST

14.1
Unavailability of Screen Rate

14.1.1
Interpolated Screen Rate: If no Screen Rate is available for LIBOR for the
Interest Period of a Loan, the applicable LIBOR shall be the Interpolated Screen
Rate for a period equal in length to the Interest Period of that Loan.

14.1.2
Cost of Funds: If no Screen Rate is available for LIBOR for:

(A)
dollars; or

(B)
the Interest Period of a Loan and it is not possible to calculate the
Interpolated Screen Rate,

there shall be no LIBOR for that Loan and Clause 14.3 (Cost of funds) shall
apply to that Loan for that Interest Period
14.2
Market disruption

If before close of business in Port Louis on the Quotation Day for the relevant
Interest Period the Lender notifies the Company that the cost to it of funding
its participation in that Loan from whatever source it may reasonably select
would be in excess of LIBOR then Clause 14.3 (Cost of funds) shall apply to that
Loan for the relevant Interest Period.
14.3
Cost of funds

14.3.1
If this Clause 14.3 applies, the rate of interest on the relevant Loan for the
relevant Interest Period shall be the percentage rate per annum which is the sum
of:

(A)
the Margin; and

(B)
the rate notified to the Company by the Lender as soon as practicable and in any
event before interest is due to be paid in respect of that Interest Period, to
be that which expresses as a percentage rate per annum the cost to the Lender of
funding its participation in that Loan from whatever source it may reasonably
select.

14.3.2
If this Clause 14.3 applies and the Lender or the Company so requires, the
Lender and the Company shall enter into negotiations (for a period of not more
than 30 days) with a view to agreeing a substitute basis for determining the
rate of interest.

14.4
Break Costs

14.4.1
The Borrower shall, within three Business Days of demand by a Finance Party, pay
to that Finance Party its Break Costs attributable to all or any part of a Loan
or Unpaid Sum being paid by that Borrower on a day other than the last day of an
Interest Period for that Loan or Unpaid Sum.



42
07/12851328_37

--------------------------------------------------------------------------------





14.4.2
Each Lender shall, as soon as reasonably practicable after a demand by the
Agent, provide a certificate confirming the amount of its Break Costs for any
Interest Period in which they accrue.


15.
FEES

15.1
Commitment fee

15.1.1
The Company shall pay to the Agent (for the account of each Lender) a fee in
dollars computed at the rate of 2 per cent. per annum on that Lender's Available
Commitment under the Facility for the Availability Period.

15.1.2
The accrued commitment fee is payable on the last day of each successive period
of three Months which ends during the Availability Period, on the last day of
the Availability Period and on the cancelled amount of the relevant Lender's
Commitment at the time the cancellation is effective.

15.2
Structuring fee

The Company shall pay to the Arranger a structuring fee in the amount and at the
times agreed in a Fee Letter.
15.3
Underwriting fee

The Company shall pay to the Original Lender an underwriting fee in the amount
and at the times agreed in a Fee Letter.
15.4
Management fee

The Company shall pay to the Agent and the Security Agent (for their own
account) a management fee in the amount and at the times agreed in a Fee Letter.
15.5
Fees payable in respect of Letters of Credit

15.5.1
The Borrower shall pay to the Issuing Bank a fronting fee at the rate of 1% per
cent. per annum on the outstanding amount which is counter-indemnified by the
other Lenders of each Letter of Credit requested by it for the period from the
issue of that Letter of Credit until its Expiry Date, for the avoidance of
doubt, this fronting fee will not be payable on the Issuing Bank's L/C
Proportion as Lender.

15.5.2
The Borrower shall pay to the Agent (for the account of each Lender) a Letter of
Credit fee in dollars (computed at the rate equal to the Margin) on the
outstanding amount of each Letter of Credit requested by it for the period from
the issue of that Letter of Credit until its Expiry Date. Subject to Clause
7.7.3 (Regulation and consequences of cash cover provided by Borrower), this fee
shall be distributed according to each Lender's L/C Proportion of that Letter of
Credit.

15.5.3
The accrued fronting fee and Letter of Credit fee on a Letter of Credit shall be
payable on the last day of each successive period of three Months (or such
shorter period as shall end on the Expiry Date for that Letter of Credit)
starting on the date of issue of that Letter of Credit If the outstanding amount
of a Letter of Credit is reduced, any fronting fee and Letter of Credit fee
accrued in respect of the amount of that reduction shall be payable on the day
that that reduction becomes effective.

15.5.4
If the Borrower provides cash cover in respect of any Letter of Credit:

(A)
the fronting fee payable to the Issuing Bank and (subject to Clause 7.7.3
(Regulation and consequences of cash cover provided by Borrower)), the Letter of
Credit fee payable for the account of each Lender shall continue to be payable
until the expiry of the Letter of Credit; and



43
07/12851328_37

--------------------------------------------------------------------------------





(B)
the Borrower shall be entitled to withdraw interest accrued on the cash cover to
pay the fees described in paragraph (A) above.


16.
TAX GROSS UP AND INDEMNITIES

16.1
Definitions

16.1.1
In this Agreement:

"Protected Party" means a Finance Party which is or will be subject to any
liability or required to make any payment for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.
"Tax Credit" means a credit against, relief or remission for, or repayment of,
any Tax.
"Tax Deduction" means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.
"Tax Payment" means either the increase in a payment made by an Obligor to a
Finance Party under Clause ‎16.2 (Tax gross-up) or a payment under Clause ‎16.3
(Tax indemnity).
"Treaty Lender" means a Lender which:
(a)    is treated as a resident of a Treaty State for the purposes of a Treaty;
and
(b)
does not carry on a business in Nigeria through a permanent establishment with
which that Lender's participation in the Loan is effectively connected.

"Treaty State" means a jurisdiction having a double taxation agreement (a
"Treaty") with Nigeria which makes provision for a full or partial exemption
from tax imposed by Nigeria on interest.
16.1.2
Unless a contrary indication appears, in this Clause 16 a reference to
"determines" or "determined" means a determination made in the absolute
discretion of the person making the determination.

16.2
Tax gross-up

16.2.1
Each Obligor shall make all payments to be made by it without any Tax Deduction,
unless a Tax Deduction is required by law.

16.2.2
The Parent shall promptly upon becoming aware that an Obligor must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, a Lender or Issuing Bank
shall notify the Agent on becoming so aware in respect of a payment payable to
that Lender or Issuing Bank. If the Agent receives such notification from a
Lender or Issuing Bank it shall notify the Obligors.

16.2.3
If a Tax Deduction is required by law to be made by an Obligor, the amount of
the payment due from that Obligor shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

16.2.4
If an Obligor is required to make a Tax Deduction, that Obligor shall make that
Tax Deduction and any payment required in connection with that Tax Deduction
within the time allowed and in the minimum amount required by law.

16.2.5
Within 30 days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Obligor making that Tax Deduction shall
deliver to the Agent for the Finance Party entitled to the payment evidence



44
07/12851328_37

--------------------------------------------------------------------------------





reasonably satisfactory to that Finance Party that the Tax Deduction has been
made or (as applicable) any appropriate payment paid to the relevant taxing
authority.
16.2.6
Either Obligor which makes a payment to which that Treaty Lender is entitled
shall co-operate with that Treaty Lender in completing any procedural
formalities necessary for the relevant Obligor to obtain authorisation to make
payments without a Tax Deduction or at a reduced rate of Tax Deduction.

16.3
Tax indemnity

16.3.1
Each Obligor shall (within three Business Days of demand by the Agent) pay to a
Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of Tax by that Protected Party in respect of a Finance
Document.

16.3.2
Clause 16.3.1 above shall not apply:

(A)
with respect to any Tax assessed on a Finance Party:

(1)
under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for tax purposes; or

(2)
under the law of the jurisdiction in which that Finance Party's Facility Office
is located in respect of amounts received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or
(B)
to the extent a loss, liability or cost is compensated for by an increased
payment under Clause 16.2 (Tax gross-up).

16.3.3
A Protected Party making, or intending to make a claim under Clause 16.3.1 above
shall promptly notify the Agent of the event which will give, or has given, rise
to the claim, following which the Agent shall notify the Parent.

16.3.4
A Protected Party shall, on receiving a payment from an Obligor under this
Clause 16.3, notify the Agent.

16.4
Tax Credit

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:
16.4.1
a Tax Credit is attributable to an increased payment of which that Tax Payment
forms part, to that Tax Payment or to a Tax Deduction in consequence of which
that Tax Payment was required; and

16.4.2
that Finance Party has obtained and utilised that Tax Credit,

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.
16.5
Stamp taxes

Each Obligor shall pay and, within three Business Days of demand, indemnify each
Secured Party and the Arranger against any cost, loss or liability that Secured
Party or an Arranger incurs in relation to all stamp duty, registration and
other similar Taxes payable in respect of any Finance Document.
16.6
VAT



45
07/12851328_37

--------------------------------------------------------------------------------





16.6.1
All amounts expressed to be payable under a Finance Document by any Party to a
Finance Party which (in whole or in part) constitute the consideration for any
supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to Clause 16.6.2 below, if
VAT is or becomes chargeable on any supply made by any Finance Party to any
Party under a Finance Document and such Finance Party is required to account to
the relevant tax authority for the VAT, that Party must pay to such Finance
Party (in addition to and at the same time as paying any other consideration for
such supply) an amount equal to the amount of the VAT (and such Finance Party
must promptly provide an appropriate VAT invoice to that Party).

16.6.2
If VAT is or becomes chargeable on any supply made by any Finance Party (the
"Supplier") to any other Finance Party (the "Recipient") under a Finance
Document, and any Party other than the Recipient (the "Relevant Party") is
required by the terms of any Finance Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration):

(A)
(where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (A) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and

(B)
(where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

16.6.3
Where a Finance Document requires any Party to reimburse or indemnify a Finance
Party for any cost or expense, that Party shall reimburse or indemnify (as the
case may be) such Finance Party for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Finance Party reasonably determines that it is entitled to credit or repayment
in respect of such VAT from the relevant tax authority.

16.6.4
Any reference in this Clause ‎16.6 to any Party shall, at any time when such
Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term "representative
member" to have the same meaning as in the Value Added Tax Act 1994).

16.6.5
In relation to any supply made by a Finance Party to any Party under a Finance
Document, if reasonably requested by such Finance Party, that Party must
promptly provide such Finance Party with details of that Party's VAT
registration and such other information as is reasonably requested in connection
with such Finance Party's VAT reporting requirements in relation to such supply.


17.
INCREASED COSTS

17.1
Increased costs

17.1.1
Subject to Clause 17.3 (Exceptions), the Company shall, within three Business
Days of a demand by the Agent, pay for the account of a Finance Party the



46
07/12851328_37

--------------------------------------------------------------------------------





amount of any Increased Costs incurred by that Finance Party or any of its
Affiliates as a result of:
(A)
the introduction of or any change in (or in the interpretation, administration
or application of) any law, regulation or any form of compulsory rules or
instructions; or

(B)
compliance with any law or regulation made after the date of this Agreement or
the implementation of, application of, compliance with, change to or replacement
of, Basel III, CRD IV or CRR.

17.1.2
In this Agreement:

(A)
"Increased Costs" means:

(1)
a reduction in the rate of return from the Facility or on a Finance Party's (or
its Affiliate's) overall capital;

(2)
an additional or increased cost; or

(3)
a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document
or Letter of Credit.
(B)
"Basel III" means:

(1)
the agreements on capital requirements, a leverage ratio and liquidity standards
contained in "Basel III: A global regulatory framework for more resilient banks
and banking systems", "Basel III: International framework for liquidity risk
measurement, standards and monitoring" and "Guidance for national authorities
operating the countercyclical capital buffer" published by the Basel Committee
on Banking Supervision in December 2010, each as amended, supplemented or
restated;

(2)
the rules for global systemically important banks contained in "Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text" published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

(3)
any further guidance or standards published by the Basel Committee on Banking
Supervision relating to "Basel III".

(C)
"CRD IV" means:

(1)
Regulation (EU) No 575/2013 of the European Parliament and of the Council of 26
June 2013 on prudential requirements for credit institutions and investment
firms; and

(2)
Directive 2013/36/EU of the European Parliament and of the Council of 26 June
2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms, amending Directive
2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC.

(D)
"CRR" means Regulation (EU) no. 575/2013 of 26 June 2013 on prudential
requirements for credit institutions and investment firms and amending
regulation (EU) No. 648/2012.

17.2
Increased cost claims



47
07/12851328_37

--------------------------------------------------------------------------------





17.2.1
A Finance Party intending to make a claim pursuant to Clause 17.1 (Increased
costs) shall notify the Agent of the event giving rise to the claim, following
which the Agent shall promptly notify the Company.

17.2.2
Each Finance Party shall, as soon as practicable after a demand by the Agent,
provide a certificate confirming the amount of its Increased Costs.

17.3
Exceptions

17.3.1
Clause 17.1 (Increased costs) does not apply to the extent any Increased Cost
is:

(A)
attributable to a Tax Deduction required by law to be made by an Obligor;

(B)
compensated for by Clause 16.3 (Tax indemnity) (or would have been compensated
for under Clause 16.3 (Tax indemnity) but was not so compensated solely because
any of the exclusions in Clause 16.3.2 (Tax indemnity) applied); or

(C)
attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation.

17.3.2
In this Clause 17.3, a reference to a "Tax Deduction" has the same meaning given
to the term in Clause 16.1 (Definitions).


18.
OTHER INDEMNITIES

18.1
Currency indemnity

18.1.1
If any sum due from an Obligor under the Finance Documents (a "Sum"), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the "First Currency") in which that Sum is payable into
another currency (the "Second Currency") for the purpose of:

(A)
making or filing a claim or proof against that Obligor; or

(B)
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

that Obligor shall as an independent obligation, within three Business Days of
demand, indemnify the Arranger and each other Secured Party to whom that Sum is
due against any cost, loss or liability arising out of or as a result of the
conversion including any discrepancy between (A) the rate of exchange used to
convert that Sum from the First Currency into the Second Currency and (B) the
rate or rates of exchange available to that person at the time of its receipt of
that Sum.
18.1.2
Each Obligor waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.

18.2
Other indemnities

18.2.1
Each Obligor shall within three Business Days of demand, indemnify the Arranger
and each other Secured Party against any cost, loss or liability incurred by it
as a result of:

(A)
the occurrence of any Event of Default;

(B)
a failure by an Obligor to pay any amount due under a Finance Document on its
due date, including without limitation, any cost, loss or liability arising as a
result of Clause 35 (Sharing among the Finance Parties);

(C)
funding, or making arrangements to fund, its participation in a Utilisation
requested by the Borrower in a Utilisation Request but not made by



48
07/12851328_37

--------------------------------------------------------------------------------





reason of the operation of any one or more of the provisions of this Agreement
(other than by reason of default or negligence by that Finance Party alone);
(D)
issuing or making arrangements to issue a Letter of Credit requested by the
Borrower in a Utilisation Request but not issued by reason of the operation of
any one or more of the provisions of this Agreement (other than by reason of
default or negligence by that Finance Party alone); or

(E)
a Utilisation (or part of a Utilisation) not being prepaid in accordance with a
notice of prepayment given by the Borrower,

unless that loss of liability is caused by such Secured Party's gross negligence
of wilful misconduct.
18.2.2
Each Obligor shall promptly indemnify each Finance Party, each Affiliate of a
Finance Party and each officer or employee of a Finance Party or its Affiliate,
against any cost, loss or liability incurred by that Finance Party or its
Affiliate (or officer or employee of that Finance Party or Affiliate) in
connection with or arising out of:

(A)
the use of proceeds under the Facility or Transaction Security being taken over
the Charged Property (including but not limited to those incurred in connection
with any litigation, arbitration or administrative proceedings or regulatory
enquiry concerning the use of proceeds under the Facility), unless such loss or
liability is caused by the gross negligence or wilful misconduct of that Finance
Party or its Affiliate (or employee or officer of that Finance Party or
Affiliate); and

(B)
any investigation, proceeding, lawsuit relating to a member of the Group
concerning any anti-corruption law.

Any Affiliate or any officer or employee of a Finance Party or its Affiliate may
rely on this Clause 18.2 subject to Clause 1.4 (Third party rights) and the
provisions of the Third Parties Act.
18.3
Indemnity to the Agent

Each Obligor shall promptly indemnify the Agent against:
18.3.1
any cost, loss or liability, unless that loss or liability is caused by the
Agent's gross negligence or wilful misconduct incurred by the Agent (acting
reasonably) as a result of:

(A)
investigating any event which it reasonably believes is a Default;

(B)
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised; or

(C)
instructing lawyers, accountants, tax advisers, surveyors or other professional
advisers or experts as permitted under this Agreement; and

18.3.2
any cost, loss or liability incurred by the Agent (otherwise than by reason of
the Agent's gross negligence or wilful misconduct) (or, in the case of any cost,
loss or liability pursuant to Clause ‎‎36.11 (Disruption to Payment Systems
etc.) notwithstanding the Agent's negligence but not including any claim based
on the fraud of the Agent in acting as Agent under the Finance Documents.

18.4
Indemnity to the Security Agent



49
07/12851328_37

--------------------------------------------------------------------------------





18.4.1
Each Obligor jointly and severally shall promptly indemnify the Security Agent
and every Receiver and Delegate against any cost, loss or liability incurred by
any of them as a result of:

(A)
any failure by the Company to comply with its obligations under Clause 20 (Costs
and Expenses);

(B)
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised;

(C)
the taking, holding, protection or enforcement of the Transaction Security;

(D)
the exercise of any of the rights, powers, discretions, authorities and remedies
vested in the Security Agent and each Receiver and Delegate by the Finance
Documents or by law;

(E)
any default by either Obligor in the performance of any of the obligations
expressed to be assumed by it in the Finance Documents; or

(F)
acting as Security Agent, Receiver or Delegate under the Finance Documents or
which otherwise relates to any of the Charged Property (otherwise, in each case,
than by reason of the relevant Security Agent's, Receiver's or Delegate's gross
negligence or wilful misconduct).

18.4.2
Each Obligor expressly acknowledges and agrees that the continuation of its
indemnity obligations under this Clause ‎18.4 will not be prejudiced by any
release under Clause 33.25 (Releases) or otherwise in accordance with the terms
of this Agreement.

18.4.3
The Security Agent and every Receiver and Delegate may, in priority to any
payment to the Secured Parties, indemnify itself out of the Charged Property in
respect of, and pay and retain, all sums necessary to give effect to the
indemnity in this Clause 18.4 and shall have a lien on the Transaction Security
and the proceeds of the enforcement of the Transaction Security for all moneys
payable to it.


19.
MITIGATION BY THE LENDERS

19.1
Mitigation

19.1.1
Each Finance Party shall, to the extent practicable, in consultation with the
Company, take all reasonable steps to mitigate any circumstances which arise and
which would result in any amount becoming payable under or pursuant to, or
cancelled pursuant to, any of Clause 10.1 (Illegality), (or, in respect of the
Issuing Bank, Clause 10.2 (Illegality in relation to Issuing Bank)). Clause 16
(Tax Gross Up and Indemnities) or Clause 17 (Increased Costs) including
transferring its rights and obligations under the Finance Documents to another
Affiliate or Facility Office.

19.1.2
Clause 19.1.1 above does not in any way limit the obligations of either Obligor
under the Finance Documents.

19.2
Limitation of liability

19.2.1
Each Obligor shall promptly indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 19.1 (Mitigation).

19.2.2
Without prejudice to the provisions of Clause 19.2.1, Clause 19.1 (Mitigation)
does not purport to create any obligation whatsoever on the part of any Finance
Party and the latter shall not be obliged to take any steps under Clause 19.1
(Mitigation) if, in the opinion of that Finance Party (acting reasonably), to do
so might be prejudicial to it.



50
07/12851328_37

--------------------------------------------------------------------------------






20.
COSTS AND EXPENSES

20.1
Transaction expenses

Each Obligor shall promptly on demand pay the Agent, the Arranger and the
Security Agent the amount of all previously agreed costs and expenses (including
legal fees) reasonably incurred by any of them (and, in the case of the Security
Agent, by any Receiver or Delegate) in connection with the negotiation,
preparation, execution and perfection of:
20.1.1
the Transaction Security, this Agreement and any other documents referred to in
this Agreement; and

20.1.2
any other Finance Documents executed after the date of this Agreement.

20.2
Amendment costs

If (a) an Obligor requests an amendment, waiver or consent or (b) an amendment
is required pursuant to Clause 36.10 (Change of currency) or an amendment to the
Transaction Documents is required to be made due to a change in law or
regulation, the Company shall, within three Business Days of demand, reimburse
each of the Agent and the Security Agent for the amount of all costs and
expenses (including legal fees) reasonably incurred by the Agent and the
Security Agent in responding to, evaluating, negotiating or complying with that
request or requirement.
20.3
Security Agent's management time and additional remuneration

Any amount payable to the Security Agent under Clause 18.4 (Indemnity to the
Security Agent) and this Clause 20 shall include the cost of utilising the
Security Agent's management time or other resources and will be calculated on
the basis of such reasonable daily or hourly rates as the Security Agent may
notify to the Company and the Lenders, and is in addition to any other fee paid
or payable to the Security Agent.
20.4
Enforcement and preservation costs

The Company shall, within three Business Days of demand, pay to the Agent, the
Security Agent and each other Secured Party the amount of all costs and expenses
(including legal fees) incurred by it in connection with the enforcement of or
the preservation of any rights under any Finance Document and the Transaction
Security and any proceedings instituted by or against the Security Agent as a
consequence of taking or holding the Transaction Security or enforcing these
rights.

21.
GUARANTEE AND INDEMNITY

21.1
Guarantee and indemnity

The Parent irrevocably and unconditionally:
21.1.1
guarantees to each Finance Party punctual performance by the Company of each and
all of its obligations under the Finance Documents;

21.1.2
undertakes with each Finance Party that whenever the Company does not pay any
amount when due under or in connection with any Finance Document, the Parent
shall immediately on demand pay that amount as if it was the principal obligor;
and

21.1.3
agrees with each Finance Party that if any obligation guaranteed by it is or
becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify that Finance Party immediately on demand against
any cost, loss or liability it incurs as a result of the Company not paying any
amount which would, but for such unenforceability, invalidity or illegality,
have been payable by it under any Finance Document on the date when it would
have been due. The amount payable by the Parent under this indemnity will not
exceed the



51
07/12851328_37

--------------------------------------------------------------------------------





amount it would have had to pay under this Clause 21 if the amount claimed had
been recoverable on the basis of a guarantee.
21.2
Continuing Guarantee

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by the Company under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.
21.3
Reinstatement

If any discharge, release or arrangement (whether in respect of the obligations
of either Obligor or any security for those obligations or otherwise) is made by
a Finance Party in whole or in part on the basis of any payment, security or
other disposition which is avoided or must be restored in insolvency,
liquidation, administration or otherwise, without limitation, then the liability
of the Parent under this Clause 21 will continue or be reinstated as if the
discharge, release or arrangement had not occurred.
21.4
Waiver of defences

The obligations of the Parent under this Clause 21 will not be affected by an
act, omission, matter or thing which, but for this Clause 21, would reduce,
release or prejudice any of its obligations under this Clause 21 (without
limitation and whether or not known to it or any Finance Party) including:
21.4.1
any time, waiver or consent granted to, or composition with, either Obligor or
other person;

21.4.2
the release of the Company or any other person under the terms of any
composition or arrangement with any creditor of any member of the Group;

21.4.3
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, either Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

21.4.4
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

21.4.5
any amendment, novation, supplement, extension restatement (however fundamental
and whether or not more onerous) or replacement of a Finance Document or any
other document or security including any change in the purpose of, any extension
of or increase in any facility or the addition of any new facility under any
Finance Document or other document or security;

21.4.6
any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document or any other document or security; or

21.4.7
any insolvency or similar proceedings.

21.5
Guarantor Intent

Without prejudice to the generality of Clause 21.4 (Waiver of defences), the
Parent expressly confirms that it intends that this guarantee shall extend from
time to time to any (however fundamental) variation, increase, extension or
addition of or to any of the Finance Documents and/or any facility or amount
made available under any of the Finance Documents for the purposes of or in
connection with any of the following: business acquisitions of any nature;
increasing working capital; enabling investor distributions to be made; carrying
out restructurings; refinancing existing facilities; refinancing any other
indebtedness; making facilities available to new borrowers; any other variation
or extension of the purposes for which any such facility or amount might be made
available from time to time; and any fees, costs and/or expenses associated with
any of the foregoing.


52
07/12851328_37

--------------------------------------------------------------------------------





21.6
Immediate recourse

The Parent waives any right it may have of first requiring any Finance Party (or
any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from the
Parent under this Clause 21. This waiver applies irrespective of any law or any
provision of a Finance Document to the contrary.
21.7
Appropriations

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:
21.7.1
refrain from applying or enforcing any other moneys, security or rights held or
received by that Finance Party (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and the Parent shall
not be entitled to the benefit of the same; and

21.7.2
hold in an interest-bearing suspense account any moneys received from the Parent
or on account of the Parent's liability under this Clause 21.

21.8
Deferral of the Parent's rights

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, the Parent will not exercise any rights
which it may have by reason of performance by it of its obligations under the
Finance Documents or by reason of any amount being payable, or liability
arising, under this Clause 21:
21.8.1
to be indemnified by the Company;

21.8.2
to claim any contribution from any other guarantor of the Company's obligations
under the Finance Documents;

21.8.3
to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under the Finance Documents or
of any other guarantee or security taken pursuant to, or in connection with, the
Finance Documents by any Finance Party;

21.8.4
to bring legal or other proceedings for an order requiring the Company to make
any payment, or perform any obligation, in respect of which the Parent has given
a guarantee, undertaking or indemnity under Clause 21.1 (Guarantee and
indemnity);

21.8.5
to exercise any right of set-off against the Company; and/or

21.8.6
to claim or prove as a creditor of the Company in competition with any Finance
Party.

If the Parent receives any benefit, payment or distribution in relation to such
rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Company under or in connection with the Finance Documents to be
repaid in full on trust for the Finance Parties and shall promptly pay or
transfer the same to the Agent or as the Agent may direct for application in
accordance with Clause 36 (Payment Mechanics).
21.9
Additional security

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.


53
07/12851328_37

--------------------------------------------------------------------------------






22.
REPRESENTATIONS

22.1
General

Each Obligor makes the representations and warranties set out in this Clause 22
to each Finance Party.
22.2
Status

22.2.1
It is a limited liability corporation, duly incorporated and validly existing
under the law of its Original Jurisdiction.

22.2.2
Each of its Subsidiaries is a limited liability corporation, duly incorporated
and validly existing under the law of its jurisdiction of incorporation.

22.2.3
It and each of its Subsidiaries has the power to own its assets and carry on its
business as it is being conducted.

22.3
Binding obligations

Subject to the Legal Reservations:
22.3.1
the obligations expressed to be assumed by it in each Transaction Document to
which it is a party are legal, valid, binding and enforceable obligations; and

22.3.2
(without limiting the generality of Clause 22.3.1 above), each Transaction
Security Document to which it is a party creates the security interests which
that Transaction Security Document purports to create and those security
interests are valid, effective and enforceable.

22.4
Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
the Transaction Documents to which it is a party and the granting of the
Transaction Security do not and will not conflict with:
22.4.1
any law or regulation applicable to it;

22.4.2
the constitutional documents of any member of the Group; or

22.4.3
save for, until Financial Close, the item disclosed at row 22.4.3 of Schedule
16, any agreement or instrument binding upon it or any member of the Group or
any of its or any member of the Group's assets or constitute a default or
termination event (however described) under any such agreement or instrument.

22.5
Power and authority

22.5.1
It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Transaction
Documents to which it is a party and the transactions contemplated by those
Transaction Documents.

22.5.2
No limit on its powers will be exceeded as a result of the borrowing, grant of
security or giving of guarantees or indemnities contemplated by the Transaction
Documents to which it is a party.

22.6
Validity and admissibility in evidence

22.6.1
All Authorisations and any other acts, conditions or things required or
advisable:

(A)
to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Transaction Documents to which it is a party; and

(B)
to make the Transaction Documents to which it is a party admissible in evidence
in its Relevant Jurisdictions,



54
07/12851328_37

--------------------------------------------------------------------------------





have been obtained, effected, done, fulfilled or performed and are in full force
and effect and each Obligor is in compliance with the provisions thereof and
save as permitted under the Finance Documents, there are no documents, or
agreements in existence which have the effect of varying, amending or
supplementing any such Authorisation which will be promptly obtained, effected,
done, fulfilled or performed after the date of this Agreement.
22.6.2
All Authorisations necessary for the conduct of the business, trade and ordinary
activities of members of the Group have been obtained or effected and are in
full force and effect or, (as applicable).

22.6.3
All the Material Licences have been obtained or effected and are in full force
and effect.

22.6.4
Subject to the Legal Reservations, and matter disclosed in row 22.6.4 of
Schedule 17 the Company is the sole beneficiary of the beneficial title and
economic rights in the Material Licences and no third party has any right or
interest in the Material Licences subject only to the legal title in the
Material Licences being held by Allied Energy Plc and Camac International
Nigeria Limited.

22.7
Governing law and enforcement

22.7.1
The choice of governing law of the Transaction Documents to which it is a party
will be recognised and enforced in its Relevant Jurisdictions.

22.7.2
Subject to the Legal Reservations, any judgment obtained in relation to a
Transaction Document to which it is a party in the relevant jurisdiction as
specified in that Transaction Document will be recognised and enforced in its
Relevant Jurisdictions.

22.7.3
Subject to the Legal Reservations, any arbitral award obtained in relation to a
Transaction Document in the relevant seat of that arbitral tribunal specified in
that Transaction Document will be recognised and enforced in its Relevant
Jurisdictions.

22.8
Insolvency

No:
22.8.1
corporate action, legal proceeding or other procedure or step described in
Clause 28.7.1 (Insolvency proceedings); or

22.8.2
creditors' process described in Clause 28.8 (Creditors' process),

has been taken or, to the knowledge of the Parent, threatened in relation to a
member of the Group; and none of the circumstances described in Clause 28.6
(Insolvency) applies to a member of the Group.
22.9
No filing or stamp taxes

Under the laws of its Relevant Jurisdictions it is not necessary that the
Transaction Documents to which it is a party be filed, recorded or enrolled with
any court or other authority in that jurisdiction or that any stamp,
registration, notarial or similar Taxes or fees be paid on or in relation to the
Transaction Documents or the transactions contemplated by the Transaction
Documents except:
22.9.1
stamping at the Nigerian Stamp Duties Office of the Federal Inland Revenue
Service; and

22.9.2
registration at the Nigerian Corporate Affairs Commission;



55
07/12851328_37

--------------------------------------------------------------------------------





which stamping and registrations, filings, taxes and fees will be made and paid
promptly after the date of the relevant Transaction Document, and in any case,
no later than 30 days after the date of execution of the relevant Transaction
Document.
22.10
Deduction of Tax

It is not required to make any deduction for or on account of Tax from any
payment it may make under any Finance Document except (i) for any withholding
tax imposed by Nigerian law on any fees and interest paid under a Finance
Document or (ii) any withholding tax imposed by United States law on payments
made by the Guarantor that are deemed to be from U.S. sources under the IRC.
22.11
No default

22.11.1
No Event of Default and, on the date of this Agreement, no Default is continuing
or is reasonably likely to result from the making of any Utilisation or the
entry into, the performance of, or any transaction contemplated by, any
Transaction Document to which it is a party.

22.11.2
No other event or circumstance is outstanding which constitutes (or, with the
expiry of a grace period, the giving of notice, the making of any determination
or any combination of any of the foregoing, would constitute) a default or
termination event (however described) under any other agreement or instrument
which is binding on it or any of its Subsidiaries or to which its (or any of its
Subsidiaries') assets are subject which has or is reasonably likely to have a
Material Adverse Effect.

22.12
No misleading information

22.12.1
Any factual information provided by any member of the Group (including its
advisers) to the Finance Parties was true, complete and accurate in all material
respects as at the date it was provided or as at the date (if any) at which it
is stated.

22.12.2
The financial projections provided to the Finance Parties have been prepared on
the basis of recent historical information and on the basis of reasonable
assumptions.

22.12.3
No information has been delivered in writing pursuant to this Agreement or
withheld that results in the information delivered to the Finance Parties being
untrue or misleading in any material respect.

22.13
Original Financial Statements

22.13.1
Its Original Financial Statements were prepared in accordance with the
Accounting Principles consistently applied unless expressly disclosed to the
Agent in writing to the contrary before the date of this Agreement.

22.13.2
Its Original Financial Statements fairly represent (if unaudited) or (if
audited) give a true and fair view of its financial condition and results of
operations (consolidated in the case of the Parent) during the relevant period
unless expressly disclosed to the Agent in writing to the contrary prior to the
date of this Agreement.

22.13.3
Save for the matter disclosed at row 22.13.3 of Schedule 17, there has been no
material adverse change in its assets, business or financial condition (or the
assets, business or consolidated financial condition of the Group, in the case
of the Parent) since the date of the Original Financial Statements.

22.13.4
Its most recent financial statements delivered pursuant to Clause 23.1
(Financial statements):



56
07/12851328_37

--------------------------------------------------------------------------------





(A)
have been prepared in accordance with the Accounting Principles as applied to
the Original Financial Statements; and

(B)
give a true and fair view of (if audited) or fairly present (if unaudited) its
consolidated financial condition as at the end of, and consolidated results of
operations for, the period to which they relate.

22.13.5
The budgets and forecasts supplied under this Agreement were arrived at after
careful consideration and have been prepared in good faith on the basis of
recent historical information and on the basis of assumptions which were
reasonable as at the date they were prepared and supplied.

22.13.6
Since the date of the Original Financial Statements or, once subsequent
financial statements have been delivered pursuant to Clause 23.1 (Financial
statements), the most recent financial statements delivered under that Clause,
there has been no material adverse change in its assets, business or financial
condition (or the assets, business or consolidated financial condition of the
Group, in the case of the Parent).

22.14
No proceedings pending or threatened

22.14.1
No litigation, arbitration or administrative proceedings or investigations of,
or before, any court, arbitral body or agency which, would reasonably be
expected to be adversely determined and, if adversely determined, are reasonably
likely to result in any liabilities for either Obligor exceeding USD 5,000,000
in aggregate, have (to the best of its knowledge and belief (having made due and
careful enquiry)) been started or threatened against (i) it or any of its
Subsidiaries or (ii) to its best knowledge, any of Allied Energy Plc or Camac
International Nigeria Limited directly relating to the OMLs, other than, in the
case of the Parent, the Transocean Arbitration the liabilities of which shall
not exceed $30,000,000.

22.15
No breach of laws

22.15.1
(i) It has not (and none of its Subsidiaries has) and (ii) neither of Allied
Energy Plc nor Camac International Nigeria Limited have breached any law or
regulation which breach has or is reasonably likely to have a Material Adverse
Effect.

22.15.2
No labour disputes are current or, to the best of its knowledge and belief
(having made due and careful enquiry), threatened against any member of the
Group which have or are reasonably likely to have a Material Adverse Effect.

22.16
Environmental laws

22.16.1
Each member of the Group is in compliance with Clause 25.5 (Environmental
compliance) and to the best of its knowledge and belief (having made due and
careful enquiry) no circumstances have occurred which would prevent such
compliance in a manner or to an extent which has or is reasonably likely to have
a Material Adverse Effect.

22.16.2
No Environmental Claim has been commenced or (to the best of its knowledge and
belief (having made due and careful enquiry)) is threatened against any member
of the Group where that claim has or is reasonably likely, if determined against
that member of the Group, to have a Material Adverse Effect.

22.17
Taxation

22.17.1
It is not (and none of its Subsidiaries is) materially overdue in the filing of
any Tax returns and it is not (and none of its Subsidiaries is) overdue in the
payment of any amount in respect of Tax of USD 70,000,000 (or its equivalent in
any other currency) or more.



57
07/12851328_37

--------------------------------------------------------------------------------





22.17.2
No claims or investigations are being, or (to the best of its knowledge after
due and careful inquiry) are reasonably likely to be, made or conducted against
it (or any of its Subsidiaries) with respect to Taxes.

22.17.3
It is resident for Tax purposes only in its Original Jurisdiction or any
Relevant Jurisdiction.

22.18
Anti-corruption law, anti-bribery law

In recognition of the principles enshrined in the relevant international and
regional conventions on combating corruption and to ensure compliance with the
anti-corruption laws applicable in relation to the Facility and any other
anti-corruption law, statute, regulation or convention otherwise applicable to
the Obligors and their Affiliates, each Obligor represents, warrants and agrees
as follows:
22.18.1
It is aware of, understands and has been advised by legal counsel on the meaning
of the OECD Convention on combating Bribery of Foreign Public Officials (the
"OECD Convention"), and of any of the other laws, regulations, rules, decrees
and/or official government orders applicable to it relating to anti-bribery or
anti-money laundering, including but not limited to, the U.S. Foreign Corrupt
Practices Act ("FCPA") as well as Buyer's code of conduct as at the date hereof.

22.18.2
It is familiar with the OECD Convention and the FCPA’s prohibition of paying,
offering, promising or giving anything of value, either directly or indirectly,
to a Public Official in order to influence any act or decision of such Public
Official in his official capacity, or inducing him to do or omit to do any act
in violation of his lawful duty, or to secure any improper advantage in order to
obtain or retain business for or with, or directing business to, any person or
entity.

22.18.3
For the purpose of this Facility, "Government Entity" shall mean:

(A)
any agency or instrumentality of any national, regional or local government;

(B)
any business or entity that is owned wholly or partially or otherwise controlled
by the government (such as Stare owned oil companies);

(C)
any public international organisation such as the United Nations or the World
Bank; or

(D)
any political party.

22.18.4
It has not, inter alia in connection with the execution of this Facility and the
Finance Documents, and agrees that it shall not breach any provision of any
provision of any United National, United States, European Union or any other
applicable law related to bribery, whether in relation to a Public Official or a
private person including the FCPA, and that it has not and shall not take any
action which would constitute a breach of Buyer's code of conduct.

22.18.5
It will not, directly or indirectly, offer, give or agree to offer or give any
payment, gift or other advantage with respect to any matter which is the subject
of this Facility, including its responsibilities and obligations hereunder (i)
which is intended to, or does influence any person to act or reward any person
for acting in breach of an expectation of good faith, impartiality or trust;
(ii) which it would otherwise be improper for the recipient to accept; or (iii)
which is made to, or for a Public Official with the intention of influencing
them to allow one of the Parties or any Affiliate to obtain or retain an
advantage in the conduct of its business (a "Corrupt Act").

22.18.6
Except as previously disclosed to the other Parties in writing, none of its
senior representatives or its senior representatives’ Close Family Members is
presently, or has been in the last year, a Public Official. It further warrants
that it will inform



58
07/12851328_37

--------------------------------------------------------------------------------





the other Parties promptly in writing if any such person assumes such position
while at the same time remaining one of its senior representatives or a Close
Family Member of a Public Official.
22.18.7
Neither it, nor any of its executives or employees is under current criminal
investigation or has been subject to enforcement activities for improper conduct
relating to bribery or corruption.

22.18.8
Each member of the Group has conducted its businesses in compliance with
applicable anti-corruption laws and has instituted and maintained policies and
procedures designed to promote and achieve compliance with such laws and the
proceeds of any Utilisation will not be used in any manner which would result in
a violation of any such law.

22.19
Security and Financial Indebtedness

22.19.1
No Security or Quasi-Security exists over all or any of the present or future
assets of any member of the Group other than as permitted by this Agreement.

22.19.2
All the Security granted in connection with the Zenith Finance Documents are as
listed in Schedule 9 (Zenith Security Documents).

22.19.3
No member of the Group has any Financial Indebtedness outstanding other than as
permitted by this Agreement.

22.20
Ranking

Other than as set out in the Override Deed and subject to the Legal
Reservations, the Transaction Security has or will have first ranking priority
and it is not subject to any prior ranking or pari passu ranking Security.
22.21
Good title

22.21.1
It and each of its Subsidiaries has a good, valid and marketable title to, or
valid leases or licences of, and all appropriate Authorisations to use, the
assets necessary to carry on its business as presently conducted.

22.21.2
It has good and marketable title to all Crude Oil arising from the OMLs free
from any Security other than under the Security created under the Zenith
Security Documents.

22.21.3
The Working Interests are held by the Company as owner of those rights free from
any claims, third party rights or competing interests other than Security over
the Working Interest under the Transaction Security Documents and the Zenith
Security Documents.

22.22
Legal and beneficial ownership

It and each of its Subsidiaries is the sole legal and beneficial owner of the
respective assets and Working Interests over which it purports to grant Security
free from any claims, third party rights or competing interests other than
Permitted Security permitted under Clause 25.14 (Negative pledge).
22.23
Group Structure Chart

The Group Structure Chart delivered to the Agent pursuant to paragraph 7.2 of
Schedule 2 (Conditions precedent to initial Utilisation) is true, complete and
accurate in all material respects and shows the following information:
22.23.1
each member of the Group, including current name and company registration
number, its Original Jurisdiction (in the case of an Obligor), its jurisdiction
of incorporation (in the case of a member of the Group which is not an Obligor),
a



59
07/12851328_37

--------------------------------------------------------------------------------





list of shareholders (other than in relation to the Parent) and indicating
whether a company is not a company with limited liability; and
22.23.2
all minority interests in any member of the Group and any person in which any
member of the Group holds shares in its issued share capital or equivalent
ownership interest of such person.

22.24
Accounting Reference Date

The Accounting Reference Date of each member of the Group is 31 December of each
Financial Year.
22.25
Sales Contract

22.25.1
Capability: the Company is fully capable of performing and complying with its
obligations under the Sales Contract, and possesses all technical and financial
means required for this purpose.

22.25.2
Sales Contract in effect: the Sales Contract is in full force and effect and any
condition precedent to its coming into force was satisfied (or waived, with the
prior written consent of the Agent on the instructions of the Majority Lenders)
by the date on which such condition precedent was due to be satisfied under the
terms of the Sales Contract and the payment obligations of the Buyer under the
Sales Contract are legal, valid, binding and enforceable obligations (subject to
the Legal Reservations) and do not and will not conflict with any applicable law
or regulation.

22.25.3
Sales Contract in form provided: except as the same may be amended after the
date of this Agreement in accordance with Clause 26.3 (Dealings with
counterparties):

(A)
the Sales Contract is in the form supplied to the Agent, other than in respect
of amendments permitted to be made under this Agreement and notified in writing
to the Agent in accordance with Clause 26.3 (Dealings with counterparties);

(B)
there are no contracts, agreements or other arrangements in existence (other
than any Finance Document) that amend, modify, vary or otherwise relate to the
Sales Contract, the Working Interest or the Financing Support Agreement, other
than those notified by the Borrower to the Agent in writing prior to the
execution of this Agreement or any amendments permitted to be made under this
Agreement and notified in writing to the Agent in accordance with Clause ‎26.3
(Dealings with counterparties).

22.25.4
No breach or repudiation: neither the Company nor (to the best knowledge of the
Company after due and careful enquiry) any other party to the Sales Contract is
in breach of any payment, delivery, or other material obligation thereunder or
has repudiated or done or caused to be done any act or thing evidencing an
intention to repudiate the Sales Contract.

22.25.5
No notice of inability to perform: no Obligor has received or given any
notification (written or otherwise) of a failure or inability by any party to
the Sales Contract to comply with its obligations thereunder.

22.25.6
No early termination event: no event or circumstance has occurred that gives
rise or might reasonably be expected to give rise to a right to terminate early,
suspend performance under, repudiate or cancel the Sales Contract.

22.25.7
No claims or liabilities: There are no claims, liabilities or obligations in
existence between either Obligor and the Buyer or any other person that if
adversely



60
07/12851328_37

--------------------------------------------------------------------------------





determined, are or might reasonably be expected to be materially detrimental to
the rights of any Finance Party under the Finance Documents.
22.25.8
Arm's length terms: the Company has entered into the Sales Contract on arm's
length terms.

22.25.9
No other offtaker: the Buyer is the sole offtaker of any Crude Oil resulting
from the OMLs.

22.26
FPSO Charter

After signing the FPSO Charter Amendment Agreement, the Company is not in breach
of its material obligations under the FPSO Charter, including its payment
obligations.
22.27
Centre of main interests and establishments

For the purposes of The Council of the European Union Regulation No. 1346/2000
on Insolvency Proceedings (the "Regulation"), its centre of main interest (as
that term is used in Article 3(1) of the Regulation) is situated in its Original
Jurisdiction and it has no "establishment" (as that term is used in Article 2(h)
of the Regulation) in any other jurisdiction.
22.28
No adverse consequences

22.28.1
It is not necessary under the laws of its Relevant Jurisdictions:

(A)
in order to enable any Finance Party to enforce its rights under any Finance
Document to which it is a party; or

(B)
by reason of the execution of any Finance Document or the performance by it of
its obligations under any Finance Document to which it is a party,

that any Finance Party should be licensed, qualified or otherwise entitled to
carry on business in any of its Relevant Jurisdictions.
22.28.2
No Finance Party is or will be deemed to be resident, domiciled or carrying on
business in an Obligor's Relevant Jurisdictions by reason only of the execution,
performance and/or enforcement of any Finance Document.

22.29
No immunity

In any proceedings taken in its jurisdiction of incorporation in relation to the
Finance Documents to which it is a party, it will not be entitled to claim for
itself or any of its assets immunity from suit, execution, attachment or other
legal process.
22.30
Private and commercial acts

Its execution of the Finance Documents to which it is a party constitutes, and
its exercise of its rights and performance of its obligations thereunder will
constitute, private and commercial acts done and performed for private and
commercial purposes.
22.31
Regulated Entities

None of the Obligors, or any Group Member, is an "Investment Company" within the
meaning of the US Investment Company Act of 1940. Neither Obligors nor any Group
Member is subject to regulation under the US Federal Power Act or the US
Interstate Commerce Act.
22.32
ERISA

22.32.1
Each Benefit Plan is in compliance in all material respects with the applicable
provisions of ERISA, the IRC, and other US federal or state law or other
applicable law. Each Benefit Plan which is intended to qualify under Section
401(a) of the IRC has received a favourable determination letter from the IRS
and to



61
07/12851328_37

--------------------------------------------------------------------------------





the best knowledge of the Obligors, nothing has occurred that would cause the
loss of such qualification. Each Obligor and each ERISA Affiliate, as
applicable, has made all required contributions to any Benefit Plan subject to
Section 412 of the IRC, or other applicable laws when due, and no application
for a funding waiver or an extension of any amortization period (pursuant to
Section 412 of the IRC, or otherwise) has been made with respect to any Benefit
Plan.
22.32.2
There are no pending or, to the best knowledge of the Obligors, threatened,
claims, actions or lawsuits, or action by any Government Entity, with respect to
any Benefit Plan which has resulted or could reasonably be expected to result in
a material adverse effect. There has been no prohibited transaction or violation
of fiduciary responsibility by an Obligor, or to the knowledge of either
Obligor, any administrator, trustee or their respective agents, with respect to
any Benefit Plan which has resulted or would reasonably be expected to result in
a material adverse effect.

22.32.3
(i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Benefit Plan has any material Unfunded Pension Liability; (iii) neither any
Obligor nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any material liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA); (iv)
neither any Obligor nor any ERISA Affiliate has incurred, or reasonably expects
to incur, any material liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Section 4201 or 4243 of ERISA with respect to a Multi-employer Plan; and
(v) neither any Borrower nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA.

22.33
Use of Proceeds; Margin Regulations

The proceeds of the Loans have been and are to be used in accordance with Clause
3.1 (Purpose). Neither Obligor nor any Group Member is engaged in the business
of purchasing or selling Margin Stock or extending credit for the purpose of
purchasing or carrying Margin Stock.
22.34
Sanctions

22.34.1
(i) No member of the Group or any directors nor employees of any member of the
Group is a Sanctioned Person, and (ii) no member of the Group nor any directors
and employees of any member of the Group acts directly or indirectly on behalf
of a Sanctioned Person.

22.34.2
Save as disclosed in writing to the Agent before the date of this Agreement, no
Obligor is incorporated, located or resident in a country which is subject to
Sanctions.

22.34.3
Each member of the Group is in compliance with all applicable Sanctions and is
not engaged in any activities that would reasonably be expected to result in any
member of the Group being designated as a Sanctioned Person.

22.35
Material Licences and Working Interests

22.35.1
There are no obligations or terms affecting the Material Licences or the Working
Interests which have not been (i) disclosed to the Agent or (ii) complied with
in full.

22.35.2
The government of the Federal Republic of Nigeria does not benefit from any
back-in right to acquire a participating interest in any of the Material
Licences (other than statutory rights) and no such rights have been exercised.



62
07/12851328_37

--------------------------------------------------------------------------------





22.35.3
The legal holders of the Material Licences, Allied Energy Plc and Camac
International Nigeria Limited, hold good title to the Material Licences subject
to all of the beneficial and economic rights having been validly assigned to the
Company and have complied with and continue to comply with all obligations under
the Material Licences and and all applicable Nigerian laws and/or regulations.

22.35.4
All local content commitments have been complied with in respect to the Material
Licences and the OMLs, including but not limited to any foreign participation
interest restrictions.

22.35.5
All transfers of participating interests under the OMLs have been validly
effected (with all relevant consents and approvals obtained) and there are no
claims brought by or potential claims that may be brought by the Federal
Republic of Nigeria in connection with such transfers.

22.35.6
All obligations with respect to relinquishment of any part of the lease area
under the OMLs have been complied with and there are no claims brought by or
potential claims that may be brought by the Federal Republic of Nigeria in
connection with such relinquishment obligations.

22.35.7
No area under the Material Licences has been nor could be subject to any
mandatory carve out from the scope of the OMLs by the Federal Republic of
Nigeria.

22.35.8
No litigation, arbitration or administrative proceedings or investigations of,
or before any court, arbitral body or agency have started or threatened in
relation to the Material Licences including but not limited to the validity
thereof.

22.35.9
No breach of any law or regulation which breach has or is reasonably likely to
affect the validity of any of the Material Licences.

22.35.10
There are no rights of Allied Energy Plc or Camac International Nigeria Limited
which have or are reasonably likely to have an adverse effect on the performance
obligations of the Company under this Agreement.

22.36
Times when representations made

22.36.1
All the representations and warranties in this Clause 22 (other than Clause
22.25) are made by the relevant Obligor on the date of this Agreement.

22.36.2
The Repeating Representations are deemed to be made by the relevant Obligor on
the date of each Utilisation Request, on each Utilisation Date, on the first day
of each Interest Period, (with respect to the Sales Contract) on each Test Date
and on each date any withdrawal is made from the CAPEX Reserve Account.

22.36.3
Each representation or warranty deemed to be made after the date of this
Agreement shall be deemed to be made by reference to the facts and circumstances
existing at the date the representation or warranty is deemed to be made.


23.
INFORMATION UNDERTAKINGS

The undertakings in this Clause 23 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.
In this Clause 23:
"Annual Financial Statements" means the financial statements for a Financial
Year delivered pursuant to Clause 23.1.1 (Financial statements).
"Quarterly Financial Statements" means the financial statements delivered
pursuant to Clause 23.1.2 (Financial statements).


63
07/12851328_37

--------------------------------------------------------------------------------





23.1
Financial statements

The Parent shall supply to the Agent:
23.1.1
(A)    as soon as they are available, but in any event within 75 days after the
end of each of its Financial Years, its audited consolidated financial
statements for that Financial Year;

(B)
as soon as they are available, but in any event within 270 days after the end of
each of its Financial Years the audited financial statements (consolidated if
appropriate) of the Company for that Financial Year; and

(C)
as soon as they are available, but in any event within 365 days after the end of
each of its Financial Years the audited financial statements of any other
Subsidiary for that Financial Year if requested by the Agent; and

23.1.2
as soon as they are available, but in any event within 60 days after the end of
each Financial Quarter of each of its Financial Years its consolidated financial
statements for that Financial Quarter.

23.2
Requirements as to financial statements

23.2.1
The Parent shall procure that each set of Annual Financial Statements and
Quarterly Financial Statements includes a balance sheet, profit and loss account
and cashflow statement in the same form as submitted by Parent to the United
States Securities and Exchange Commission. In addition the Parent shall procure
that:

(A)
each set of Annual Financial Statements shall be audited by the Auditors; and

(B)
each set of Quarterly Financial Statements includes a statement forecast in
respect of the Group relating to the three month period terminating at the end
of the relevant Financial Quarter.

23.2.2
Each set of financial statements delivered pursuant to Clause 23.1 (Financial
statements):

(A)
shall be certified by an officer or director of the Parent as giving a true and
fair view of (in the case of Annual Financial Statements for any Financial
Year), or fairly representing (in other cases), its financial condition and
operations as at the date as at which those financial statements were drawn up
and, in the case of the Annual Financial Statements, shall be accompanied by any
letter addressed to the management of the relevant company by the auditors of
those Financial Statements and accompanying those Annual Financial Statements;
and

(B)
shall be prepared in accordance with the Accounting Principles.

23.2.3
If the Agent, having reasonable concerns about the financial position of the
Group, wishes to discuss the financial position of any member of the Group with
the auditors of that member of the Group, the Agent may notify the Parent,
stating the questions or issues which the Agent wishes to discuss with those
auditors. In this event, the Parent must ensure that those auditors are
authorised (at the reasonable expense of the Parent):

(A)
to discuss the financial position of the relevant member of the Group with the
Agent on request from the Agent; and

(B)
to disclose to the Agent for the Finance Parties any information which the Agent
may reasonably request.

23.3
Year-end

The Parent shall not change its Accounting Reference Date.


64
07/12851328_37

--------------------------------------------------------------------------------





23.4
Information: miscellaneous

23.4.1
The Parent shall supply to the Agent (in sufficient copies for all the Lenders,
if the Agent so requests for information not in electronic form):

(A)
at the same time as they are dispatched, copies of all documents dispatched by
each of the Parent and the Company to its shareholders generally (or any class
of them) or dispatched by each of the Parent or the Company to its creditors
generally (or any class of them);

(B)
promptly upon becoming aware of them, the details of any litigation, arbitration
or administrative proceedings which are current, threatened or pending against
any member of the Group, and which, if adversely determined, are reasonably
likely to have a Material Adverse Effect;

(C)
promptly, such information as the Security Agent may reasonably require about
the Charged Property and compliance of the Obligors with the terms of any
Transaction Security Documents; and

(D)
promptly on request, such further information regarding the financial condition,
assets and operations of the Group and/or any member of the Group (including any
requested amplification or explanation of any item in the financial statements,
or other material provided by either Obligor under this Agreement and an up to
date copy of its shareholders' register (or equivalent in its Original
Jurisdiction)) as any Finance Party through the Agent may reasonably request.

23.4.2
The Company shall supply to the Agent (in sufficient copies for all the Lenders,
if the Agent so requests for information not in electronic form):

(A)
written evidence of any renegotiation of the FPSO Charter fee, if any, and any
subsequent communication in relation thereto;

(B)
on an annual basis not later than 31 March of each year, an update of the
Reserves Report originally provided on or prior to the first Utilisation Date.  

(C)
as soon as available and in any event no later than 30 days after each Quarter
Date:

(1)
the Actual Budget for the preceding Quarter; and

(2)
a reconciliation between the Actual Budget and the Provisional Budget for
preceding Quarter.

(D)
no later than the 10th day of each month production reports for each well
included in the CAPEX Program for the preceding month.

23.5
Information: Sales Contract

The Company shall:
23.5.1
permit each of the Agent and the Security Agent and any of its officers and
agents to have access to and examine at reasonable times and on reasonable
notice its minute books and other corporate records, and books of account and
financial records, in relation to the Sales Contract, but no more than once
every calendar year unless an Event of Default is continuing or the Agent
reasonably suspects an Event of Default is continuing;

23.5.2
promptly supply to the Agent copies of all documents relevant to its material
obligations and rights under the Sales Contract (including all its delivery
obligations and the payment obligations of the Buyer), and notify the Agent of
the price of any delivery under the Sales Contract promptly after such price has
been determined;



65
07/12851328_37

--------------------------------------------------------------------------------





23.5.3
keep the Finance Parties (via the Agent) regularly informed of all material
developments and material progress under the Sales Contract;

23.5.4
notify the Agent of any material default or breach, any termination or
suspension of the Sales Contract or of any material dispute or claim in relation
to the Sales Contract and deliver to the Agent a copy of all notices received or
given by it in connection with the Sales Contract promptly upon receipt or
dispatch thereof (including any notice of default and termination, material
dispute or claim made against it under the Sales Contract together with details
of any action it proposes to take in relation to the same);

23.5.5
(without prejudice to its obligations under Clause 26.3 (Dealings with
counterparties)), promptly provide the Agent with a copy of any documents that
amend, waive or otherwise vary the terms of the Sales Contract;

23.5.6
from time to time on the Agent’s reasonable request, promptly provide the Agent
with such other information relating to the Sales Contract (and its ability to
perform its obligations thereunder) as the Agent may reasonably require;

23.5.7
promptly on becoming aware of them, provide the Agent with details of:

(A)
any event or circumstance which is or may be a force majeure event under the
Sales Contract; and

(B)
(without prejudice to its obligations under Clause 26.3 (Dealings with
counterparties)), the invocation of indemnity provisions by it or the Buyer;

23.5.8
promptly on becoming aware of them, provide the Agent with details of any claim
made under:

(A)
any cargo insurance policy relating to the Sales Contract where the claim is for
a sum in excess of $5,000,000 (before deductibles);

(B)
any business interruption insurance policy relating to either Obligor, where:

(1)
the claim affects the Sales Contract;

(2)
events giving rise to the claim continue for more than 30 days; and

(3)
the amount of the claim is in excess of $10,000,000 (before deductibles);

23.5.9
deliver to the Agent, promptly upon receipt or dispatch thereof, a copy of any
notice relating to:

(A)
the exercise by the Buyer of any rights it may have to reduce the quantities of
Crude Oil to be delivered to it; and

(B)
the exercise by the Buyer of any rights it may have to suspend or reject
deliveries;

23.5.10
deliver to the Agent, in relation to each delivery of Crude Oil made under the
Sales Contract:

(A)
no later than five Business Days after each such delivery is made, a copy of the
final commercial invoice issued in respect of such delivery;

(B)
no later than five Business Days after any such delivery is made, copies of all
applicable delivery documents (including, but not limited to, all bills of
lading and preliminary invoices as required under the terms of the Sales
Contract); and

(C)
promptly on request, such other certificates or documents required in connection
with the sale or delivery of Crude Oil under the Sales Contract as Agent may
reasonably request; and



66
07/12851328_37

--------------------------------------------------------------------------------





23.5.11
deliver to the Agent, no later than the first Business Day of each calendar
month a schedule of planned deliveries under the Sales Contract for that
calendar month.

23.6
Notification of default

23.6.1
Each Obligor shall notify the Agent of any Default (and the steps, if any, being
taken to remedy it) promptly upon becoming aware of its occurrence (unless that
Obligor is aware that a notification has already been provided by another
Obligor).

23.6.2
Promptly upon a request by the Agent, the Company shall supply to the Agent a
certificate signed by two of its directors or senior officers on its behalf
certifying that no Default is continuing (or if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it).

23.7
"Know your customer" checks

23.7.1
If:

(A)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

(B)
any change in the status of an Obligor or the composition of the shareholders of
the Company, or in the case of the Parent if CAMAC or PIC changes their level of
shareholding, after the date of this Agreement; or

(C)
a proposed assignment or transfer by a Lender of any of its rights and/or
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

obliges the Agent or any Lender (or, in the case of Clause 23.7.1(C) above, any
prospective new Lender) to comply with "know your customer" or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in Clause 23.7.1(C) above, on behalf of any prospective new Lender) in order for
the Agent, such Lender or, in the case of the event described in Clause
23.7.1(C) above, any prospective new Lender to carry out and be satisfied it has
complied with all necessary "know your customer" or other similar checks under
all applicable laws and regulations pursuant to the transactions contemplated in
the Finance Documents.
23.7.2
Each Lender shall promptly upon the request of the Agent supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself) in order for the Agent to carry out and be satisfied it
has complied with all necessary "know your customer" or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.

23.8
Cover Ratios Certificate

On each Test Date, the Company shall supply to the Agent a Cover Ratios
Certificate setting out (in reasonable detail) computations as to compliance
with Clause 24.2 (Cover Ratios) as at that Test Date.
23.9
Financial Projection



67
07/12851328_37

--------------------------------------------------------------------------------





23.9.1
The Company shall update the Financial Projection on each Quarter Date. The
updated Financial Projection shall be established on the basis of the
Assumptions and shall be approved by the Technical Advisor and the Lenders.

23.9.2
The Agent may to the extent it determines necessary following consultation with
the Technical Advisor and the Company request that the Company updates the
Financial Projection on a date other than a Quarter Date, provided that the
Agent may not request that the Company makes such update more than once per
calendar quarter.

23.9.3
Any changes to the Financial Projection resulting from the provisions of Clauses
23.9.1 and 23.9.2 above shall be communicated to the Company and the Finance
Parties.


24.
COVER RATIOS

24.1
Definitions

In this Clause 24 and to the extent relevant elsewhere in this Agreement,
"CFADS" means, in relation to any period, an amount equal to the projected Gross
Revenue projected to be received by the Company for that period less the
projected Gross Expenditure projected to be made by the Company for that period.
"Cover Ratios" means each of:
(a)
the Debt Service Cover Ratio; and

(b)
the PXF Life Cover Ratio.

"DSCR Calculation Period" means each Interest Period commencing after the date
of this Agreement.
"Debt Service Cover Ratio" means, on any Test Date, the ratio of A to B
calculated in accordance with the Financial Projection where:
(a)
"A" is the CFADS for the DSCR Calculation Period commencing on that Test Date
plus Cash and Cash Equivalents held on the Facility Accounts (including for the
avoidance of doubt, all amounts in the DSRA and other accounts at Zenith over
which Security has also been granted in favour of the Security Agent and
excluding all amounts in the CAPEX Reserve Account); and

(b)
"B" is the amount of the Debt Service Obligations falling due during that DSCR
Calculation Period.

"Debt Service Obligations" means, at any time, in relation to any period:
(a)
each Repayment Instalment falling due during such period; and

(b)
any interest (calculated on the basis of the applicable LIBOR prevailing at the
relevant date), and any fees, costs, or expenses falling due under or in
connection with this Agreement (but excluding for the avoidance of doubt,
amounts falling due or in connection with the Zenith Facility Agreement) during
such period.

"PXF Life Cover Ratio" means, on any Test Date, the ratio of A to B calculated
in accordance with the Financial Projection where:
(a)
"A" is the CFADS plus Cash and Cash Equivalents held on the Facility Accounts
(including for the avoidance of doubt all amounts in the DSRA and other accounts
at Zenith over which Security has also been granted in favour of the Security
Agent and excluding all amounts in the CAPEX Reserve Account) from the period
commencing on such Test Date and ending on the Termination Date; and



68
07/12851328_37

--------------------------------------------------------------------------------





(b)
"B" is the sum of all outstanding principal, interest, fees or any other amounts
owed to the Finance Parties under the Finance Documents less amounts in the
DSRA.

"Test Date" means, save as otherwise provided in this Agreement:
(a)
each Utilisation Date; and

(b)
each Quarter Date commencing after the first Utilisation Date.

24.2
Cover Ratios

Starting from the first Test Date and for so long as any amount is outstanding
under the Finance Documents or any Commitment is in force the Company shall
ensure that:
24.2.1
the Debt Service Cover Ratio is equal to or greater than 1.2:1; and

24.2.2
the PXF Life Cover Ratio is equal to or greater than 1.2:1.

24.3
Top-Up

If at any Test Date a Cover Ratio is less than 1.2:1 but is more than 1.0:1 the
Company shall, within 10 Business Days (the "Top-Up Period") prepay the relevant
portion of the Utilisations in accordance with Clause 9.2 (Voluntary
prepayment), provided that the minimum notice period for the prepayment shall be
10 Business Days and no minimum amount requirement shall apply, so as to ensure
that the relevant Cover Ratio, if retested as at the relevant Test Date, but
taking account of the actions above, would be in compliance with Clause 24.2
(Cover Ratios), as tested by reference to a Cover Ratios Certificate delivered
by the Company to the Agent not later than the last day of the Top-Up Period.

25.
GENERAL UNDERTAKINGS

The undertakings in this Clause 25 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.
Authorisations and compliance with laws
25.1
Authorisations

Each Obligor shall promptly:
25.1.1
obtain, comply with and do all that is necessary to maintain in full force and
effect; and

25.1.2
supply certified copies to the Agent of:

(A)
any Authorisation required under any law or regulation of a Relevant
Jurisdiction to:

(1)
enable it (or in the case of the SBSA Guarantee, The Standard Bank South Africa
Limited) to perform its obligations under the Transaction Documents;

(2)
ensure the legality, validity, enforceability or admissibility in evidence of
any Transaction Document to which it is a party; and

(3)
carry on its business where failure to do so has or is reasonably likely to have
a Material Adverse Effect; and

(B)
any Material Licence.

25.2
Compliance with laws



69
07/12851328_37

--------------------------------------------------------------------------------





Each Obligor shall (and the Parent shall ensure that each member of the Group
will) comply in all respects with all laws to which it may be subject, if
failure so to comply has or is reasonably likely to have a Material Adverse
Effect.
25.3
Compliance with Production Sharing Contract

Each Obligor shall comply with the terms of the Production Sharing Contract and
shall do all that is necessary to maintain it in full force and effect.
25.4
Compliance with Material Licences

Each Obligor shall comply with the terms of the Material Licences and shall
procure that Allied Energy Plc and Camac International Nigeria Limited shall
promptly comply with the terms thereof and shall do all that is necessary to
maintain the Material Licences in full force and effect.
25.5
Environmental compliance

Each Obligor shall (and the Parent shall ensure that each member of the Group
will):
25.5.1
comply with all applicable Environmental Law;

25.5.2
obtain, maintain and ensure compliance with all requisite Environmental Permits;
and

25.5.3
implement procedures to monitor compliance with and to prevent liability under
any applicable Environmental Law,

where failure to do so has or is reasonably likely to have a Material Adverse
Effect.
25.6
Environmental claims

Each Obligor shall promptly upon becoming aware of the same, inform the Agent in
writing of:
25.6.1
any Environmental Claim against any member of the Group which is current,
pending or threatened; and

25.6.2
any facts or circumstances which are reasonably likely to result in any
Environmental Claim being commenced or threatened against any member of the
Group,

where the claim, if determined against that member of the Group, has or is
reasonably likely to have a Material Adverse Effect.
25.7
Anti-corruption law

25.7.1
No Obligor shall (and the Parent shall ensure that no other member of the Group
will) directly or indirectly use the proceeds of the Facility for any purpose
which would breach the Bribery Act 2010, the FCPA or other similar legislation
in other jurisdictions, or Buyer's code of conduct as at the date hereof.

25.7.2
Each Obligor shall (and the Parent shall ensure that each member of the Group
and their respective affiliates, officers and directors will):

(A)
comply with and conduct its businesses in compliance with applicable
anti-corruption laws; and

(B)
maintain policies and procedures designed to promote and achieve compliance with
such laws.

25.7.3
It will maintain proper and accurate books, records and accounts which
accurately and fairly reflect any and all payments made, expenses incurred, and
assets disposed of, in connection with the Facility. It will maintain such books
and records for five years following termination of the Facility, or any such
longer period as may be required by the law applicable to such Party.



70
07/12851328_37

--------------------------------------------------------------------------------





25.7.4
It warrants not to use any of the proceeds of any payment made under this
Facility, directly or indirectly, for the purpose of, or in connection with, any
Corrupt Act.

25.7.5
It will not make any payment to a Public Official that would be considered a
facilitating payment, a grease payment, or any similar type of payment while
fulfilling its responsibilities and obligations hereunder.

25.8
Taxation

25.8.1
Each Obligor shall (and the Parent shall ensure that each member of the Group
will) pay and discharge all Taxes imposed upon it or its assets within the time
period allowed without incurring penalties unless and only to the extent that:

(A)
such payment is being contested in good faith;

(B)
adequate reserves are being maintained for those Taxes and the costs required to
contest them which have been disclosed in its latest financial statements
delivered to the Agent under Clause 23.1 (Financial statements); and

(C)
such payment can be lawfully withheld.

25.8.2
No member of the Group may change its residence for Tax purposes.

Restrictions on business focus
25.9
Merger

No Obligor shall (and the Parent shall ensure that no other member of the Group
will) enter into any amalgamation, demerger, merger, consolidation or corporate
reconstruction other than a Permitted Transaction or a Permitted Disposal.
25.10
Change of business

The Parent shall procure that no substantial change is made to the general
nature of the business of the Obligors or the Group taken as a whole from that
carried on by the Group at the date of this Agreement.
25.11
Acquisitions

25.11.1
Except as permitted under Clause 25.11.2 below, no Obligor shall (and the Parent
shall ensure that no other member of the Group will):

(A)
acquire a company or any shares or securities or a business or undertaking (or,
in each case, any interest in any of them); or

(B)
incorporate a company.

25.11.2
Clause 25.11.1 above does not apply to an acquisition of a company, of shares,
securities or a business or undertaking (or, in each case, any interest in any
of them) or the incorporation of a company which is:

(A)
a Permitted Acquisition; or

(B)
a Permitted Transaction.

Restrictions on dealing with assets and Security
25.12
Preservation of assets

Each Obligor shall (and the Parent shall ensure that each other member of the
Group will) maintain in good working order and condition (ordinary wear and tear
excepted) all of its assets necessary or advisable in the conduct of its
business other than in respect of a Permitted Transaction or a Permitted
Disposal.


71
07/12851328_37

--------------------------------------------------------------------------------





25.13
Pari passu ranking

Each Obligor shall ensure that at all times any unsecured and unsubordinated
claims of a Finance Party against it under the Finance Documents rank at least
pari passu with the claims of all its other unsecured and unsubordinated
creditors except those creditors whose claims are mandatorily preferred by laws
of general application to companies.
25.14
Negative pledge

In this Clause 25.14, "Quasi-Security" means an arrangement or transaction
described in Clause 25.14.2 below.
Except as permitted under Clause 25.14.3 below:
25.14.1
No Obligor shall (and the Parent shall ensure that no other member of the Group
will) create or permit to subsist any Security over any of its assets.

25.14.2
No Obligor shall (and the Parent shall ensure that no other member of the Group
will):

(A)
sell, transfer or otherwise dispose of any of its assets on terms whereby they
are or may be leased to or re-acquired by an Obligor;

(B)
sell, transfer or otherwise dispose of any of its receivables on recourse terms;

(C)
enter into any arrangement under which money or the benefit of a bank or other
account may be applied, set-off or made subject to a combination of accounts; or

(D)
enter into any other preferential arrangement having a similar effect,

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.
25.14.3
Clauses 25.14.1 and 25.14.2 above do not apply to any Security or (as the case
may be) Quasi-Security, which is:

(A)
Permitted Security; or

(B)
a Permitted Transaction.

25.15
Disposals

25.15.1
Except as permitted under Clause 25.15.2 below, no Obligor shall (and the Parent
shall ensure that no other member of the Group will) enter into a single
transaction or a series of transactions (whether related or not) and whether
voluntary or involuntary to sell, lease, transfer or otherwise dispose of any
asset.

25.15.2
Clause 25.15.1 above does not apply to any sale, lease, transfer or other
disposal which is:

(A)
a Permitted Disposal; or

(B)
a Permitted Transaction.

25.15.3
Notwithstanding the above, no Obligor shall dispose of any Working Interest.

25.16
Arm's length basis

25.16.1
Except as permitted by Clause 25.16.2 below, no Obligor shall (and the Parent
shall ensure that no other member of the Group will) enter into any transaction
with any person except on arm's length terms and for full market value.

25.16.2
The following transactions shall not be a breach of this Clause 25.16:

(A)
intra-Group loans permitted under Clause 25.17 (Loans or credit);



72
07/12851328_37

--------------------------------------------------------------------------------





(B)
fees, costs and expenses payable under the Transaction Documents in the amounts
set out in the Transaction Documents delivered to the Agent under Clause 4.1
(Initial conditions precedent) or agreed by the Agent; and

(C)
any Permitted Transaction.

Restrictions on movement of cash - cash out
25.17
Loans or credit

25.17.1
Except as permitted under Clause 25.17.2 below, no Obligor shall (and the Parent
shall ensure that no other member of the Group will) be a creditor in respect of
any Financial Indebtedness.

25.17.2
Clause 25.17.1 above does not apply to:

(A)
a Permitted Loan; or

(B)
a Permitted Transaction.

25.18
No Guarantees or indemnities

25.18.1
Except as permitted under Clause 25.18.2 below, no Obligor shall (and the Parent
shall ensure that no other member of the Group will) incur or allow to remain
outstanding any guarantee in respect of any obligation of any person.

25.18.2
Clause 25.18.1 does not apply to a guarantee which is:

(A)
a Permitted Guarantee; or

(B)
a Permitted Transaction.

Restrictions on movement of cash - cash in
25.19
Financial Indebtedness

25.19.1
Except as permitted under Clause 25.19.2 below, no Obligor shall (and the Parent
shall ensure that no other member of the Group will) incur or allow to remain
outstanding any Financial Indebtedness.

25.19.2
Clause 25.19.1 above does not apply to Financial Indebtedness which is:

(A)
Permitted Financial Indebtedness; or

(B)
a Permitted Transaction.

Miscellaneous
25.20
Insurance

25.20.1
Each Obligor shall (and the Parent shall ensure that each other member of the
Group will) maintain insurances on and in relation to its business and assets
against those risks and to the extent as is usual for companies carrying on the
same or substantially similar business.

25.20.2
All insurances must be with reputable independent insurance companies or
underwriters.  

25.21
Access

If a Default is continuing or the Agent reasonably suspects a Default is
continuing, each Obligor shall, and the Parent shall ensure that each other
member of the Group will, permit the Agent and/or the Security Agent and/or
accountants or other professional advisers and contractors of the Agent or
Security Agent free access, upon at least three Business Days’ notice to the
Parent at normal business hours and, subject to compliance by such persons


73
07/12851328_37

--------------------------------------------------------------------------------





with relevant health and safety rules of the Parent/and or the Company (as
applicable) at the risk and reasonable cost of the Parent to (a) the premises,
assets, books, accounts and records of the Parent and/or the Company and (b)
meet and discuss matters with senior management of the Obligors.
25.22
Treasury Transactions

No Obligor shall (and the Parent shall ensure that no other member of the Group
will) enter into any Treasury Transaction, other than:
25.22.1
hedging transactions for the purpose of hedging the types of liabilities and/or
risks that, at the time of entry into that hedging transaction, which are
approved by the Agent;

25.22.2
spot and forward delivery foreign exchange contracts entered into in the
ordinary course of business and not for speculative purposes; and

25.22.3
any Treasury Transaction entered into for the hedging of actual or projected
real exposures (including in respect of petroleum prices) arising in the
ordinary course of trading activities of a member of the Group and not for
speculative purposes, which are approved by the Agent.

25.23
Stamping and Registration

The Company shall promptly and in any case no later than 30 days after the date
of this Agreement proceed to the following formalities:
25.23.1
stamping the Finance Documents at the Nigerian Stamp Duties Office of the
Federal Inland Revenue Service; and

25.23.2
registering the Finance Documents at the Nigerian Corporate Affairs Commission;

25.23.3
providing the Agent with a duly issued receipt of the Stamp Duties Office for
the value stamped under Clause 22.9 above within 3 Business Days; and

25.23.4
providing the Agent with duly issued certificate of registration from the
Nigerian Corporate Affairs Commission within 5 Business Days.

25.24
Financing Support Agreement

The Parent shall not without the prior written consent of the Agent:
25.24.1
rescind, amend, vary or waive (or agree to or permit any amendment to, or
variation or waiver of) any term of the Financing Support Agreement except as
required or as expressly allowed by the Finance Documents.

25.24.2
consent to the transfer by a counterparty of any of its rights, title or
interest in, or its obligations under, the Financing Support Agreement.

25.25
Capital expenditure

25.25.1
Subject to Clause 25.26.2 below, the Company must not incur any capital
expenditure, other than in accordance with the CAPEX Program.

25.25.2
To the extent the Parent receives proceeds from the issuance of equity and
remits such proceeds to the Company or to the extent that excess amount remain
on the Zenith Account in accordance with clause 6.2.3 of the Override Deed, the
Company may incur capital expenditure financed by such proceeds for exploration
drillings without regard to the restriction set out in Clause 25.25.1 above.

25.26
Petroleum won and saved



74
07/12851328_37

--------------------------------------------------------------------------------





25.26.1
Each Obligor will ensure that all Petroleum won and saved which it is entitled
to lift is dealt with in accordance with good commercial practice and is sold
pursuant to the Sales Contract.

25.26.2
The Company shall provide the Agent with written details on pricing relating to
its Petroleum sales.

25.27
Good oilfield practice

Each Obligor will ensure that it undertakes all activities in a good and
workmanlike manner in accordance with good oilfield practice and all applicable
agreements, laws, licences, rules and regulations in all material respects.
25.28
FPSO Charter fee

The Company shall not amend or renegotiate the FPSO Charter fee other than for
the purpose of the satisfaction of the condition precedent listed in paragraph
8.6 of Schedule 2 (Conditions precedent to initial Utilisation) or with the
prior written consent of the Agent.
25.29
Further assurance

25.29.1
Each Obligor shall (and the Parent shall procure that the Company shall)
promptly do all such acts or execute all such documents (including assignments,
transfers, mortgages, charges, notices and instructions) as the Security Agent
may reasonably specify (and in such form as the Security Agent may reasonably
require in favour of the Security Agent or its nominee(s)):

(A)
to perfect the Security created or intended to be created under or evidenced by
the Transaction Security Documents as in effect at Financial Close or for the
exercise of any rights, powers and remedies of the Security Agent or the Finance
Parties provided by or pursuant to the Finance Documents as in effect on
Financial Close or by law; and/or

(B)
to facilitate the realisation of the assets which are, or are intended to be,
the subject of the Transaction Security.

25.29.2
Each Obligor shall (and the Parent shall procure that each other member of the
Group will) take all such action as is available to it (including making all
filings and registrations) as may be necessary for the purpose of the creation,
perfection, protection or maintenance of any Security conferred or intended to
be conferred on the Security Agent or the Finance Parties by or pursuant to the
Finance Documents.

25.30
Group contractors

25.30.1
The Company undertakes to implement an established due diligence process when
selecting contractors for the development of the OMLs:

(A)
all contracts awarded by the Company for the development of the OMLs shall
include appropriate anti-corruption representations; and

(B)
each Lender shall have the right to audit each Obligor's contracts with its
contractors in connection with the development of the OMLs in order to ensure
that they include appropriate anti-corruption provisions and verify other
potential elements of interest, such as the method of payment of the
contractors.

25.31
Compliance with Sanctions

25.31.1
Each Obligor shall and shall ensure that each other member of the Group shall:

(A)
comply in all respects with all applicable Sanctions;



75
07/12851328_37

--------------------------------------------------------------------------------





(B)
not, and shall not permit or authorise any other person, directly or indirectly,
to use, lend, make payments of, or otherwise make available, all or any part of
the proceeds of the Facility:

(1)
in connection with any trade, business or other activities with or for the
benefit of any Sanctioned Person;

(2)
in any other manner that could result in any member of the Group or a Finance
Party being in breach of any Sanctions, being subject to any penalties or
restrictive measures being imposed pursuant to Sanctions or being designated as
a Sanctioned Person;

(3)
in connection with any trade, business or other activities in countries as are
subject to trade sanctions imposed by a Sanctions Authority and are notified by
the Agent to the Company from time to time;

(C)
not use any revenue or benefit derived from any activity or dealing with a
Sanctioned Person, or from any trade, business or other activities in the
countries referred to in Clause 25.31.1(B)(3), to discharge any obligation due
to a Finance Party;

(D)
to the extent permitted by law, promptly upon becoming aware of them, provide to
the Agent details of any claim, action, suit, proceedings or investigation
against it with respect to Sanctions by any Sanctions Authority; and

(E)
maintain in effect policies and procedures reasonably designed to ensure
compliance by it with applicable Sanctions.

25.32
Condition subsequent

25.32.1
The Obligors undertake to provide to the Agent a duly executed copy of the FPSO
Charter Amendment Agreement within 3 months of the signing date of this
Agreement.

25.32.2
The Obligors undertake to provide to the Agent a copy of (i) any environmental
and social impact assessment or environmental and social impact assessment or
other reports or permits when required by the DPR and (ii) any other document
reasonably required by the Agent for it to comply with its environmental social
responsibility monitoring policy (including any document to be produced by a
third party consultant) no later than 3 months following Financial Close, at the
reasonable cost of the Company.

    





26.
SALES CONTRACTS UNDERTAKINGS

The undertakings in this Clause 26 are given in relation to the Sales Contract
and remain in force from the date of this Agreement for so long as any amount is
outstanding under the Finance Documents or any Commitment is in force.
26.1
Compliance with the Sales Contract

The Company shall:
26.1.1
comply in all material respects with its obligations under the Sales Contract in
the manner and at the times provided for therein;



76
07/12851328_37

--------------------------------------------------------------------------------





26.1.2
use its best efforts to procure that the Buyer duly complies in all material
respects with its payment and other material obligations under the Sales
Contract in the manner and at the times provided for therein (and in accordance
with the directions of the Agent or the Security Agent from time to time given
pursuant to the terms of the Finance Documents); and

26.1.3
not take or omit to take any action that might result in:

(A)
any default on any of its payment, delivery and other material obligations under
the Sales Contract;

(B)
any right to terminate the Sales Contract becoming exercisable by the Buyer; or

(C)
any counterclaim or right of set off arising under the Sales Contract other than
any set-off under the Sales Contract that occurs prior to an Event of Default
that is continuing, and in the ordinary course of trading as part of the
settlement of final invoices for deliveries made thereunder.

26.2
Pursuit of remedies

Subject to any provision of the Finance Documents to the contrary, the Company
shall, and always in accordance with good business practice, diligently pursue
any remedies available to it in respect of any breach or claim arising in
relation to the Sales Contract.
26.3
Dealings with counterparties

The Company shall not without the prior written consent of the Agent:
26.3.1
in respect of any matter under the Sales Contract that, pursuant to the terms of
the Sales Contract, falls to be decided by mutual agreement of the parties
thereto, negotiate or agree such matter except in accordance with the
instructions of the Agent or the Security Agent, other than in respect of any
minor administrative or technical matters or matters required by the parties
thereto to improve the practical performance of their obligations under the
Sales Contract, provided further that:

(A)
such matters do not relate to the financial obligations of the parties under the
Sales Contract or vary or have the effect of varying the Sales Contract; and

(B)
the Agent or the Security Agent is notified of such matters as soon as
reasonably practicable;

26.3.2
rescind, amend, vary or waive (or agree to or permit any amendment to, or
variation or waiver of) any term of the Sales Contract except as required or as
expressly allowed by the Finance Documents, provided that the parties thereto
may agree to immaterial amendments to and waivers of the Sales Contract where
such amendments or waivers relate to minor administrative or technical matters
or matters required by the parties to the Sales Contract to improve the
practical performance of their obligations under the Sales Contract, provided
further that:

(A)
such matters are not prejudicial to the interests of the Lenders under the
Finance Documents and do not relate to the payment obligations of the parties
under the Sales Contract or vary or have the effect of varying the Sales
Contract; and

(B)
such amendments or waivers are notified to the Agent or the Security Agent as
soon as reasonably practicable;

26.3.3
consent to the transfer by a counterparty of any of its rights, title or
interest in, or its obligations under, the Sales Contract;



77
07/12851328_37

--------------------------------------------------------------------------------





26.3.4
consent to any act or decision by a counterparty that might constitute a breach
of the Sales Contract or otherwise adversely affect any rights of the Finance
Parties thereunder or in relation thereto;

26.3.5
make or agree to any claim that the Sales Contract is frustrated or permit or
agree to the cancellation, suspension, rescission, repudiation or other
termination of the Sales Contract or accept any material breach thereof or
default thereunder as repudiatory; or

26.3.6
seek relief from performance of its payment, delivery or other material
obligations under the Sales Contract whether under any force majeure, time limit
for claims or any other provision.

26.4
Payments under Sales Contract

26.4.1
The Company shall ensure that each payment made to it under the Sales Contract
is

(A)
made in dollars;

(B)
credited to the Zenith Account; and

(C)
unless specifically approved by the Agent on the instructions of the Majority
Lenders and subject to the Zenith Finance Documents and the Override Deed, free
and clear of any set off, deduction, counterclaim or condition.

26.5
Deliveries under Sales Contract

The Company shall:
26.5.1
make all deliveries under the Sales Contract directly to the place specified for
such deliveries in the Sales Contract (or in directions given pursuant to the
Sales Contract), and in accordance with the delivery schedule set out therein;
and

26.5.2
ensure that the aggregate quantities of Crude Oil delivered and scheduled to be
delivered under the Sales Contract are at all times sufficient to ensure that
the obligations under Clause 24.2 (Cover Ratios) are complied with.

26.6
Fair market price

The Company shall ensure that the price (including any applicable discount)
charged and payable for each delivery of Crude Oil under the Sales Contract
pursuant to the terms thereof is on arm's length terms and reflects and will
reflect the fair market price for Crude Oil.
26.7
Sales Contract failure

26.7.1
If:

(A)
on any date the Sales Contract is varied without the consent of the Agent;

(B)
the representations set out in Clause 22 (Representations) in relation to the
Sales Contract are not true in any material respect; or

(C)
the Company is in breach of its obligations in relation to the Sales Contract
under Clause 26.1 (Compliance with the Sales Contract) to (and including) Clause
26.6 (Fair market price) or otherwise under the Finance Documents,

the Company shall, immediately upon becoming aware of the same, notify the
Agent.
26.8
Buyer failure

26.8.1
If in relation to the Buyer:



78
07/12851328_37

--------------------------------------------------------------------------------





(A)
it defaults on its obligations under the Sales Contract, its acknowledgement of
the Sales Contract Assignment Agreement or its acceptance of the Irrevocable
Payment Instructions in respect of the Sales Contract, unless such default does
not relate to a payment obligation, is otherwise technical in nature and is
remedied within 14 Business Days;

(B)
an Insolvency Event has occurred and is continuing;

(C)
it rescinds or repudiates the Sales Contract or does or causes to be done any
act or thing evidencing its intention to rescind or to repudiate the Sales
Contract; or

(D)
it otherwise ceases to be sufficiently creditworthy or capable of performing its
obligations under the Sales Contract, as determined by the Agent on the
instructions of the Majority Lenders and notified to the Company,

the Company shall, immediately upon becoming aware of the same, notify the
Agent.
26.9
Replacement Sales Contract

Should the Buyer fail to become a risk participant in this Agreement within 3
months of the signing date of the Sales Contract for 10% of the Total
Commitments, the Company shall give notice to the Buyer to terminate the Sales
Contract and ensure that it is replaced within 3 months of that notice of
termination by a new Sales Contract in form and substance acceptable to the
Lenders and with a new Buyer acceptable to the Lenders, who becomes a risk
participant in this Agreement for 10% of the Total Commitments no later than the
signing date of the new Sales Contract.

27.
BANK ACCOUNTS

27.1
Designation of Accounts

27.1.1
The Company shall, on or before the first Utilisation Date, open and maintain in
its name the following interest-bearing bank accounts:

(A)
a domiciliary deposit account in dollars designated "Zenith Account" with Zenith
Bank

(B)
a deposit account in dollars designated "Offshore Collection Account" with, the
Mauritius Commercial Bank Ltd, the Agent; and

(C)
a deposit account in dollars designated "Debt Service Reserve Account" with, the
Mauritius Commercial Bank Ltd, Agent.

27.1.2
If the Company exercises the option described in Clause 4.3 (Further conditions
precedent for funding at the end of the Availability Period), the Agent shall,
on or before the relevant Utilisation Date, open a deposit account in dollars
designated "ERIN Petroleum Nigeria - Agent CAPEX Reserve Account" with, the
Mauritius Commercial Bank Ltd, Agent.

27.2
Credits to Facility Accounts

27.2.1
The Agent shall have sole signing rights on the Facility Accounts (other than
the Zenith Account).

27.2.2
The Company shall procure that all monies payable under the Sales Contract are
credited in USD to the Zenith Account, for further transfer to the Offshore
Collection Account in accordance with Clause 27.4 (Payments from the Zenith
Account to the Offshore Collection Account).



79
07/12851328_37

--------------------------------------------------------------------------------





27.2.3
The Agent and the Onshore Account Bank as applicable, shall credit and debit the
relevant Facility Accounts with such amounts as are provided for in this
Agreement and make such other credits and debits thereto as it is required to
make pursuant to any provision of the Finance Documents.

27.2.4
The Agent shall credit any interest accruing on any amount standing to the
credit of each Facility Account directly to that same Facility Account.

27.3
Withdrawals from the Offshore Collection Account

27.3.1
Subject to Clause 27.3.2 below, the Company may only withdraw amounts from the
aggregate amount standing to the credit of the Offshore Collection Account on
each Interest Payment Date and each Repayment Date (each, a "Waterfall Date")
and, as the case may be for any balancing payment in accordance with the
Override Deed, two Business Days prior to the Waterfall Date (the "Balancing
Payment Date")) the following purposes and in the following order of priority:

(A)
to make any mandatory prepayment required under Clause 10.4 (Cash sweep);

(B)
to make a balancing payment in accordance with clause 6.2.5 (A) of the Override
Deed;

(C)
to make payments of any fees, costs and expenses due and payable to the Finance
Parties under the Finance Documents;

(D)
to make payment of interest due and payable under the Finance Documents;

(E)
to make principal payment of the Loans when due and payable;

(F)
to make payments of other sums then due and payable to the Finance Parties;

(G)
to make any voluntary principal repayment under Clause 9 (Voluntary Prepayment
and Cancellation ) where favourable production and oil price context allows for
this;

(H)
to make transfers to the Debt Service Account up to the Required DSRA Balance;
and

(I)
after paying in full the amounts required to be paid above, to make payments to
the Opex Reserve Account (as defined in the Override Deed).

27.3.2
While a Default is outstanding, the Agent may only permit withdrawals by the
Company from the Offshore Collection Account in accordance with Clause 27.3.1
above with the consent of the Agent.

27.4
Payments from the Zenith Account to the Offshore Collection Account

Transfers from the Zenith Account to the Offshore Collection Account shall be
made no later than two Business Days following receipt of payments under the
Sales Contract on the Zenith Account in accordance with a payment instruction to
be issued by the Agent to Zenith Bank on behalf of the Company directing the
proceeds to be paid to the Offshore Collection Account in accordance with the
Override Deed.
27.5
Debt Service Reserve Account

27.5.1
The Company shall ensure that on or before the first Utilisation Date, an amount
sufficient to meet requirements of Clause 27.5.2 below is deposited into the
DSRA.

27.5.2
The Company shall ensure that the amounts standing to the credit of the DSRA
shall not, at any time, be less than the Required DSRA Balance.



80
07/12851328_37

--------------------------------------------------------------------------------





27.5.3
The Company shall ensure that, if at any time there are insufficient moneys
standing to the credit of the DSRA to satisfy the requirements of Clause 27.5.2
above, any amounts standing to the credit of the Offshore Collection Account
shall, no later than 30 days following the insufficiency, be transferred to the
DSRA to ensure that the amount standing to the credit of the DSRA is not less
than the amount referred to in Clause 27.5.2 above.

27.5.4
The Company irrevocably authorises the Agent to apply amounts credited to the
DSRA to pay amounts due and payable under the Finance Documents.

27.5.5
The Company may not without the prior written consent of the Security Agent
receive, withdraw or otherwise transfer any amount credited to the DSRA.

27.6
Payments to and from the CAPEX Reserve Account

27.6.1
Proceeds of the Utilisation under Clause 4.3 (Further conditions precedent for
funding at the end of the Availability Period) will be directly credited by the
Agent to the CAPEX Reserve Account.

27.6.2
The Company may only withdraw amounts from the aggregate amount standing to the
credit of the CAPEX Reserve Account to pay for Capital Expenditure in accordance
with Clause 3.1.1 (Purpose) and:

(A)
upon presentation to the Agent of an original (or certified copy) of an invoice
(to be in form and substance satisfactory to the Agent) for such expenditure to
be funded by a transfer from the CAPEX Reserve Account of the payment to the
account indicated by the Company;

(B)
provided that no Default would result from the proposed transfer; and

(C)
provided that all Repeating Representations to be made by each Obligor are true
in all material respects.


28.
EVENTS OF DEFAULT

Each of the events or circumstances set out in this Clause 28 is an Event of
Default (save for Clause 28.25 (Acceleration).
28.1
Non-payment

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place at and in the currency in which it is expressed to be
payable unless:
28.1.1
its failure to pay is caused by:

(A)
administrative or technical error; or

(B)
a Disruption Event; and

28.1.2
payment is made within three Business Days of its due date.

28.2
Financial covenants and other obligations

28.2.1
An Obligor does not comply with any provision of any Transaction Security
Document.

28.2.2
Any requirement of Clause 24.2 (Cover Ratios) is not satisfied and either:

(A)
Clause 24.3 (Top-Up) does not apply or cannot apply; or

(B)
Clause 24.3 (Top-Up) applies, but the Company does not comply with the
provisions of that Clause in the time and manner required.

28.2.3
Any requirement of Clause 27 (Bank Accounts) is not satisfied.

28.2.4
The Company does not comply with the provisions of Clause 3.1 (Purpose) and
Clause 25.23 (Stamping and Registration).



81
07/12851328_37

--------------------------------------------------------------------------------





28.2.5
No Event of Default under Clause 28.2.1 above will occur if the failure to
comply is capable of remedy and is remedied within 5 days of the earlier of (i)
the Agent giving notice to the Company or the Parent and (ii) the Company or the
Parent becoming aware of the failure to comply.

28.3
Other obligations

28.3.1
An Obligor does not comply with any provision of the Finance Documents (other
than those referred to in Clause 28.1 (Non-payment) and Clause 28.2 (Financial
covenants and other obligations)).

28.3.2
No Event of Default under Clause 28.3.1 above will occur if the failure to
comply is capable of remedy and is remedied within 14 days of the earlier of (i)
the Agent giving notice to the Company or the Parent and (ii) the Company or the
Parent becoming aware of the failure to comply.

28.4
Misrepresentation

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents or any other document delivered by or on behalf of either
Obligor under or in connection with any Finance Document is or proves to have
been incorrect or misleading when made or deemed to be made unless the
circumstances giving rise to the misrepresentation, breach of warranty or
misstatement:
28.4.1
are capable of remedy; and

28.4.2
are remedied within 14 days of the earlier of the Agent giving notice of the
misrepresentation, breach of warranty or misstatement to the Company and either
Obligor becoming aware of the misrepresentation, breach of warranty or
misstatement .

28.5
Cross default

28.5.1
Any Financial Indebtedness of any member of the Group is not paid when due nor
within any originally applicable grace period.

28.5.2
Any Financial Indebtedness of any member of the Group is declared to be or
otherwise becomes due and payable prior to its specified maturity as a result of
an event of default (however described).

28.5.3
Any commitment for any Financial Indebtedness of any member of the Group is
cancelled or suspended by a creditor of any member of the Group as a result of
an event of default (however described).

28.5.4
Any creditor of any member of the Group becomes entitled to declare any
Financial Indebtedness of any member of the Group due and payable prior to its
specified maturity as a result of an event of default (however described).

28.5.5
Subject to Clause 28.5.6 below, no Event of Default will occur under this
Clause 28.5 if the aggregate amount of Financial Indebtedness or commitment for
Financial Indebtedness falling within Clauses 28.5.1 to 28.5.4 above is less
than $15,000,000 (or its equivalent in any other currency or currencies).

28.5.6
Clause 28.5.5 above shall not apply to the Financial Indebtedness arising under
the Zenith Finance Documents.

28.6
Insolvency

28.6.1
A member of the Group:

(A)
is unable or admits inability to pay its debts as they fall due;

(B)
is deemed to, or is declared to, be unable to pay its debts under applicable
law;



82
07/12851328_37

--------------------------------------------------------------------------------





(C)
suspends or threatens to suspend making payments on any of its debts; or

(D)
by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors (excluding any Finance Party in
its capacity as such) with a view to rescheduling any of its indebtedness unless
prior to such negotiations the Agent is notified of the proposed negotiations
and the Agent has provided its consent to such negotiations (such consent not to
be unreasonably withheld).

28.6.2
A moratorium is declared in respect of any indebtedness of any member of the
Group. If a moratorium occurs, the ending of the moratorium will not remedy any
Event of Default caused by that moratorium.

28.7
Insolvency proceedings

28.7.1
Any corporate action, legal proceedings or other procedure or step is taken in
relation to:

(A)
the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any member of the Group;

(B)
a composition, compromise, assignment or arrangement with any creditor of any
member of the Group;

(C)
the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any
member of the Group or any of its assets; or

(D)
enforcement of any Security over any assets of any member of the Group,

or any analogous procedure or step is taken in any jurisdiction.
28.7.2
Clause 28.7.1 shall not apply to:

(A)
any winding-up petition which is frivolous or vexatious and is discharged,
stayed or dismissed within 30 days of commencement; or

(B)
any step or procedure contemplated by paragraph (a), (b) or (d) of the
definition of "Permitted Transaction".

28.8
Creditors' process

Any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any asset or assets of a member of
the Group having an aggregate value of $15,000,000 and is not discharged within
14 days.
28.9
Unlawfulness and invalidity

28.9.1
It is or becomes unlawful for either Obligor to perform any of its obligations
under the Transaction Documents or any Transaction Security created or expressed
to be created or evidenced by the Transaction Security Documents ceases to be
effective.

28.9.2
Any obligation or obligations of either Obligor under any Transaction Documents
are not (subject to the Legal Reservations) or cease to be legal, valid, binding
or enforceable and the cessation individually or cumulatively adversely affects
the interests of the Lenders under the Finance Documents.

28.9.3
Any Transaction Document ceases to be in full force and effect (subject to the
Legal Reservations) or any Transaction Security ceases to be legal, valid,



83
07/12851328_37

--------------------------------------------------------------------------------





binding, enforceable or effective or is alleged by a party to it (other than a
Finance Party or Zenith) to be ineffective.
28.10
Cessation of business

Any member of the Group suspends or ceases to carry on (or threatens to suspend
or cease to carry on) all or a material part of its business except as a result
of a Permitted Disposal or a Permitted Transaction.
28.11
Audit qualification

28.11.1
The Auditors qualify the audited annual consolidated financial statements of the
Parent which, in the opinion of the Agent, is material and adverse.

28.11.2
The auditors of the Company qualify the audited annual financial statements of
the Company which, in the opinion of the Agent, is material and adverse.

28.12
Repudiation and rescission of agreements

An Obligor (or any other relevant party, including The Standard Bank South
Africa Limited in the case of the SBSA Guarantee) rescinds or purports to
rescind or repudiates or purports to repudiate a Transaction Document or any of
the Transaction Security or evidences an intention to rescind or repudiate a
Finance Document or any Transaction Security.
28.13
Accounts

Without the prior written consent of the Agent on the instructions of the
Majority Lenders any of the Facility Accounts is closed or requested to be
closed (other than in accordance with the terms of this Agreement).
28.14
Sales Contract

28.14.1
The Sales Contract is amended, varied or waived in a way that, in the reasonable
opinion of the Majority Lenders, is likely to have a material adverse effect on
the ability of either Obligor to perform its obligations under any Finance
Document.

28.14.2
An event or circumstance occurs that gives rise to, or might reasonably be
expected to give rise to, the termination, frustration, repudiation, rescission
or cancellation of the Sales Contract, or to a right to effect or make such
termination, repudiation, rescission or cancellation in a way that, in the
reasonable opinion of the Majority Lenders, is likely to have a material adverse
effect on the ability of either Obligor to perform its obligations under any
Finance Agreement.

28.15
Material Licences

28.15.1
Any Material Licence is terminated, cancelled, suspended or revoked (whether
wholly or in part).

28.15.2
Any restrictions or conditions are imposed on any Material Licence.

28.15.3
Any Material Licence is modified or varied in a way that is adverse in any
material respect to the interests of the relevant member or members of the
Group.

28.15.4
Any Material Licence expires and is not renewed on substantially the same terms.

28.15.5
The government of the Federal Republic of Nigeria exercises any of its back-in
right to acquire a participating interest in any of the Material Licences.

28.15.6
The disclosure to the Agent of the existence of any terms or conditions which
would reasonably likely have a negative impact on the Material Licences and
which was not fully disclosed as at the date of this Agreement.



84
07/12851328_37

--------------------------------------------------------------------------------





28.15.7
The non-compliance (either in part or in whole) of the obligations and terms
affecting the Material Licences.

28.15.8
The non-compliance of any relinquishment obligations in connection with the
Material Licences.

28.16
Production Sharing Contract

28.16.1
The Production Sharing Contract is novated, amended, terminated, varied, waived
in a way that, in the reasonable opinion of the Majority Lenders, is likely to
have a material adverse effect on the ability of any Obligor to perform its
obligations under any Finance Document.

28.16.2
An event or circumstance occurs that gives rise to, or might reasonably be
expected to give rise to, the termination, frustration, repudiation, rescission
or cancellation of the Production Sharing Contract, or to a right to effect or
make such termination, repudiation, rescission or cancellation in a way that, in
the reasonable opinion of the Majority Lenders, is likely to have a material
adverse effect on the ability of any Obligor to perform its obligations under
any Finance Agreement.

28.16.3
The disclosure to the Agent of the existence of any terms or conditions
affecting the Working Interests which was not fully disclosed as at the date of
this Agreement.

28.16.4
The non-compliance (either in part or in whole) of the obligations and terms
affecting the Working Interests.

28.17
Litigation

28.17.1
Any litigation, arbitration, administrative, governmental, regulatory or other
investigations, proceedings or disputes are commenced or threatened in relation
to the Transaction Documents or the transactions contemplated in the Transaction
Documents or against any member of the Group or its assets which are reasonably
likely to be adversely determined and, if so adversely determined have or are
reasonably likely to give rise to liabilities in excess of USD 10,000.000 in
aggregate and in relation to the Parent and the Transocean Arbitration,
USD20,000,000.

28.17.2
A member of the Group receives any formal or informal notification from a
government authority of competent jurisdiction alleging that a breach of
anti-corruption laws by any member of the Group in either written or oral form,
including without limitation, a notice issued by the Securities and Exchange
Commission or/and notification from the US Department of Justice that it is
becoming a target of any pending grand jury investigation.

28.18
Expropriation

The authority or ability of any member of the Group to conduct its business is
limited or wholly or substantially curtailed by any seizure, expropriation,
nationalisation, compulsory acquisition, intervention, restriction or other
action by or on behalf of any governmental, regulatory or other authority or
other person in relation to any member of the Group or any of its assets or the
shares in that member of the Group (including without limitation the
displacement of all or part of the management of any member of the Group).
28.19
Convertibility/Transferability

Any foreign exchange law is amended, enacted or introduced or is reasonably
likely to be after the date of this Agreement amended, enacted or introduced in
Nigeria that (in the opinion of the Majority Lenders):


85
07/12851328_37

--------------------------------------------------------------------------------





28.19.1
has or may reasonably be expected to have the effect of prohibiting, or
restricting or delaying in any material respect any payment or delivery that
either Obligor is required to make pursuant to the terms of any of the
Transaction Documents; or

28.19.2
is materially prejudicial to the interests of the Finance Parties under or in
connection with any of the Transaction Documents.

28.20
Political and economic risk

A deterioration occurs in the political or economic situation generally in
Nigeria, or an act of war or hostilities, invasion, armed conflict or act of
foreign enemy, revolution, insurrection, insurgency or threat thereof occurs in
or involving Nigeria, unless (in any such case) this does not and will not have
a Material Adverse Effect.
28.21
Material adverse change

Any event or circumstance occurs which the Majority Lenders reasonably believe
has or is reasonably likely to have a Material Adverse Effect.
28.22
Company Change of Ownership

A Company Change of Ownership occurs.
28.23
Override Deed

28.23.1
Zenith Bank fails to comply with the provisions of, or does not perform its
obligations under, the Override Deed; or

28.23.2
a representation or warranty given by Zenith Bank in the Override Deed is
incorrect in any material respect,

and, if the non-compliance or circumstances giving rise to the misrepresentation
are capable of remedy, it is not remedied by any party within three Business
Days of the earlier of the Agent giving notice to that party or that party
becoming aware of the non-compliance or misrepresentation.
28.24
SBSA Guarantee

If, for any reason, the SBSA Guarantee shall cease to exist, be terminated, or
be, or be deemed to be, unenforceable.
28.25
Acceleration

On and at any time after the occurrence of an Event of Default the Agent may,
and shall if so directed by the Majority Lenders, by notice to the Company:
28.25.1
cancel the Total Commitments at which time they shall immediately be cancelled;

28.25.2
declare that all or part of the Utilisations, together with accrued interest,
and all other amounts accrued or outstanding under the Finance Documents be
immediately due and payable, at which time they shall become immediately due and
payable;

28.25.3
declare that all or part of the Utilisations be payable on demand, at which time
they shall immediately become payable on demand by the Agent on the instructions
of the Majority Lenders;

28.25.4
declare that cash cover in respect of each Letter of Credit is immediately due
and payable at which time it shall become immediately due and payable;

28.25.5
declare that cash cover in respect of each Letter of Credit is payable on demand
at which time it shall immediately become due and payable on demand by the Agent
on the instructions of the Majority Lenders; and/or



86
07/12851328_37

--------------------------------------------------------------------------------





28.25.6
exercise or direct the Security Agent to exercise any or all of its rights,
remedies, powers or discretions under the Finance Documents.


29.
CHANGES TO THE LENDERS

29.1
Assignments and transfers by the Lenders

Subject to this Clause 29 and to Clause 30 (Prohibition on debt purchase
transactions by the Group), a Lender (the "Existing Lender") may:
29.1.1
assign any of its rights; or

29.1.2
transfer by novation any of its rights and obligations,

under any Finance Document to another bank or financial institution or to a
trust, fund or other entity which:
29.1.3
is regularly engaged in or established for the purpose of making, purchasing or
investing in loans, securities or other financial assets;    

29.1.4
is not established, domiciled or conducts any commercial activity in a
Sanctioned Country;

29.1.5
is not a Sanctioned Person and has not conducted a commercial activity nor dealt
with a Sanctioned Person;

29.1.6
does not (directly or indirectly) conduct Sanctioned Activities or violate any
applicable Sanctions,

(the "New Lender").
29.2
Other conditions of assignment or transfer

29.2.1
The consent of the Issuing Bank is required for any assignment or transfer by an
Existing Lender.

29.2.2
An assignment or transfer of part of a Lender's participation in Commitments or
Loans must be in a minimum amount of $5,000,000.

29.2.3
An assignment will only be effective on:

(A)
receipt by the Agent (whether in the Assignment Agreement or otherwise) of
written confirmation from the New Lender (in form and substance satisfactory to
the Agent) that the New Lender will assume the same obligations to the other
Finance Parties and the other Secured Parties as it would have been under if it
was an Original Lender; and

(B)
the performance by the Agent of all necessary "know your customer" or other
similar checks under all applicable laws and regulations in relation to such
assignment to a New Lender, the completion of which the Agent shall promptly
notify to the Existing Lender and the New Lender.

29.2.4
A transfer will only be effective if the procedure set out in Clause 29.5
(Procedure for transfer) is complied with.

29.2.5
If:

(A)
a Lender assigns or transfers any of its rights or obligations under the Finance
Documents or changes its Facility Office; and

(B)
as a result of circumstances existing at the date the assignment, transfer or
change occurs, an Obligor would be obliged to make a payment to the New Lender
or Lender acting through its new Facility Office under Clause 17 (Increased
Costs),

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under that Clause to the same extent as the Existing


87
07/12851328_37

--------------------------------------------------------------------------------





Lender or Lender acting through its previous Facility Office would have been if
the assignment, transfer or change had not occurred. This Clause 29.2.5 shall
not apply in respect of an assignment or transfer made in the ordinary course of
the primary syndication of the Facility.
29.2.6
Each New Lender, by executing the relevant Transfer Certificate or Assignment
Agreement, confirms, for the avoidance of doubt, that the Agent has authority to
execute on its behalf any amendment or waiver that has been approved by or on
behalf of the requisite Lender or Lenders in accordance with this Agreement on
or prior to the date on which the transfer or assignment becomes effective in
accordance with this Agreement and that it is bound by that decision to the same
extent as the Existing Lender would have been had it remained a Lender.

29.3
Assignment or transfer fee

Unless the Agent otherwise agrees and excluding an assignment or transfer (i) to
an Affiliate of a Lender, (ii) to a Related Fund or (iii) made in connection
with primary syndication of the Facility, the New Lender shall, on the date upon
which an assignment or transfer takes effect, pay to the Agent (for its own
account) a fee of $2,500.
29.4
Limitation of responsibility of Existing Lenders

29.4.1
Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

(A)
the legality, validity, effectiveness, adequacy or enforceability of the
Transaction Documents, the Transaction Security or any other documents;

(B)
the financial condition of either Obligor;

(C)
the performance and observance by either Obligor of its obligations under the
Transaction Documents or any other documents; or

(D)
the accuracy of any statements (whether written or oral) made in or in
connection with any Transaction Document or any other document,

and any representations or warranties implied by law are excluded.
29.4.2
Each New Lender confirms to the Existing Lender, the other Finance Parties and
the Secured Parties that it:

(A)
has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
or any other Finance Party in connection with any Transaction Document or the
Transaction Security; and

(B)
will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities whilst any amount is or may be outstanding
under the Finance Documents or any Commitment is in force.

29.4.3
Nothing in any Finance Document obliges an Existing Lender to:

(A)
accept a re-transfer or re-assignment from a New Lender of any of the rights and
obligations assigned or transferred under this Clause 29; or

(B)
support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by either Obligor of its obligations under the
Transaction Documents or otherwise.

29.5
Procedure for transfer



88
07/12851328_37

--------------------------------------------------------------------------------





29.5.1
Subject to the conditions set out in Clause 29.2 (Other conditions of assignment
or transfer) a transfer is effected in accordance with Clause 29.5.3 below when
the Agent executes an otherwise duly completed Transfer Certificate delivered to
it by the Existing Lender and the New Lender. The Agent shall, subject to Clause
29.5.2 below, as soon as reasonably practicable after receipt by it of a duly
completed Transfer Certificate appearing on its face to comply with the terms of
this Agreement and delivered in accordance with the terms of this Agreement,
execute that Transfer Certificate.

29.5.2
The Agent shall only be obliged to execute a Transfer Certificate delivered to
it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary "know your customer" or similar checks under all
applicable laws and regulations in relation to the transfer to such New Lender.

29.5.3
Subject to Clause 29.9 (Pro rata interest settlement), on the Transfer Date:

(A)
to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents and
in respect of the Transaction Security each of the Obligors and the Existing
Lender shall be released from further obligations towards one another under the
Finance Documents and in respect of the Transaction Security and their
respective rights against one another under the Finance Documents and in respect
of the Transaction Security shall be cancelled (being the "Discharged Rights and
Obligations");

(B)
each of the Obligors and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor or other member
of the Group and the New Lender have assumed and/or acquired the same in place
of that Obligor and the Existing Lender;

(C)
the Agent, the Arranger, the Security Agent, the New Lender, the other Lenders
and the Issuing Bank shall acquire the same rights and assume the same
obligations between themselves and in respect of the Transaction Security as
they would have acquired and assumed had the New Lender been an Original Lender
with the rights, and/or obligations acquired or assumed by it as a result of the
transfer and to that extent the Agent, the Arranger, the Security Agent, the
Issuing Bank and the Existing Lender shall each be released from further
obligations to each other under the Finance Documents; and

(D)
the New Lender shall become a Party as a "Lender".

29.6
Procedure for assignment

29.6.1
Subject to the conditions set out in Clause 29.2 (Other conditions of assignment
or transfer) an assignment may be effected in accordance with Clause 29.6.3
below when the Agent executes an otherwise duly completed Assignment Agreement
delivered to it by the Existing Lender and the New Lender. The Agent shall,
subject to Clause 29.6.2 below, as soon as reasonably practicable after receipt
by it of a duly completed Assignment Agreement appearing on its face to comply
with the terms of this Agreement and delivered in accordance with the terms of
this Agreement, execute that Assignment Agreement.

29.6.2
The Agent shall only be obliged to execute an Assignment Agreement delivered to
it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary "know your customer" or similar checks under all
applicable laws and regulations in relation to the assignment to such New
Lender.



89
07/12851328_37

--------------------------------------------------------------------------------





29.6.3
Subject to Clause 29.9 (Pro rata interest settlement), on the Transfer Date:

(A)
the Existing Lender will assign absolutely to the New Lender its rights under
the Finance Documents and in respect of the Transaction Security expressed to be
the subject of the assignment in the Assignment Agreement;

(B)
the Existing Lender will be released from the obligations (the "Relevant
Obligations") expressed to be the subject of the release in the Assignment
Agreement (and any corresponding obligations by which it is bound in respect of
the Transaction Security); and

(C)
the New Lender shall become a Party as a "Lender" and will be bound by
obligations equivalent to the Relevant Obligations.

29.6.4
Lenders may utilise procedures other than those set out in this Clause 29.6 to
assign their rights under the Finance Documents (but not, without the consent of
the relevant Obligor or unless in accordance with Clause 29.5 (Procedure for
transfer), to obtain a release by that Obligor from the obligations owed to that
Obligor by the Lenders nor the assumption of equivalent obligations by a New
Lender) provided that they comply with the conditions set out in Clause 29.2
(Other conditions of assignment or transfer).

29.7
Copy of Transfer Certificate or Assignment Agreement to the Company

The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate or an Assignment Agreement, send to the Company a copy of
that Transfer Certificate or Assignment Agreement.
29.8
Security over Lenders' rights

In addition to the other rights provided to Lenders under this Clause 29, each
Lender may without consulting with or obtaining consent from either Obligor, at
any time charge, assign or otherwise create Security in or over (whether by way
of collateral or otherwise) all or any of its rights under any Finance Document
to secure obligations of that Lender including:
29.8.1
any charge, assignment or other Security to secure obligations to a federal
reserve or central bank; and

29.8.2
in the case of any Lender which is a fund, any charge, assignment or other
Security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that Lender as security for those
obligations or securities,

except that no such charge, assignment or Security shall:
(A)
release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or other Security
for the Lender as a party to any of the Finance Documents; or

(B)
require any payments to be made by an Obligor or grant to any person any more
extensive rights than those required to be made or granted to the relevant
Lender under the Finance Documents.

29.9
Pro rata interest settlement

29.9.1
If the Agent has notified the Lenders that it is able to distribute interest
payments on a "pro rata basis" to Existing Lenders and New Lenders then (in
respect of any transfer pursuant to Clause 29.5 (Procedure for transfer) or any
assignment pursuant to Clause 29.6 (Procedure for assignment) the Transfer Date
of which, in each case, is after the date of such notification and is not on the
last day of an Interest Period):



90
07/12851328_37

--------------------------------------------------------------------------------





(A)
any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date ("Accrued
Amounts") and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Interest
Period (or, if the Interest Period is longer than six Months, on the next of the
dates which falls at six Monthly intervals after the first day of that Interest
Period); and

(B)
the rights assigned or transferred by the Existing Lender will not include the
right to the Accrued Amounts so that, for the avoidance of doubt:

(1)
when the Accrued Amounts become payable, those Accrued Amounts will be payable
for the account of the Existing Lender; and

(2)
the amount payable to the New Lender on that date will be the amount which
would, but for the application of this Clause 29.9, have been payable to it on
that date, but after deduction of the Accrued Amounts.

29.9.2
In this Clause ‎29.9, references to "Interest Period" shall be construed to
include a reference to any other period for accrual of fees.


30.
PROHIBITION ON DEBT PURCHASE TRANSACTIONS BY THE GROUP

The Parent shall not, and shall procure that each other member of the Group
shall not, enter into any Debt Purchase Transaction or beneficially own all or
any part of the share capital of a company that is a Lender or a party to a Debt
Purchase Transaction.

31.
CHANGES TO THE OBLIGORS

31.1
Assignment and transfers by Obligors

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

32.
ROLE OF THE AGENT AND THE ARRANGER

32.1
Appointment of the Agent

32.1.1
The Arranger, the Lender and the Issuing Bank appoint the Agent to act as its
agent under and in connection with the Finance Documents.

32.1.2
The Arranger, the Lender and the Issuing Bank authorise the Agent to perform the
duties, obligations and responsibilities and to exercise the rights, powers,
authorities and discretions specifically given to the Agent under or in
connection with the Finance Documents together with any other incidental rights,
powers, authorities and discretions.

32.2
Instructions

32.2.1
The Agent shall:

(A)
unless a contrary indication appears in a Finance Document, exercise or refrain
from exercising any right, power, authority or discretion vested in it as Agent
in accordance with any instructions given to it by:

(1)
all Lenders if the relevant Finance Document stipulates the matter is an all
Lender decision; or

(2)
in all other cases, the Majority Lenders; and



91
07/12851328_37

--------------------------------------------------------------------------------





(B)
not be liable for any act (or omission) if it acts (or refrains from acting) in
accordance with Clause 32.2.1(A) above.

32.2.2
The Agent shall be entitled to request instructions, or clarification of any
instruction, from the Majority Lenders (or, if the relevant Finance Document
stipulates the matter is a decision for any other Lender or group of Lenders,
from that Lender or group of Lenders) as to whether, and in what manner, it
should exercise or refrain from exercising any right, power, authority or
discretion and the Agent may refrain from acting unless and until it receives
any such instructions or clarification that it has requested.

32.2.3
Save in the case of decisions stipulated to be a matter for any other Lender or
group of Lenders under the relevant Finance Document and unless a contrary
indication appears in a Finance Document, any instructions given to the Agent by
the Majority Lenders shall override any conflicting instructions given by any
other Parties and will be binding on all Finance Parties save for the Security
Agent.

32.2.4
The Agent may refrain from acting in accordance with any instructions of any
Lender or group of Lenders until it has received any indemnification and/or
security that it may in its discretion require (which may be greater in extent
than that contained in the Finance Documents and which may include payment in
advance) for any cost, loss or liability which it may incur in complying with
those instructions.

32.2.5
In the absence of instructions, the Agent may act (or refrain from acting) as it
considers to be in the best interest of the Lenders.

32.2.6
Subject to the provisions of Clause 32.2.7 below, the Agent is not authorised to
act on behalf of a Lender (without first obtaining that Lender's consent) in any
legal or arbitration proceedings relating to any Finance Document.

32.2.7
Clause 32.2.6 above shall not apply to any legal or arbitration proceeding
relating to the perfection, preservation or protection of rights under the
Finance Documents (other than the Transaction Security Documents which shall be
enforced in accordance with Clause 33 (The Security Agent), subject to the Agent
reporting to the Finance Parties on any such proceedings and any step taken by
the Agent on behalf of the Finance Parties in respect of such proceedings.

32.3
Duties of the Agent

32.3.1
The Agent's duties under the Finance Documents are solely mechanical and
administrative in nature.

32.3.2
Subject to Clause 32.3.3 below, the Agent shall promptly forward to a Party the
original or a copy of any document which is delivered to the Agent for that
Party by any other Party.

32.3.3
Without prejudice to Clause 29.7 (Copy of Transfer Certificate or Assignment
Agreement to the Company), Clause 32.3.1 and Clause 7.5.5 (Cash collateral by
Non-Acceptable L/C Lender and Borrower's option to provide cash cover) Clause
32.3.2 above shall not apply to any Transfer Certificate or any Assignment
Agreement.

32.3.4
Except where a Finance Document specifically provides otherwise, the Agent is
not obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.

32.3.5
If the Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.

32.3.6
If the Agent is aware of the non-payment of any principal, interest, commitment
fee or other fee payable to a Finance Party (other than the Agent, the Arranger
or



92
07/12851328_37

--------------------------------------------------------------------------------





the Security Agent) under this Agreement it shall promptly notify the other
Finance Parties.
32.3.7
The Agent shall provide to the Company, within 2 Business Days of a request by
the Company (but no more frequently than once per calendar month), a list (which
may be in electronic form) setting out the names of the Lenders as at the date
of that request, their respective Commitments, the address and fax number (and
the department or officer, if any, for whose attention any communication is to
be made) of each Lender for any communication to be made or document to be
delivered under or in connection with the Finance Documents, the electronic mail
address and/or any other information required to enable the sending and receipt
of information by electronic mail or other electronic means to and by each
Lender to whom any communication under or in connection with the Finance
Documents may be made by that means and the account details of each Lender for
any payment to be distributed by the Agent to that Lender under the Finance
Documents.

32.3.8
The Agent shall have only those duties, obligations and responsibilities
expressly specified in the Finance Documents to which it is expressed to be a
party (and no others shall be implied).

32.4
Role of the Arranger

Except as specifically provided in the Finance Documents, the Arranger have no
obligations of any kind to any other Party under or in connection with any
Finance Document.
32.5
No fiduciary duties

32.5.1
Nothing in any Finance Document constitutes the Agent and/or the Arranger or the
Issuing Bank as a trustee or fiduciary of any other person.

32.5.2
None of the Agent the Arranger or the Issuing Bank shall be bound to account to
any Lender for any sum or the profit element of any sum received by it for its
own account.

32.6
Business with the Group

The Agent and the Arranger and the Issuing Bank may accept deposits from, lend
money to and generally engage in any kind of banking or other business with any
member of the Group.
32.7
Rights and discretions

32.7.1
The Agent and the Issuing Bank may

(A)
rely on any representation, communication, notice or document believed by it to
be genuine, correct and appropriately authorised;

(B)
assume that:

(1)
any instructions received by it from the Majority Lenders, any Lenders or any
group of Lenders are duly given in accordance with the terms of the Finance
Documents; and

(2)
unless it has received notice of revocation, that those instructions have not
been revoked; and

(C)
rely on a certificate from any person:

(1)
as to any matter of fact or circumstance which might reasonably be expected to
be within the knowledge of that person; or



93
07/12851328_37

--------------------------------------------------------------------------------





(2)
to the effect that such person approves of any particular dealing, transaction,
step, action or thing,

as sufficient evidence that that is the case and, in the case of
Clause 32.7.1(C)(1) above, may assume the truth and accuracy of that
certificate.
32.7.2
The Agent may assume (unless it has received notice to the contrary in its
capacity as agent for the Lenders) that:

(A)
no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 28.1 (Non-payment));

(B)
any right, power, authority or discretion vested in any Party or any group of
Lenders has not been exercised; and

(C)
any notice or request made by the Company (other than a Utilisation Request) is
made on behalf of and with the consent and knowledge of all the Obligors; and

32.7.3
The Agent may engage and pay for the advice or services of any lawyers,
accountants, tax advisers, surveyors or other professional advisers or experts
and, without prejudice to Clause 20 (Costs and Expenses), if the fees which are
due in connection with such advice or services are payable by the Lenders, are
no greater than USD25,000 per advisor.

32.7.4
Without prejudice to the generality of Clause 32.7.3 above or Clause 32.7.5
below, the Agent may at any time engage and pay for the services of any lawyers
to act as independent counsel to the Agent (and so separate from any lawyers
instructed by the Lenders) if the Agent in its reasonable opinion deems this to
be desirable.

32.7.5
The Agent may rely on the advice or services of any lawyers, accountants, tax
advisers, surveyors or other professional advisers or experts (whether obtained
by the Agent or by any other Party) and shall not be liable for any damages,
costs or losses to any person, any diminution in value or any liability
whatsoever arising as a result of its so relying.

32.7.6
The Agent may act in relation to the Finance Documents through its officers,
employees and agents and the Agent shall not:

(A)
be liable for any error of judgment made by any such person; or

(B)
be bound to supervise, or be in any way responsible for any loss incurred by
reason of misconduct, omission or default on the part, of any such person,

unless such error or such loss was directly caused by the Agent's gross
negligence or wilful misconduct.
32.7.7
Unless a Finance Document expressly provides otherwise the Agent may disclose to
any other Party any information it reasonably believes it has received as agent
under this Agreement.

32.7.8
Notwithstanding any other provision of any Finance Document to the contrary,
none of the Agent or the Arranger or the Issuing Bank is obliged to do or omit
to do anything if it would, or might in its reasonable opinion, constitute a
breach of any law or regulation or a breach of a fiduciary duty or duty of
confidentiality.

32.7.9
Notwithstanding any provision of any Finance Document to the contrary, the Agent
is not obliged to expend or risk its own funds or otherwise incur any financial
liability in the performance of its duties, obligations or responsibilities or
the exercise of any right, power, authority or discretion if it has grounds for



94
07/12851328_37

--------------------------------------------------------------------------------





believing the repayment of such funds or adequate indemnity against, or security
for, such risk or liability is not reasonably assured to it.
32.8
Responsibility for documentation

None of the Agent the Arranger or the Issuing Bank is responsible or liable for:
32.8.1
the adequacy, accuracy or completeness of any information (whether oral or
written) supplied by the Agent, the Arranger, the Issuing Bank, an Obligor or
any other person in or in connection with any Transaction Document or the
transactions contemplated in the Transaction Documents or any other agreement,
arrangement or document entered into made or executed in anticipation of, under
or in connection with any Transaction Document;

32.8.2
the legality, validity, effectiveness, adequacy or enforceability of any
Transaction Document or the Transaction Security or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Transaction Document or the Transaction Security; or

32.8.3
any determination as to whether any information provided or to be provided to
any Finance Party is non-public information the use of which may be regulated or
prohibited by applicable law or regulation relating to insider dealing or
otherwise.

32.9
No duty to monitor

The Agent shall not be bound to enquire:
32.9.1
whether or not any Default has occurred;

32.9.2
as to the performance, default or any breach by any Party of its obligations
under any Finance Document; or

32.9.3
whether any other event specified in any Finance Document has occurred.

32.10
Exclusion of liability

32.10.1
Without limiting Clause 32.10.2 below (and without prejudice to any other
provision of any Finance Document excluding or limiting the liability of the
Agent or the Issuing Bank) none of the Agent nor the Issuing Bank will be liable
(including for negligence or any other category of liability whatsoever) for:

(A)
any damages, costs or losses to any person, any diminution in value, or any
liability whatsoever arising as a result of taking or not taking any action
under or in connection with any Finance Document or the Transaction Security,
unless directly caused by its gross negligence or wilful misconduct;

(B)
exercising, or not exercising, any right, power, authority or discretion given
to it by, or in connection with, any Finance Document, the Transaction Security
or any other agreement, arrangement or document entered into, made or executed
in anticipation of, under or in connection with, any Finance Document or the
Transaction Security; or

(C)
without prejudice to the generality of Clauses 32.10.1(A) and (B) above, any
damages, costs or losses to any person, any diminution in value or any liability
whatsoever arising as a result of:

(1)
any act, event or circumstance not reasonably within its control; or

(2)
the general risks of investment in, or the holding of assets in, any
jurisdiction,

including (in each case and without limitation) such damages, costs, losses,
diminution in value or liability arising as a result of: nationalisation,
expropriation


95
07/12851328_37

--------------------------------------------------------------------------------





or other governmental actions; any regulation, currency restriction, devaluation
or fluctuation; market conditions affecting the execution or settlement of
transactions or the value of assets (including any Disruption Event); breakdown,
failure or malfunction of any third party transport, telecommunications,
computer services or systems; natural disasters or acts of God; war, terrorism,
insurrection or revolution; or strikes or industrial action.
32.10.2
No Party (other than the Agent) or the Issuing Bank may take any proceedings
against any officer, employee or agent of the Agent or the Issuing Bank in
respect of any claim it might have against the Agent or the Issuing Bank or in
respect of any act or omission of any kind by that officer, employee or agent in
relation to any Finance Document or any Transaction Document and any officer,
employee or agent of the Agent or the Issuing Bank may rely on this Clause
subject to Clause ‎1.4 (Third party rights) and the provisions of the Third
Parties Act.

32.10.3
The Agent will not be liable for any delay (or any related consequences) in
crediting an account with an amount required under the Finance Documents to be
paid by the Agent if the Agent has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by the Agent for that purpose.

32.10.4
Nothing in this Agreement shall oblige the Agent or the Arranger to carry out:

(A)
any "know your customer" or other checks in relation to any person; or

(B)
any check on the extent to which any transaction contemplated by this Agreement
might be unlawful for any Lender,

on behalf of any Lender and each Lender confirms to the Agent and the Arranger
that it is solely responsible for any such checks it is required to carry out
and that it may not rely on any statement in relation to such checks made by the
Agent or the Arranger.
32.10.5
Without prejudice to any provision of any Finance Document excluding or limiting
the Agent's liability, any liability of the Agent arising under or in connection
with any Finance Document or the Transaction Security shall be limited to the
amount of actual loss which has been finally judicially determined to have been
suffered (as determined by reference to the date of default of the Agent or, if
later, the date on which the loss arises as a result of such default) but
without reference to any special conditions or circumstances known to the Agent
at any time which increase the amount of that loss. In no event shall the Agent
be liable for any loss of profits, goodwill, reputation, business opportunity or
anticipated saving, or for special, punitive, indirect or consequential damages,
whether or not the Agent has been advised of the possibility of such loss or
damages.

32.11
Lenders' indemnity to the Agent

32.11.1
Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, within three
Business Days of demand, against any cost, loss or liability (including for
negligence or any other category of liability whatsoever) incurred by the Agent
(otherwise than by reason of the Agent's gross negligence or wilful misconduct)
(or, in the case of any cost, loss or liability pursuant to Clause 36.11
(Disruption to Payment Systems etc.) notwithstanding the Agent's negligence,
gross negligence or any other category of liability whatsoever but not including
any claim based on the fraud of the Agent in acting as Agent under the Finance
Documents (unless the Agent has been reimbursed by an Obligor pursuant to a
Finance Document).



96
07/12851328_37

--------------------------------------------------------------------------------





32.11.2
Subject to Clause 32.11.3 below, the Company shall immediately on demand
reimburse any Lender for any payment that Lender makes to the Agent pursuant to
Clause 32.11.1 above.

32.11.3
Clause 32.11.2 above shall not apply to the extent that the indemnity payment in
respect of which the Lender claims reimbursement relates to a liability of the
Agent to an Obligor.

32.12
Resignation of the Agent

32.12.1
The Agent may resign and appoint one of its Affiliates acting through an office
in the United Kingdom, France or Mauritius as successor by giving notice to the
Lenders and the Company

32.12.2
Alternatively the Agent may resign by giving 30 days' notice to the Lenders and
the Company, in which case the Majority Lenders (after consultation with the
Company) may appoint a successor Agent.

32.12.3
If the Majority Lenders have not appointed a successor Agent in accordance with
Clause 32.12.2 above within 20 days after notice of resignation was given, the
retiring Agent (after consultation with the Company) may appoint a successor
Agent (acting through an office in the United Kingdom, France or Mauritius).

32.12.4
If the Agent wishes to resign because (acting reasonably) it has concluded that
it is no longer appropriate for it to remain as agent and the Agent is entitled
to appoint a successor Agent under Clause 32.12.3 above, the Agent may (if it
concludes (acting reasonably) that it is necessary to do so in order to persuade
the proposed successor Agent to become a party to this Agreement as Agent) agree
with the proposed successor Agent amendments to this Clause 32 and any other
term of this Agreement dealing with the rights or obligations of the Agent
consistent with then current market practice for the appointment and protection
of corporate trustees together with any reasonable amendments to the agency or
management fee payable under this Agreement which are consistent with the
successor Agent's normal fee rates and those amendments will bind the Parties.

32.12.5
The retiring Agent shall, at its own cost, make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents. The Company shall, within three Business Days of
demand, reimburse the retiring Agent for the amount of all costs and expenses
(including legal fees) properly incurred by it in making available such
documents and records and providing such assistance.

32.12.6
The Agent's resignation notice shall only take effect upon the appointment of a
successor.

32.12.7
Upon the appointment of a successor, the retiring Agent shall be discharged from
any further obligation in respect of the Finance Documents (other than its
obligations under Clause 32.12.5 above) but shall remain entitled to the benefit
of Clause 18.3 (Indemnity to the Agent) and this Clause 32 (and any agency or
management fees for the account of the retiring Agent shall cease to accrue from
(and shall be payable on) that date). Any successor and each of the other
Parties shall have the same rights and obligations amongst themselves as they
would have had if such successor had been an original Party.

32.13
Replacement of the Agent

32.13.1
After consultation with the Company, the Majority Lenders may, by giving 30
days' notice to the Agent (or, at any time the Agent is an Impaired Agent, by
giving any shorter notice determined by the Majority Lenders) replace the Agent
by



97
07/12851328_37

--------------------------------------------------------------------------------





appointing a successor Agent (acting through an office in the United Kingdom,
France or Mauritius).
32.13.2
The retiring Agent shall (at its own cost if it is an Impaired Agent and
otherwise at the expense of the Lenders) make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents.

32.13.3
The appointment of the successor Agent shall take effect on the date specified
in the notice from the Majority Lenders to the retiring Agent. As from this
date, the retiring Agent shall be discharged from any further obligation in
respect of the Finance Documents (other than its obligations under Clause
32.13.2 above) but shall remain entitled to the benefit of Clause ‎18.3
(Indemnity to the Agent) and this Clause 32 (and any agency or management fees
for the account of the retiring Agent shall cease to accrue from (and shall be
payable on) that date).

32.13.4
Any successor Agent and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

32.14
Confidentiality

32.14.1
In acting as agent for the Finance Parties, the Agent shall be regarded as
acting through its agency division, which shall be treated as a separate entity
from any other of its divisions or departments.

32.14.2
If information is received by another division or department of the Agent, it
may be treated as confidential to that division or department and the Agent
shall not be deemed to have notice of it.

32.14.3
Notwithstanding any other provision of any Finance Document to the contrary,
neither the Agent nor the Arranger are obliged to disclose to any other person
(i) any confidential information or (ii) any other information if the disclosure
would, or might in its reasonable opinion, constitute a breach of any law or
regulation or a breach of a fiduciary duty.

32.15
Relationship with the Lenders

32.15.1
Subject to Clause 29.9 (Pro rata interest settlement), the Agent may treat the
person shown in its records as Lender at the opening of business (in the place
of the Agent's principal office as notified to the Finance Parties from time to
time) as the Lender acting through its Facility Office:

(A)
entitled to or liable for any payment due under any Finance Document on that
day; and

(B)
entitled to receive and act upon any notice, request, document or communication
or make any decision or determination under any Finance Document made or
delivered on that day,

unless it has received not less than five Business Days' prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.
32.15.2
Any Lender may by notice to the Agent appoint a person to receive on its behalf
all notices, communications, information and documents to be made or despatched
to that Lender under the Finance Documents. Such notice shall contain the
address, fax number and (where communication by electronic mail or other
electronic means is permitted under Clause 38.6 (Electronic communication))
electronic mail address and/or any other information required to enable the
sending and receipt of information by that means (and, in each case, the
department or officer, if any, for whose attention communication is to be



98
07/12851328_37

--------------------------------------------------------------------------------





made) and be treated as a notification of a substitute address, fax number,
electronic mail address, department and officer by that Lender for the purposes
of Clause 38.2 (Addresses) and Clause 38.6.1(B) (Electronic communication) and
the Agent shall be entitled to treat such person as the person entitled to
receive all such notices, communications, information and documents as though
that person were that Lender.
32.16
Credit appraisal by the Lenders and Issuing Bank

Without affecting the responsibility of either Obligor for information supplied
by it or on its behalf in connection with any Transaction Document, each Lender
and the Issuing Bank confirms to the Agent and the Arranger and the Issuing Bank
that it has been, and will continue to be, solely responsible for making its own
independent appraisal and investigation of all risks arising under or in
connection with any Transaction Document including but not limited to:
32.16.1
the financial condition, status and nature of each member of the Group;

32.16.2
the legality, validity, effectiveness, adequacy or enforceability of any
Transaction Document, the Transaction Security and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Transaction Document or the Transaction Security;

32.16.3
whether that Lender or the Issuing Bank has recourse, and the nature and extent
of that recourse, against any Party or any of its respective assets under or in
connection with any Transaction Document, the Transaction Security, the
transactions contemplated by the Transaction Documents or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Transaction Document or the Transaction Security;

32.16.4
the adequacy, accuracy or completeness of the Reports and any other information
provided by the Agent, any Party or by any other person under or in connection
with any Transaction Document, the transactions contemplated by any Transaction
Document or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Transaction
Document; and

32.16.5
the right or title of any person in or to, or the value or sufficiency of any
part of the Charged Property, the priority of any of the Transaction Security or
the existence of any Security affecting the Charged Property.

32.17
Deduction from amounts payable by the Agent

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.

33.
THE SECURITY AGENT

33.1
Security Agent as trustee

33.1.1
The Security Agent declares that it holds the Transaction Security on trust for
the Secured Parties on the terms contained in this Agreement.

33.1.2
Each of the Agent, the Arranger and each Lender authorises the Security Agent to
perform the duties, obligations and responsibilities and to exercise the rights,
powers, authorities and discretions specifically given to the Security Agent
under



99
07/12851328_37

--------------------------------------------------------------------------------





or in connection with the Finance Documents together with any other incidental
rights, powers, authorities and discretions.
33.2
Parallel debt (Covenant to pay the Security Agent)

33.2.1
Notwithstanding any other provision of this Agreement, the Company hereby
irrevocably and unconditionally undertakes to pay to the Security Agent, as
creditor in its own right and not as representative of the other Secured
Parties, sums equal to and in the currency of each amount payable by the Company
to each of the Secured Parties under each of the Finance Documents as and when
that amount falls due for payment under the relevant Finance Document or would
have fallen due but for any discharge resulting from failure of another Secured
Party to take appropriate steps, in insolvency proceedings affecting the
Company, to preserve its entitlement to be paid that amount.

33.2.2
The Security Agent shall have its own independent right to demand payment of the
amounts payable by the Company under this Clause 33.2 irrespective of any
discharge of the Company's obligation to pay those amounts to the other Secured
Parties resulting from failure by them to take appropriate steps, in insolvency
proceedings affecting the Company, to preserve their entitlement to be paid
those amounts.

33.2.3
Any amount due and payable by the Company to the Security Agent under this
Clause 33.2 shall be decreased to the extent that the other Secured Parties have
received (and are able to retain) payment in full of the corresponding amount
under the other provisions of the Finance Documents and any amount due and
payable by the Company to the other Secured Parties under those provisions shall
be decreased to the extent that the Security Agent has received (and is able to
retain) payment in full of the corresponding amount under this Clause 33.2.

33.3
Enforcement through Security Agent only

The Secured Parties shall not have any independent power to enforce, or have
recourse to, any of the Transaction Security or the SBSA Guarantee or to
exercise any right, power, authority or discretion arising under the Transaction
Security Documents except through the Security Agent.
33.4
Instructions

33.4.1
The Security Agent shall:

(A)
subject to Clauses 33.4.4 and 33.4.5 below exercise or refrain from exercising
any right, power, authority or discretion vested in it as Security Agent in
accordance with any instructions given to it by the Majority Lenders (or the
Agent on their behalf);

(B)
not be liable for any act (or omission) if it acts (or refrains from acting) in
accordance with Clause 33.4.1(A) above (or if this Agreement stipulates the
matter is a decision for any other Lender or group of Lenders in accordance with
instructions given to it by that Lender or group of Lenders).

33.4.2
The Security Agent shall be entitled to request instructions, or clarification
of any instruction, from the Majority Lenders (or the Agent on their behalf)
(or, if this Agreement stipulates the matter is a decision for any other Lender
or group of Lenders, from that Lender or group of Lenders) as to whether, and in
what manner, it should exercise or refrain from exercising any right, power,
authority or discretion and the Security Agent may refrain from acting unless
and until it receives any such instructions or clarification that it has
requested.



100
07/12851328_37

--------------------------------------------------------------------------------





33.4.3
Save in the case of decisions stipulated to be a matter for any other Lender or
group of Lenders under this Agreement and unless a contrary intention appears in
this Agreement, any instructions given to the Security Agent by the Majority
Lenders shall override any conflicting instructions given by any other Parties
and will be binding on all Secured Parties.

33.4.4
Clause 33.4.1 above shall not apply:

(A)
where a contrary indication appears in this Agreement;

(B)
where this Agreement requires the Security Agent to act in a specified manner or
to take a specified action;

(C)
in respect of any provision which protects the Security Agent's own position in
its personal capacity as opposed to its role of Security Agent for the Secured
Parties including Clauses ‎33.7 (No duty to account) to Clause 33.12 (Exclusion
of liability), Clause ‎33.15 (Confidentiality) to Clause 33.21 (Custodians and
nominees) and Clause ‎33.24 (Acceptance of title) to Clause 33.28
(Disapplication of Trustee Acts);

(D)
in respect of the exercise of the Security Agent's discretion to exercise a
right, power or authority under any of:

(1)
Clause 33.29 (Order of Application); and

(2)
Clause 33.32 (Permitted Deductions).

33.4.5
If giving effect to instructions given by the Majority Lenders would (in the
Security Agent's opinion) have an effect equivalent to an amendment or waiver
which is subject to Clause 42.2 (All Lender matters), the Security Agent shall
not act in accordance with those instructions unless consent to it so acting is
obtained from each Party (other than the Security Agent) whose consent would
have been required in respect of that amendment or waiver.

33.4.6
In exercising any discretion to exercise a right, power or authority under the
Finance Documents where either:

(A)
it has not received any instructions as to the exercise of that discretion; or

(B)
the exercise of that discretion is subject to Clause 33.4.4(D) above,

the Security Agent shall do so having regard to the interests of all the Secured
Parties.
33.4.7
The Security Agent may refrain from acting in accordance with any instructions
of any Lender or group of Lenders until it has received any indemnification
and/or security that it may in its discretion require (which may be greater in
extent than that contained in the Finance Documents and which may include
payment in advance) for any cost, loss or liability (together with any
applicable VAT) which it may incur in complying with those instructions.

33.4.8
Without prejudice to the provisions of the remainder of this Clause ‎33.4, in
the absence of instructions, the Security Agent may act (or refrain from acting)
as it considers in its discretion to be appropriate.

33.5
Duties of the Security Agent

33.5.1
The Security Agent's duties under the Finance Documents are solely mechanical
and administrative in nature.

33.5.2
The Security Agent shall promptly:

(A)
forward to the Agent a copy of any document received by the Security Agent from
either Obligor under any Finance Document; and



101
07/12851328_37

--------------------------------------------------------------------------------





(B)
forward to a Party the original or a copy of any document which is delivered to
the Security Agent for that Party by any other Party.

33.5.3
Except where a Finance Document specifically provides otherwise, the Security
Agent is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.

33.5.4
If the Security Agent receives notice from a Party referring to any Finance
Document, describing a Default and stating that the circumstance described is a
Default, it shall promptly notify the Lenders.

33.5.5
The Security Agent shall have only those duties, obligations and
responsibilities expressly specified in the Finance Documents to which it is
expressed to be a party (and no others shall be implied).

33.6
No fiduciary duties to Obligors

Nothing in this agreement constitutes the Security Agent as an agent, trustee or
fiduciary of either Obligor.
33.7
No duty to account

The Security Agent shall not be bound to account to any other Secured Party for
any sum or the profit element of any sum received by it for its own account.
33.8
Business with the Group

The Security Agent may accept deposits from, lend money to and generally engage
in any kind of banking or other business with any member of the Group.
33.9
Rights and discretions

33.9.1
The Security Agent may:

(A)
rely on any representation, communication, notice or document believed by it to
be genuine, correct and appropriately authorised;

(B)
assume that:

(1)
any instructions received by it from the Majority Lenders, the Lenders or any
group of Lenders are duly given in accordance with the terms of the Finance
Documents;

(2)
unless it has received notice of revocation, that those instructions have not
been revoked; and

(3)
if it receives any instructions to act in relation to the Transaction Security,
that all applicable conditions under the Finance Documents for so acting have
been satisfied; and

(C)
rely on a certificate from any person:

(1)
as to any matter of fact or circumstance which might reasonably be expected to
be within the knowledge of that person; or

(2)
to the effect that such person approves of any particular dealing, transaction,
step, action or thing,

as sufficient evidence that that is the case and, in the case of
Clause 33.9.1(C)(1) above, may assume the truth and accuracy of that
certificate.
33.9.2
The Security Agent shall be entitled to carry out all dealings with the Lenders
through the Agent and may give to the Agent any notice or other communication
required to be given by the Security Agent to the Lenders.

33.9.3
The Security Agent may assume (unless it has received notice to the contrary in
its capacity as Security Agent for the Secured Parties) that:



102
07/12851328_37

--------------------------------------------------------------------------------





(A)
no Default has occurred;

(B)
any right, power, authority or discretion vested in any Party or any group of
Lenders has not been exercised; and

(C)
any notice made by the Parent is made on behalf of and with the consent and
knowledge of all the Obligors.

33.9.4
The Security Agent may engage and pay for the advice or services of any lawyers,
accountants, tax advisers, surveyors or other professional advisers or experts.

33.9.5
Without prejudice to the generality of Clause 33.9.4 above or Clause 33.9.6
below, the Security Agent may at any time engage and pay for the services of any
lawyers to act as independent counsel to the Security Agent (and so separate
from any lawyers instructed by the Lenders and/or the Agent) if the Security
Agent in its reasonable opinion deems this to be desirable.

33.9.6
The Security Agent may rely on the advice or services of any lawyers,
accountants, tax advisers, surveyors or other professional advisers or experts
(whether obtained by the Security Agent or by any other Party) and shall not be
liable for any damages, costs or losses to any person, any diminution in value
or any liability whatsoever arising as a result of its so relying.

33.9.7
The Security Agent, any Receiver and any Delegate may act in relation to the
Finance Documents and the Transaction Security through its officers, employees
and agents and shall not:

(A)
be liable for any error of judgment made by any such person; or

(B)
be bound to supervise, or be in any way responsible for any loss incurred by
reason of misconduct, omission or default on the part of any such person,

unless such error or such loss was directly caused by the Security Agent's,
Receiver's or Delegate's gross negligence or wilful misconduct.
33.9.8
Unless this Agreement expressly specifies otherwise, the Security Agent may
disclose to any other Party any information it reasonably believes it has
received as security trustee under this Agreement.

33.9.9
Notwithstanding any other provision of any Finance Document to the contrary, the
Security Agent is not obliged to do or omit to do anything if it would, or might
in its reasonable opinion, constitute a breach of any law or regulation or a
breach of a fiduciary duty or duty of confidentiality.

33.9.10
Notwithstanding any provision of any Finance Document to the contrary, the
Security Agent is not obliged to expend or risk its own funds or otherwise incur
any financial liability in the performance of its duties, obligations or
responsibilities or the exercise of any right, power, authority or discretion if
it has grounds for believing the repayment of such funds or adequate indemnity
against, or security for, such risk or liability is not reasonably assured to
it.

33.10
Responsibility for documentation

None of the Security Agent, any Receiver nor any Delegate is responsible or
liable for:
33.10.1
the adequacy, accuracy or completeness of any information (whether oral or
written) supplied by the Security Agent, an Obligor or any other person in or in
connection with any Finance Document or the transactions contemplated in the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document;



103
07/12851328_37

--------------------------------------------------------------------------------





33.10.2
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document, the Transaction Security or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Transaction Security; or

33.10.3
any determination as to whether any information provided or to be provided to
any Secured Party is non-public information the use of which may be regulated or
prohibited by applicable law or regulation relating to insider dealing or
otherwise.

33.11
No duty to monitor

The Security Agent shall not be bound to enquire:
33.11.1
whether or not any Default has occurred;

33.11.2
as to the performance, default or any breach by any Party of its obligations
under any Finance Document; or

33.11.3
whether any other event specified in any Finance Document has occurred.

33.12
Exclusion of liability

33.12.1
Without limiting Clause 33.12.2 below (and without prejudice to any other
provision of any Finance Document excluding or limiting the liability of the
Security Agent, any Receiver or Delegate), none of the Security Agent, any
Receiver nor any Delegate will be liable for:

(A)
any damages, costs or losses to any person, any diminution in value, or any
liability whatsoever arising as a result of taking or not taking any action
under or in connection with any Finance Document or the Transaction Security
unless directly caused by its gross negligence or wilful misconduct;

(B)
exercising or not exercising any right, power, authority or discretion given to
it by, or in connection with, any Finance Document, the Transaction Security or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with, any Finance Document or the
Transaction Security;

(C)
any shortfall which arises on the enforcement or realisation of the Transaction
Security; or

(D)
without prejudice to the generality of Clause 33.12.1(A) to (C) above, any
damages, costs, losses, any diminution in value or any liability whatsoever
arising as a result of:

(1)
any act, event or circumstance not reasonably within its control; or

(2)
the general risks of investment in, or the holding of assets in, any
jurisdiction,

including (in each case and without limitation) such damages, costs, losses,
diminution in value or liability arising as a result of: nationalisation,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the value of assets; breakdown,
failure or malfunction of any third party transport, telecommunications,
computer services or systems; natural disasters or acts of God; war, terrorism,
insurrection or revolution; or strikes or industrial action.
33.12.2
No Party (other than the Security Agent, that Receiver or that Delegate (as
applicable)) may take any proceedings against any officer, employee or agent of



104
07/12851328_37

--------------------------------------------------------------------------------





the Security Agent, a Receiver or a Delegate in respect of any claim it might
have against the Security Agent, a Receiver or a Delegate or in respect of any
act or omission of any kind by that officer, employee or agent in relation to
any Finance Document or any Transaction Security and any officer, employee or
agent of the Security Agent, a Receiver or a Delegate may rely on this Clause
subject to Clause ‎1.4 (Third party rights) and the provisions of the Third
Parties Act.
33.12.3
Nothing in this Agreement shall oblige the Security Agent to carry out:

(A)
any "know your customer" or other checks in relation to any person; or

(B)
any check on the extent to which any transaction contemplated by this Agreement
might be unlawful for any other Secured Party,

on behalf of any other Secured Party and each other Secured Party confirms to
the Security Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Security Agent.
33.12.4
Without prejudice to any provision of any Finance Document excluding or limiting
the liability of the Security Agent, any Receiver or Delegate, any liability of
the Security Agent, any Receiver or Delegate arising under or in connection with
any Finance Document or the Transaction Security shall be limited to the amount
of actual loss which has been finally judicially determined to have been
suffered (as determined by reference to the date of default of the Security
Agent, Receiver or Delegate (as the case may be) or, if later, the date on which
the loss arises as a result of such default) but without reference to any
special conditions or circumstances known to the Security Agent, Receiver or
Delegate (as the case may be) at any time which increase the amount of that
loss. In no event shall the Security Agent, any Receiver or Delegate be liable
for any loss of profits, goodwill, reputation, business opportunity or
anticipated saving, or for special, punitive, indirect or consequential damages,
whether or not the Security Agent, Receiver or Delegate (as the case may be) has
been advised of the possibility of such loss or damages.

33.13
Lenders' indemnity to the Security Agent

33.13.1
Each Lender shall (in the proportion that its Commitments bear to the Total
Commitments for the time being (or, if the Total Commitments are zero,
immediately prior to their being reduced to zero)), indemnify the Security Agent
and every Receiver and every Delegate, within three Business Days of demand,
against any cost, loss or liability incurred by any of them (otherwise than by
reason of the relevant Security Agent's, Receiver's or Delegate's gross
negligence or wilful misconduct) in acting as Security Agent, Receiver or
Delegate under, or exercising any authority conferred under, the Debt Documents
(unless the relevant Security Agent, Receiver or Delegate has been reimbursed by
an Obligor pursuant to a Finance Document).

33.13.2
Subject to Clause 33.13.3 below, each Obligor shall immediately on demand
reimburse any Lender for any payment that Lender makes to the Security Agent
pursuant to Clause 33.13.1 above.

33.13.3
Clause 33.13.2 above shall not apply to the extent that the indemnity payment in
respect of which the Lender claims reimbursement relates to a liability of the
Security Agent to an Obligor.

33.14
Resignation of the Security Agent

33.14.1
The Security Agent may resign and appoint one of its Affiliates as successor by
giving notice to the Lenders and the Company.



105
07/12851328_37

--------------------------------------------------------------------------------





33.14.2
Alternatively the Security Agent may resign by giving 30 days' notice to the
Lenders and the Company, in which case the Majority Lenders may appoint a
successor Security Agent.

33.14.3
If the Majority Lenders have not appointed a successor Security Agent in
accordance with Clause 33.14.2 above within 20 days after notice of resignation
was given, the retiring Security Agent (after consultation with the Agent) may
appoint a successor Security Agent.

33.14.4
The retiring Security Agent shall, at its own cost, make available to the
successor Agent such documents and records and provide such assistance as the
successor Security Agent may reasonably request for the purposes of performing
its functions as Security Agent under the Finance Documents. The Company shall,
within three Business Days of demand, reimburse the retiring Security Agent for
the amount of all costs and expenses (including legal fees) properly incurred by
it in making available such documents and records and providing such assistance.

33.14.5
The Security Agent's resignation notice shall only take effect upon:

(A)
the appointment of a successor; and

(B)
the transfer of all the Transaction Security to that successor.

33.14.6
Upon the appointment of a successor, the retiring Security Agent shall be
discharged from any further obligation in respect of the Finance Documents
(other than its obligations under Clause 33.26.2 (Winding up of trust) and
Clause 33.14.4 above) but shall remain entitled to the benefit of this Clause
‎33 and Clause ‎18.4 (Indemnity to the Security Agent) (and any Security Agent
fees for the account of the retiring Security Agent shall cease to accrue from
(and shall be payable on) that date). Any successor and each of the other
Parties shall have the same rights and obligations amongst themselves as they
would have had if that successor had been an original Party.

33.14.7
The Majority Lenders may, by notice to the Security Agent, require it to resign
in accordance with Clause 33.14.2 above. In this event, the Security Agent shall
resign in accordance with Clause 33.14.2 above but the cost referred to in
Clause 33.14.4 above shall be for the account of the Company.

33.15
Confidentiality

33.15.1
In acting as trustee for the Secured Parties, the Security Agent shall be
regarded as acting through its trustee division which shall be treated as a
separate entity from any other of its divisions or departments.

33.15.2
If information is received by another division or department of the Security
Agent, it may be treated as confidential to that division or department and the
Security Agent shall not be deemed to have notice of it.

33.15.3
Notwithstanding any other provision of any Finance Document to the contrary, the
Security Agent is not obliged to disclose to any other person (i) any
confidential information or (ii) any other information if the disclosure would,
or might in its reasonable opinion, constitute a breach of any law or regulation
or a breach of a fiduciary duty.

33.16
Information from the Lenders

Each Lender shall supply the Security Agent with any information that the
Security Agent may reasonably specify as being necessary or desirable to enable
the Security Agent to perform its functions as Security Agent.
33.17
Credit appraisal by the Secured Parties



106
07/12851328_37

--------------------------------------------------------------------------------





Without affecting the responsibility of either Obligor for information supplied
by it or on its behalf in connection with any Transaction Document, each Secured
Party confirms to the Security Agent that it has been, and will continue to be,
solely responsible for making its own independent appraisal and investigation of
all risks arising under or in connection with any Transaction Document including
but not limited to:
33.17.1
the financial condition, status and nature of each member of the Group;

33.17.2
the legality, validity, effectiveness, adequacy or enforceability of any
Transaction Document, the Transaction Security and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Transaction Document or the Transaction Security;

33.17.3
whether that Secured Party has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Transaction Document, the Transaction Security, the
transactions contemplated by the Transaction Documents or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Transaction Document or the Transaction Security;

33.17.4
the adequacy, accuracy or completeness of any information provided by the
Security Agent, any Party or by any other person under or in connection with any
Transaction Document, the transactions contemplated by any Transaction Document
or any other agreement, arrangement or document entered into, made or executed
in anticipation of, under or in connection with any Transaction Document; and

33.17.5
the right or title of any person in or to, or the value or sufficiency of any
part of the Charged Property, the priority of any of the Transaction Security or
the existence of any Security affecting the Charged Property.

33.18
Reliance and engagement letters

The Security Agent may obtain and rely on any certificate or report from either
Obligor's auditor and may enter into any reliance letter or engagement letter
relating to that certificate or report on such terms as it may consider
appropriate (including restrictions on the auditor's liability and the extent to
which that certificate or report may be relied on or disclosed).
33.19
No responsibility to perfect Transaction Security

The Security Agent shall not be liable for any failure to:
33.19.1
require the deposit with it of any deed or document certifying, representing or
constituting the title of either Obligor to any of the Charged Property;

33.19.2
obtain any licence, consent or other authority for the execution, delivery,
legality, validity, enforceability or admissibility in evidence of any
Transaction Document or the Transaction Security;

33.19.3
register, file or record or otherwise protect any of the Transaction Security
(or the priority of any of the Transaction Security) under any law or regulation
or to give notice to any person of the execution of any Transaction Document or
of the Transaction Security;

33.19.4
take, or to require either Obligor to take, any step to perfect its title to any
of the Charged Property or to render the Transaction Security effective or to
secure the creation of any ancillary Security under any law or regulation; or

33.19.5
require any further assurance in relation to any Transaction Security Document.

33.20
Insurance by Security Agent



107
07/12851328_37

--------------------------------------------------------------------------------





33.20.1
The Security Agent shall not be obliged:

(A)
to insure any of the Charged Property;

(B)
to require any other person to maintain any insurance; or

(C)
to verify any obligation to arrange or maintain insurance contained in any
Finance Document.

and the Security Agent shall not be liable for any damages, costs or losses to
any person as a result of the lack of, or inadequacy of, any such insurance.
33.20.2
Where the Security Agent is named on any insurance policy as an insured party,
it shall not be liable for any damages, costs or losses to any person as a
result of its failure to notify the insurers of any material fact relating to
the risk assumed by such insurers or any other information of any kind, unless
the Majority Lenders request it to do so in writing and the Security Agent fails
to do so within 14 days after receipt of that request.

33.21
Custodians and nominees

The Security Agent may appoint and pay any person to act as a custodian or
nominee on any terms in relation to any asset of the trust as the Security Agent
may determine, including for the purpose of depositing with a custodian this
Agreement or any document relating to the trust created under this Agreement and
the Security Agent shall not be responsible for any loss, liability, expense,
demand, cost, claim or proceedings incurred by reason of the misconduct,
omission or default on the part of any person appointed by it under this
Agreement or be bound to supervise the proceedings or acts of any person.
33.22
Delegation by the Security Agent

33.22.1
Each of the Security Agent, any Receiver and any Delegate may, at any time,
delegate by power of attorney or otherwise to any person for any period, all or
any right, power, authority or discretion vested in it in its capacity as such.

33.22.2
That delegation may be made upon any terms and conditions (including the power
to sub-delegate) and subject to any restrictions that the Security Agent, that
Receiver or that Delegate (as the case may be) may, in its discretion, think fit
in the interests of the Secured Parties.

33.22.3
No Security Agent, Receiver or Delegate shall be bound to supervise, or be in
any way responsible for any damages, costs or losses incurred by reason of any
misconduct, omission or default on the part of, any such delegate or
sub-delegate.

33.23
Additional Security Agents

33.23.1
The Security Agent may at any time appoint (and subsequently remove) any person
to act as a separate trustee or as a co-trustee jointly with it:

(A)
if it considers that appointment to be in the interests of the Secured Parties;

(B)
for the purposes of conforming to any legal requirement, restriction or
condition which the Security Agent deems to be relevant; or

(C)
for obtaining or enforcing any judgment in any jurisdiction,

and the Security Agent shall give prior notice to the Company and the Secured
Parties of that appointment.
33.23.2
Any person so appointed shall have the rights, powers, authorities and
discretions (not exceeding those given to the Security Agent under or in
connection with the Finance Documents) and the duties, obligations and
responsibilities that are given or imposed by the instrument of appointment.



108
07/12851328_37

--------------------------------------------------------------------------------





33.23.3
The remuneration that the Security Agent may pay to that person, and any costs
and expenses (together with any applicable VAT) incurred by that person in
performing its functions pursuant to that appointment shall, for the purposes of
this Agreement, be treated as costs and expenses incurred by the Security Agent.

33.24
Acceptance of title

The Security Agent shall be entitled to accept without enquiry, and shall not be
obliged to investigate, any right and title that either Obligor may have to any
of the Charged Property and shall not be liable for, or bound to require either
Obligor to remedy, any defect in its right or title.
33.25
Releases

Upon a disposal of any of the Charged Property pursuant to the enforcement of
the Transaction Security by a Receiver or the Security Agent, the Security Agent
is irrevocably authorised (at the cost of the Obligors and without any consent,
sanction, authority or further confirmation from any other Secured Party) to
release, without recourse or warranty, that property from the Transaction
Security and to execute any release of the Transaction Security or other claim
over that asset and to issue any certificates of non-crystallisation of floating
charges that may be required or desirable.
33.26
Winding up of trust

If the Security Agent, with the approval of the Agent, determines that:
33.26.1
all of the Secured Obligations and all other obligations secured by the
Transaction Security Documents have been fully and finally discharged; and

33.26.2
no Secured Party is under any commitment, obligation or liability (actual or
contingent) to make advances or provide other financial accommodation to either
Obligor pursuant to the Finance Documents,

then:
(A)
the trusts set out in this Agreement shall be wound up and the Security Agent
shall release, without recourse or warranty, all of the Transaction Security and
the rights of the Security Agent under each of the Transaction Security
Documents; and

(B)
any Security Agent which has resigned pursuant to Clause 33.14 (Resignation of
the Security Agent) shall release, without recourse or warranty, all of its
rights under each Transaction Security Document.

33.27
Powers supplemental to Trustee Acts

The rights, powers, authorities and discretions given to the Security Agent
under or in connection with the Finance Documents shall be supplemental to the
Trustee Act 1925 and the Trustee Act 2000 and in addition to any which may be
vested in the Security Agent by law or regulation or otherwise.
33.28
Disapplication of Trustee Acts

Section 1 of the Trustee Act 2000 shall not apply to the duties of the Security
Agent in relation to the trusts constituted by this Agreement. Where there are
any inconsistencies between the Trustee Act 1925 or the Trustee Act 2000 and the
provisions of this Agreement, the provisions of this Agreement shall, to the
extent permitted by law and regulation, prevail and, in the case of any
inconsistency with the Trustee Act 2000, the provisions of this Agreement shall
constitute a restriction or exclusion for the purposes of that Act.
33.29
Order of Application



109
07/12851328_37

--------------------------------------------------------------------------------





All amounts from time to time received or recovered by the Security Agent
pursuant to the terms of any Finance Documents, under Clause 33.2 (Parallel debt
(Covenant to pay the Security Agent)), or in connection with the realisation or
enforcement of all or any part of the Transaction Security shall be held by the
Security Agent on trust to apply them at any time as the Security Agent (in its
discretion) sees fit, to the extent permitted by applicable law, in the
following order of priority:
33.29.1
in discharging any sums owing to the Security Agent (in its capacity as such)
(other than pursuant to Clause 33.2 (Parallel debt (Covenant to pay the Security
Agent)), any Receiver or any Delegate;

33.29.2
in payment or distribution to the Agent, on its behalf and on behalf of the
other Secured Parties, for application towards the discharge of all sums due and
payable by either Obligor under any of the Finance Documents in accordance with
Clause 36.6 (Partial payments);

33.29.3
if none of the Obligors is under any further actual or contingent liability
under any Finance Document, in payment or distribution to any person to whom the
Security Agent is obliged to pay or distribute in priority to either Obligor;
and

33.29.4
the balance, if any, in payment or distribution to the relevant Obligor.

33.30
Investment of proceeds

Prior to the application of the proceeds of the Transaction Security in
accordance with Clause 33.29 (Order of Application) the Security Agent may, at
its discretion, hold all or part of those proceeds in one or more interest
bearing suspense or impersonal accounts in the name of the Security Agent with
any financial institution (including itself) and for so long as the Security
Agent thinks fit (the interest being credited to the relevant account) pending
the application from time to time of those monies at the Security Agent's
discretion in accordance with the provisions of Clause 33.29 (Order of
Application).
33.31
Currency conversion

33.31.1
For the purpose of, or pending the discharge of, any of the Secured Obligations
the Security Agent may convert any moneys received or recovered by the Security
Agent from one currency to another, at the spot rate at which the Security Agent
is able to purchase the currency in which the Secured Obligations are due with
the amount received.

33.31.2
The obligations of either Obligor to pay in the due currency shall only be
satisfied to the extent of the amount of the due currency purchased after
deducting the costs of conversion.

33.32
Permitted Deductions

The Security Agent shall be entitled (a) to set aside by way of reserve amounts
required to meet and (b) to make and pay, any deductions and withholdings (on
account of Taxes or otherwise) which it is or may be required by any law or
regulation to make from any distribution or payment made by it under this
Agreement, and to pay all Taxes which may be assessed against it in respect of
any of the Charged Property, or as a consequence of performing its duties or
exercising its rights, powers, authorities and discretions, or by virtue of its
capacity as Security Agent under any of the Finance Documents or otherwise
(other than in connection with its remuneration for performing its duties under
this Agreement).
33.33
Good discharge

33.33.1
Any distribution or payment to be made in respect of the Secured Obligations by
the Security Agent may be made to the Agent on behalf of the Lenders and any



110
07/12851328_37

--------------------------------------------------------------------------------





distribution or payment made in that way shall be a good discharge, to the
extent of that payment or distribution, by the Security Agent.
33.33.2
The Security Agent is under no obligation to make payment to the Agent in the
same currency as that in which any Unpaid Sum is denominated.

33.34
Amounts received by Obligors

If any of the Obligors receives or recovers any amount which, under the terms of
any of the Finance Documents, should have been paid to the Security Agent, that
Obligor will hold the amount received or recovered on trust for the Security
Agent and promptly pay that amount to the Security Agent for application in
accordance with the terms of this Agreement.
33.35
Application and consideration

In consideration for the covenants given to the Security Agent by each Obligor
in relation to Clause 33.2 (Parallel debt (Covenant to pay the Security Agent)),
the Security Agent agrees with each Obligor to apply all moneys from time to
time paid by such Obligor to the Security Agent in accordance with the foregoing
provisions of this Clause 33.

34.
CONDUCT OF BUSINESS BY THE FINANCE PARTIES

No provision of this Agreement will:
34.1.1
interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

34.1.2
oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

34.1.3
oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.


35.
SHARING AMONG THE FINANCE PARTIES

35.1
Payments to Finance Parties

35.1.1
Subject to Clause 35.2 (Redistribution of payments), if a Finance Party (a
"Recovering Finance Party") receives or recovers any amount from an Obligor
other than in accordance with Clause 36 (Payment Mechanics) or Clause 33.29
(Order of Application) to and including Clause 33.35 (Application and
consideration]) (a "Recovered Amount") and applies that amount to a payment due
under the Finance Documents then:

(A)
the Recovering Finance Party shall, within three Business Days, notify details
of the receipt or recovery, to the Agent;

(B)
the Agent shall determine whether the receipt or recovery is in excess of the
amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause 36 (Payment Mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

(C)
the Recovering Finance Party shall, within three Business Days of demand by the
Agent, pay to the Agent an amount (the "Sharing Payment") equal to such receipt
or recovery less any amount which the Agent determines may be retained by the
Recovering Finance Party as its share of any payment to be made, in accordance
with Clause 36.6 (Partial payments).



111
07/12851328_37

--------------------------------------------------------------------------------





35.1.2
Clause 35.1.1 above shall not apply to any amount received or recovered by an
Issuing Bank in respect of any cash cover provided for the benefit of that
Issuing Bank.

35.2
Redistribution of payments

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) (the "Sharing Finance Parties") in accordance with Clause 36.6
(Partial payments) towards the obligations of that Obligor to the Sharing
Finance Parties.
35.3
Recovering Finance Party's rights

On a distribution by the Agent under Clause 35.2 (Redistribution of payments) of
a payment received by a Recovering Finance Party from an Obligor, as between the
relevant Obligor and the Recovering Finance Party, an amount of the Recovered
Amount equal to the Sharing Payment will be treated as not having been paid by
that Obligor.
35.4
Reversal of redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:
35.4.1
each Sharing Finance Party shall, upon request of the Agent, pay to the Agent
for the account of that Recovering Finance Party an amount equal to the
appropriate part of its share of the Sharing Payment (together with an amount as
is necessary to reimburse that Recovering Finance Party for its proportion of
any interest on the Sharing Payment which that Recovering Finance Party is
required to pay) (the "Redistributed Amount"); and

35.4.2
as between the relevant Obligor and each relevant Sharing Finance Party, an
amount equal to the relevant Redistributed Amount will be treated as not having
been paid by that Obligor.

35.5
Exceptions

35.5.1
This Clause 35 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this Clause, have a valid and
enforceable claim against the relevant Obligor.

35.5.2
A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if:

(A)
it notified the other Finance Party of the legal or arbitration proceedings; and

(B)
the other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.


36.
PAYMENT MECHANICS

36.1
Payments to the Agent

36.1.1
On each date on which an Obligor or a Lender is required to make a payment under
a Finance Document, that Obligor or Lender shall make the same available to the
Agent (unless a contrary indication appears in a Finance Document) for value on
the due date at the time and in such funds specified by the Agent as being
customary at the time for settlement of transactions in the relevant currency in
the place of payment.



112
07/12851328_37

--------------------------------------------------------------------------------





36.1.2
Payment shall be made to such account in the principal financial centre of the
country of that currency (or, in relation to euro, in a principal financial
centre in such Participating Member State or Port Louis, as specified by the
Agent) and with such bank as the Agent, in each case, specifies.

36.2
Distributions by the Agent

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 36.3 (Distributions to an Obligor) and Clause 36.4
(Clawback and pre-funding) be made available by the Agent as soon as practicable
after receipt to the Party entitled to receive payment in accordance with this
Agreement (in the case of a Lender, for the account of its Facility Office), to
such account as that Party may notify to the Agent by not less than five
Business Days' notice with a bank specified by that Party in the principal
financial centre of the country of that currency (or, in relation to euro, in
the principal financial centre of a Participating Member State or Port Louis, as
specified by that Party).
36.3
Distributions to an Obligor

The Agent may (with the consent of the Obligor or in accordance with Clause 37
(Set-Off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.
36.4
Clawback and pre-funding

36.4.1
Where a sum is to be paid to the Agent under the Finance Documents for another
Party, the Agent is not obliged to pay that sum to that other Party (or to enter
into or perform any related exchange contract) until it has been able to
establish to its satisfaction that it has actually received that sum.

36.4.2
Unless Clause 36.4.3 below applies, if the Agent pays an amount to another Party
and it proves to be the case that the Agent had not actually received that
amount, then the Party to whom that amount (or the proceeds of any related
exchange contract) was paid by the Agent shall on demand refund the same to the
Agent together with interest on that amount from the date of payment to the date
of receipt by the Agent, calculated by the Agent to reflect its cost of funds.

36.4.3
If the Agent has notified the Lenders that it is willing to make available
amounts for the account of the Borrower before receiving funds from the Lenders
then if and to the extent that the Agent does so but it proves to be the case
that it does not then receive funds from a Lender in respect of a sum which it
paid to that Borrower:

(A)
the Agent shall notify that Borrower of that Lender's identity and that Borrower
shall on demand refund it to the Agent; and

(B)
the Lender by whom those funds should have been made available or, if that
Lender fails to do so, that Borrower shall on demand pay to the Agent the amount
(as certified by the Agent) which will indemnify the Agent against any funding
cost incurred by it as a result of paying out that sum before receiving those
funds from that Lender.

36.5
Impaired Agent

36.5.1
If, at any time, the Agent becomes an Impaired Agent, an Obligor or a Lender
which is required to make a payment under the Finance Documents to the Agent in
accordance with Clause 36.1 (Payments to the Agent) may instead either:

(A)
pay that amount direct to the required recipient(s); or

(B)
if in its absolute discretion it considers that it is not reasonably practicable
to pay that amount direct to the required recipient(s), pay that amount or



113
07/12851328_37

--------------------------------------------------------------------------------





the relevant part of that amount to an interest-bearing account held with a bank
or financial institution acceptable to it and in relation to which no Insolvency
Event has occurred and is continuing, in the name of the Obligor or the Lender
making the payment (the "Paying Party") and designated as a trust account for
the benefit of the Party or Parties beneficially entitled to that payment under
the Finance Documents (the "Recipient Party" or "Recipient Parties").
In each case such payments must be made on the due date for payment under the
Finance Documents.
36.5.2
All interest accrued on the amount standing to the credit of the trust account
shall be for the benefit of the Recipient Party or the Recipient Parties pro
rata to their respective entitlements.

36.5.3
A Party which has made a payment in accordance with this Clause 36.5 shall be
discharged of the relevant payment obligation under the Finance Documents and
shall not take any credit risk with respect to the amounts standing to the
credit of the trust account.

36.5.4
Promptly upon the appointment of a successor Agent in accordance with
Clause 32.13 (Replacement of the Agent), each Paying Party shall (other than to
the extent that that Party has given an instruction pursuant to Clause 36.5.5
below) give all requisite instructions to the bank with whom the trust account
is held to transfer the amount (together with any accrued interest) to the
successor Agent for distribution to the relevant Recipient Party or Recipient
Parties in accordance with Clause 36.2 (Distributions by the Agent).

36.5.5
A Paying Party shall, promptly upon request by a Recipient Party and to the
extent:

(A)
that it has not given an instruction pursuant to Clause 36.5.4 above; and

(B)
that it has been provided with the necessary information by that Recipient
Party,

give all requisite instructions to the bank with whom the trust account is held
to transfer the relevant amount (together with any accrued interest) to that
Recipient Party.
36.6
Partial payments

36.6.1
If the Agent receives a payment for application against amounts due in respect
of any Finance Documents that is insufficient to discharge all the amounts then
due and payable by an Obligor under those Finance Documents, the Agent shall
apply that payment towards the obligations of that Obligor under those Finance
Documents in the following order:

(A)
first, in or towards payment pro rata of any unpaid amount owing to the Agent,
the Issuing Bank (other than any amount under Clause 7.2 (Claims under a Letter
of Credit) or to the extent relating to the reimbursement of a claim (as defined
in Clause 7 (Letters of Credit) Clause 7.4 (Indemnities) or the Security Agent
under those Finance Documents;

(B)
secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under those Finance Documents;

(C)
thirdly, in or towards payment pro rata of any principal due but unpaid under
those Finance Documents and any amount due but unpaid under Clause 7.2 (Claims
under a Letter of Credit) and Clause 7.4 (Indemnities); and



114
07/12851328_37

--------------------------------------------------------------------------------





(D)
fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

36.6.2
The Agent shall, if so directed by the Majority Lenders, vary the order set out
in Clauses 36.6.1(B) to 36.6.1(D) above.

36.6.3
Clauses 36.6.1 and 36.6.2 above will override any appropriation made by an
Obligor.

36.7
Set-off by Obligors

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.
36.8
Business Days

36.8.1
Any payment under the Finance Documents which is due to be made on a day that is
not a Business Day shall be made on the next Business Day in the same calendar
month (if there is one) or the preceding Business Day (if there is not).

36.8.2
During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.

36.9
Currency of account

36.9.1
Subject to Clauses 36.9.2 and 36.9.3 below, dollar is the currency of account
and payment for any sum due from an Obligor under any Finance Document.

36.9.2
Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

36.9.3
Any amount expressed to be payable in a currency other than dollars shall be
paid in that other currency.

36.10
Change of currency

36.10.1
Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:

(A)
any reference in the Finance Documents to, and any obligations arising under the
Finance Documents in, the currency of that country shall be translated into, or
paid in, the currency or currency unit of that country designated by the Agent
(after consultation with the Company); and

(B)
any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the Agent
(acting reasonably).

36.10.2
If a change in any currency of a country occurs, this Agreement will, to the
extent the Agent (acting reasonably and after consultation with the Company)
specifies to be necessary, be amended to comply with any generally accepted
conventions and market practice in the Relevant Market and otherwise to reflect
the change in currency.

36.11
Disruption to Payment Systems etc.

If either the Agent determines (in its discretion) that a Disruption Event has
occurred or the Agent is notified by the Company that a Disruption Event has
occurred:
36.11.1
the Agent may, and shall if requested to do so by the Company, consult with the
Company with a view to agreeing with the Parent such changes to the operation



115
07/12851328_37

--------------------------------------------------------------------------------





or administration of the Facility as the Agent may deem necessary in the
circumstances;
36.11.2
the Agent shall not be obliged to consult with the Company in relation to any
changes mentioned in Clause 36.11.1 if, in its opinion, it is not practicable to
do so in the circumstances and, in any event, shall have no obligation to agree
to such changes;

36.11.3
the Agent may consult with the Finance Parties in relation to any changes
mentioned in Clause 36.11.1 but shall not be obliged to do so if, in its
opinion, it is not practicable to do so in the circumstances;

36.11.4
any such changes agreed upon by the Agent and the Company shall (whether or not
it is finally determined that a Disruption Event has occurred) be binding upon
the Parties as an amendment to (or, as the case may be, waiver of) the terms of
the Finance Documents notwithstanding the provisions of Clause 42 (Amendments
and Waivers);

36.11.5
the Agent shall not be liable for any damages, costs or losses to any person,
any diminution in value or any liability whatsoever (including without
limitation for negligence, gross negligence or any other category of liability
whatsoever but not including any claim based on the fraud of the Agent) arising
as a result of its taking, or failing to take, any actions pursuant to or in
connection with this Clause 36.11; and

36.11.6
the Agent shall notify the Finance Parties of all changes agreed pursuant to
Clause 36.11.4 above.


37.
SET-OFF

A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to that Obligor,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.

38.
NOTICES

38.1
Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated and as provided in Clause
38.6 (Electronic communication), may be made by fax or letter.
38.2
Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:
38.2.1
in the case of each Obligor, that identified with its name below;

38.2.2
in the case of each Lender or the Issuing Bank that notified in writing to the
Agent on or prior to the date on which it becomes a Party; and

38.2.3
in the case of the Agent or the Security Agent, that identified with its name
below,

or any substitute address, fax number or department or officer as the Party may
notify to the Agent (or the Agent may notify to the other Parties, if a change
is made by the Agent) by not less than five Business Days' notice.


116
07/12851328_37

--------------------------------------------------------------------------------





38.3
Delivery

38.3.1
Except as set forth in Clause 38.6 (Electronic communication), any communication
or document made or delivered by one person to another under or in connection
with the Finance Documents will only be effective:

(A)
if by way of fax, when received in legible form; or

(B)
if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

and, if a particular department or officer is specified as part of its address
details provided under Clause 38.2 (Addresses), if addressed to that department
or officer.
38.3.2
Any communication or document to be made or delivered to the Agent or the
Security Agent will be effective only when actually received by the Agent or
Security Agent and then only if it is expressly marked for the attention of the
department or officer identified with the Agent's or Security Agent's signature
below (or any substitute department or officer as the Agent or Security Agent
shall specify for this purpose).

38.3.3
All notices from or to an Obligor shall be sent through the Agent.

38.3.4
Except as set forth in Clause 38.6 (Electronic communication), any communication
or document made or delivered to the Company in accordance with this Clause 38.3
will be deemed to have been made or delivered to each of the Obligors.

38.3.5
Any communication or document which becomes effective, in accordance with
Clauses 38.3.1 to 38.3.4 above, after 5.00pm in the place of receipt shall be
deemed only to become effective on the following day.

38.4
Notification of address and fax number

Promptly upon receipt of notification of an address or fax number or change of
address or fax number pursuant to Clause 38.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.
38.5
Communication when Agent is Impaired Agent

If the Agent is an Impaired Agent the Parties may, instead of communicating with
each other through the Agent, communicate with each other directly and (while
the Agent is an Impaired Agent) all the provisions of the Finance Documents
which require communications to be made or notices to be given to or by the
Agent shall be varied so that communications may be made and notices given to or
by the relevant Parties directly. This provision shall not operate after a
replacement Agent has been appointed.
38.6
Electronic communication

38.6.1
Any communication to be made between any two Parties under or in connection with
the Finance Documents may be made by electronic mail or other electronic means
(including by way of posting to a secure website) if those two Parties:

(A)
notify each other in writing of their electronic mail address and/or any other
information required to enable the transmission of information by that means;
and

(B)
notify each other of any change to their address or any other such information
supplied by them by not less than five Business Days' notice.

38.6.2
Any such electronic communication as specified in Clause 38.6.1 above to be made
between an Obligor and a Finance Party may only be made in that way to



117
07/12851328_37

--------------------------------------------------------------------------------





the extent that those two Parties agree that, unless and until notified to the
contrary, this is to be an accepted form of communication.
38.6.3
Any such electronic communication as specified in Clause 38.6.1 above made
between any two Parties will be effective only when actually received (or made
available) in readable form and in the case of any electronic communication made
by a Party to the Agent only if it is addressed in such a manner as the Agent
shall specify for this purpose.

38.6.4
Any electronic communication which becomes effective, in accordance with Clause
38.6.2 above, after 5.00pm in the place in which the Party to whom the relevant
communication is sent or made available has its address for the purpose of this
Agreement shall be deemed only to become effective on the following day.

38.6.5
Any reference in a Finance Document to a communication being sent or received
shall be construed to include that communication being made available in
accordance with this Clause 38.6.

38.7
Use of websites

38.7.1
The Company may satisfy its obligation under this Agreement to deliver any
information in relation to those Lenders (the "Website Lenders") who accept this
method of communication by posting this information onto an electronic website
designated by the Company and the Agent (the "Designated Website") if:

(A)
the Agent expressly agrees (after consultation with each of the Lenders) that it
will accept communication of the information by this method;

(B)
both the Company and the Agent are aware of the address of and any relevant
password specifications for the Designated Website; and

(C)
the information is in a format previously agreed between the Company and the
Agent.

If any Lender (a "Paper Form Lender") does not agree to the delivery of
information electronically then the Agent shall notify the Company accordingly
and the Company shall at its own cost supply the information to the Agent (in
sufficient copies for each Paper Form Lender) in paper form. In any event the
Company shall at its own cost supply the Agent with at least one copy in paper
form of any information required to be provided by it.
38.7.2
The Agent shall supply each Website Lender with the address of and any relevant
password specifications for the Designated Website following designation of that
website by the Company and the Agent.

38.7.3
The Company shall promptly upon becoming aware of its occurrence notify the
Agent if:

(A)
the Designated Website cannot be accessed due to technical failure;

(B)
the password specifications for the Designated Website change;

(C)
any new information which is required to be provided under this Agreement is
posted onto the Designated Website;

(D)
any existing information which has been provided under this Agreement and posted
onto the Designated Website is amended; or

(E)
the Company becomes aware that the Designated Website or any information posted
onto the Designated Website is or has been infected by any electronic virus or
similar software.

If the Company notifies the Agent under Clause 38.7.3(A) or (E) above, all
information to be provided by the Company under this Agreement after the date of
that notice shall be supplied in paper form unless and until the Agent and each


118
07/12851328_37

--------------------------------------------------------------------------------





Website Lender is satisfied that the circumstances giving rise to the
notification are no longer continuing.
38.7.4
Any Website Lender may request, through the Agent, one paper copy of any
information required to be provided under this Agreement which is posted onto
the Designated Website. The Company shall at its own cost comply with any such
request within 10 Business Days.

38.8
English language

38.8.1
Any notice given under or in connection with any Finance Document must be in
English.

38.8.2
All other documents provided under or in connection with any Finance Document
must be:

(A)
in English; or

(B)
if not in English, and if so required by the Agent, accompanied by a certified
English translation and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document.


39.
CALCULATIONS AND CERTIFICATES

39.1
Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.
39.2
Certificates and determinations

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.
39.3
Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Market differs, in accordance with that market practice.

40.
PARTIAL INVALIDITY

If, at any time, any provision of a Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

41.
REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party or Secured Party, any right or remedy under a Finance Document shall
operate as a waiver of any such right or remedy or constitute an election to
affirm any Finance Document. No election to affirm any Finance Document on the
part of any Finance Party or Secured Party shall be effective unless it is in
writing. No single or partial exercise of any right or remedy shall prevent any
further or other exercise or the exercise of any other right or remedy. The


119
07/12851328_37

--------------------------------------------------------------------------------





rights and remedies provided in each Finance Document are cumulative and not
exclusive of any rights or remedies provided by law.

42.
AMENDMENTS AND WAIVERS

42.1
Required consents

42.1.1
Subject to Clause 42.2 (All Lender matters) and Clause 42.3 (Other exceptions),
any term of the Finance Documents may be amended or waived only in writing and
with the consent of the Majority Lenders and the Company. Any such amendment or
waiver will be binding on all Parties.

42.1.2
The Agent may effect, on behalf of any Finance Party, any amendment or waiver
permitted by this Clause 42.

42.1.3
Without prejudice to the generality of Clauses 32.7.3, 32.7.4 and 32.7.5 (Rights
and discretions), the Agent may engage, pay for and rely on the services of
lawyers in determining the consent level required for and effecting any
amendment or waiver under this Agreement.

42.2
All Lender matters

42.2.1
Subject to Clause 42.4 (Replacement of Screen Rate), an amendment or waiver of
any term of any Finance Document that has the effect of changing or which
relates to:

(A)
the definition of "Majority Lenders" in Clause 1.1 (Definitions);

(B)
an extension to the date of payment of any amount under the Finance Documents;

(C)
a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;

(D)
a change in currency of payment of any amount under the Transaction Documents;

(E)
an increase in any Commitment or the Total Commitments, an extension of the
Availability Period or any requirement that a cancellation of Commitments
reduces the Commitments rateably;

(F)
a change to the Obligors;

(G)
any provision which expressly requires the consent of all the Lenders;

(H)
Clause 2.2 (Finance Parties' rights and obligations), Clause 10 (Mandatory
Prepayment and Cancellation), Clause 29 (Changes to the Lenders), this Clause
42, the governing law of any Finance Document or Clause ‎47.1 (Jurisdiction of
English courts);

(I)
the nature or scope of:

(1)
the guarantee and indemnity granted under Clause 21 (Guarantee and Indemnity);

(2)
the Charged Property; or

(3)
the manner in which the proceeds of enforcement of the Transaction Security are
distributed; or

(J)
the release of any guarantee and indemnity granted under Clause 21 (Guarantee
and Indemnity) or of any Transaction Security;

shall not be made, or given, without the prior consent of all the Lenders.
42.3
Other exceptions



120
07/12851328_37

--------------------------------------------------------------------------------





An amendment or waiver which relates to the rights or obligations of the Agent,
the Arranger, the Issuing Bank, the Security Agent (each in their capacity as
such) may not be effected without the consent of the Agent, the Arranger, the
Issuing Bank or the Security Agent, as the case may be.
42.4
Replacement of Screen Rate

Subject to Clause 42.3 (Other exceptions), if the Screen Rate is not available
for dollars, any amendment or waiver which relates to providing for another
benchmark rate to apply in relation to dollars in place of that Screen Rate (or
which relates to aligning any provision of a Finance Document to the use of that
other benchmark rate) may be made with the consent of the Majority Lenders and
the Obligors.

43.
CONFIDENTIALITY

43.1
Confidential Information

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 43.2
(Disclosure of Confidential Information) and Clause 43.3 (Disclosure to
numbering service providers), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.
43.2
Disclosure of Confidential Information

Any Finance Party may disclose:
43.2.1
to any of its Affiliates and Related Funds and any of its or their officers,
directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this Clause 43.2.1 is informed in writing of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;

43.2.2
to any person:

(A)
to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents or which succeeds (or which may potentially succeed) it as Agent or
Security Agent and, in each case, to any of that person's Affiliates, Related
Funds, Representatives and professional advisers;

(B)
with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or one or more Obligors and to any of that
person's Affiliates, Related Funds, Representatives and professional advisers;

(C)
appointed by any Finance Party or by a person to whom Clause 43.2.2(A) or (B)
above applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf (including any person
appointed under Clause 32.15.2 (Relationship with the Lenders));



121
07/12851328_37

--------------------------------------------------------------------------------





(D)
who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in Clause
43.2.2(A) or (B) above;

(E)
to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

(F)
to whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

(G)
to whom or for whose benefit that Finance Party charges, assigns or otherwise
creates Security (or may do so) pursuant to Clause 29.8 (Security over Lenders'
rights);

(H)
who is a Party; or

(I)
with the consent of the Company;

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:
(1)
in relation to Clauses 43.2.2(A), (B) and (C) above, the person to whom the
Confidential Information is to be given has entered into a Confidentiality
Undertaking except that there shall be no requirement for a Confidentiality
Undertaking if the recipient is a professional adviser and is subject to
professional obligations to maintain the confidentiality of the Confidential
Information;

(2)
in relation to Clause 43.2.2(D) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information;

(3)
in relation to Clause 43.2.2(E), (F) and (G) above, the person to whom the
Confidential Information is to be given is informed of its confidential nature
and that some or all of such Confidential Information may be price-sensitive
information except that there shall be no requirement to so inform if, in the
opinion of that Finance Party, it is not practicable so to do in the
circumstances; and

43.2.3
to any person appointed by that Finance Party or by a person to whom
Clause 43.2.2(A) or 43.2.2(B) above applies to provide administration or
settlement services in respect of one or more of the Finance Documents including
without limitation, in relation to the trading of participations in respect of
the Finance Documents, such Confidential Information as may be required to be
disclosed to enable such service provider to provide any of the services
referred to in this Clause 43.2.3 if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With Administration/Settlement Service Providers or such
other form of confidentiality undertaking agreed between the Company and the
relevant Finance Party; and

43.2.4
to any rating agency (including its professional advisers) such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents
and/or



122
07/12851328_37

--------------------------------------------------------------------------------





the Obligors if the rating agency to whom the Confidential Information is to be
given is informed of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information.
43.3
Disclosure to numbering service providers

43.3.1
Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facility and/or one or more
Obligors the following information:

(A)
names of Obligors;

(B)
country of domicile of Obligors;

(C)
place of incorporation of Obligors;

(D)
date of this Agreement;

(E)
Clause 46 (Governing Law);

(F)
the names of the Agent and the Arranger;

(G)
date of each amendment and restatement of this Agreement;

(H)
amount of Total Commitments;

(I)
currency of the Facility;

(J)
type of Facility;

(K)
ranking;

(L)
Termination Date;

(M)
changes to any of the information previously supplied pursuant to Clauses
43.3.1(A) to (L) above; and

(N)
such other information agreed between such Finance Party and the Company,

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.
43.3.2
The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facility and/or one or more Obligors by a numbering service
provider and the information associated with each such number may be disclosed
to users of its services in accordance with the standard terms and conditions of
that numbering service provider.

43.3.3
Each Obligor represents that none of the information set out in Clauses
43.3.1(A) to 43.3.1(N) above is, nor will at any time be, unpublished
price-sensitive information.

43.3.4
The Agent shall notify the Company and the other Finance Parties of:

(A)
the name of any numbering service provider appointed by the Agent in respect of
this Agreement, the Facility and/or one or more Obligors; and

(B)
the number or, as the case may be, numbers assigned to this Agreement, the
Facility and/or one or more Obligors by such numbering service provider.

43.4
Entire agreement

This Clause 43 constitutes the entire agreement between the Parties in relation
to the obligations of the Finance Parties under the Finance Documents regarding
Confidential Information and supersedes any previous agreement, whether express
or implied, regarding Confidential Information.


123
07/12851328_37

--------------------------------------------------------------------------------





43.5
Inside information

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.
43.6
Notification of disclosure

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Company:
43.6.1
of the circumstances of any disclosure of Confidential Information made pursuant
to Clause 43.2.2(E) (Disclosure of Confidential Information) except where such
disclosure is made to any of the persons referred to in that paragraph during
the ordinary course of its supervisory or regulatory function; and

43.6.2
upon becoming aware that Confidential Information has been disclosed in breach
of this Clause 43.

43.7
Continuing obligations

The obligations in this Clause 43 are continuing and, in particular, shall
survive and remain binding on each Finance Party for a period of 6 months from
the earlier of:
43.7.1
the date on which all amounts payable by the Obligors under or in connection
with the Finance Documents have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

43.7.2
the date on which such Finance Party otherwise ceases to be a Finance Party.


44.
CONFIDENTIALITY OF FUNDING RATES

44.1
Confidentiality and disclosure

44.1.1
The Agent and each Obligor agree to keep each Funding Rate confidential and not
to disclose it to anyone, save to the extent permitted by Clauses 44.1.2 and
44.1.3 below.

44.1.2
The Agent may disclose:

(A)
any Funding Rate to the Company (or the Parent) pursuant to Clause 12.4
(Notification of rates of interest); and

(B)
any Funding Rate to any person appointed by it to provide administration
services in respect of one or more of the Finance Documents to the extent
necessary to enable such service provider to provide those services if the
service provider to whom that information is to be given has entered into a
confidentiality agreement substantially in the form of the LMA Master
Confidentiality Undertaking for Use With Administration/Settlement Service
Providers or such other form of confidentiality undertaking agreed between the
Agent and the relevant Lender.

44.1.3
The Agent may disclose any Funding Rate, and each Obligor may disclose any
Funding Rate, to:

(A)
any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors, partners and Representatives if any person to
whom that Funding Rate is to be given pursuant to this paragraph (A) is informed
in writing of its confidential nature and that it may be price-sensitive
information except that there shall be no such requirement to so inform if the
recipient is subject to professional



124
07/12851328_37

--------------------------------------------------------------------------------





obligations to maintain the confidentiality of that Funding Rate or is otherwise
bound by requirements of confidentiality in relation to it;
(B)
any person to whom information is required or requested to be disclosed by any
court of competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation if the person to whom that
Funding Rate is to be given is informed in writing of its confidential nature
and that it may be price-sensitive information except that there shall be no
requirement to so inform if, in the opinion of the Agent or the relevant
Obligor, as the case may be, it is not practicable to do so in the
circumstances;

(C)
any person to whom information is required to be disclosed in connection with,
and for the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes if the person to whom that Funding Rate
is to be given is informed in writing of its confidential nature and that it may
be price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of the Agent or the relevant Obligor , as the case may
be, it is not practicable to do so in the circumstances; and

(D)
any person with the consent of the relevant Lender, as the case may be.

44.2
Related obligations

44.2.1
The Agent and each Obligor acknowledge that each Funding Rate is or may be
price-sensitive information and that its use may be regulated or prohibited by
applicable legislation including securities law relating to insider dealing and
market abuse and the Agent and each Obligor undertake not to use any Funding
Rate for any unlawful purpose.

44.2.2
The Agent and each Obligor agree (to the extent permitted by law and regulation)
to inform the relevant Lender:

(A)
of the circumstances of any disclosure made pursuant to Clause 44.1.3(B)
(Confidentiality and disclosure) except where such disclosure is made to any of
the persons referred to in that paragraph during the ordinary course of its
supervisory or regulatory function; and

(B)
upon becoming aware that any information has been disclosed in breach of this
Clause 44.

44.3
No Event of Default

No Event of Default will occur under Clause 28.3 (Other obligations) by reason
only of an Obligor's failure to comply with this Clause 44.

45.
COUNTERPARTS

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

46.
GOVERNING LAW

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

47.
ENFORCEMENT



125
07/12851328_37

--------------------------------------------------------------------------------





47.1
Jurisdiction of English courts

47.1.1
Save where a Finance Document expressly provides to the contrary and subject to
Clause 47.1.3 below, the courts of England have exclusive jurisdiction to settle
any dispute arising out of or in connection with this Agreement (including a
dispute relating to the existence, validity or termination of this Agreement or
any non-contractual obligation arising out of or in connection with this
Agreement) (a "Dispute").

47.1.2
Save where a Finance Document expressly provides to the contrary and subject to
Clause 47.1.3 below, the Parties agree that the courts of England are the most
appropriate and convenient courts to settle Disputes and accordingly no Party
will argue to the contrary.

47.1.3
This Clause 47.1 is for the benefit of the Finance Parties and Secured Parties
only. As a result, no Finance Party or Secured Party shall be prevented from
taking proceedings relating to a Dispute in any other courts with jurisdiction.
To the extent allowed by law, the Finance Parties and Secured Parties may take
concurrent proceedings in any number of jurisdictions.

47.2
Service of process

47.2.1
Without prejudice to any other mode of service allowed under any relevant law,
each Obligor:

(A)
irrevocably appoints Fasken Martineau of 15th Floor, 125 Old Broad Street,
London EC2N 1AR, United Kingdom attention Abayomi Akinjide, Esq. as its agent
for service of process in relation to any proceedings before the English courts
in connection with any Finance Document; and

(B)
agrees that failure by an agent for service of process to notify the relevant
Obligor of the process will not invalidate the proceedings concerned.

47.2.2
If any person appointed as an agent for service of process is unable for any
reason to act as agent for service of process, the Parent (on behalf of all the
Obligors) must immediately (and in any event within 10 days of such event taking
place) appoint another agent on terms acceptable to the Agent. Failing this, the
Agent may appoint another agent for this purpose.


48.
WAIVER OF IMMUNITY

48.1
Waiver of Immunity

48.1.1
Each Obligor waives generally all immunity it or its assets or revenues may
otherwise have in any jurisdiction, including immunity in respect of:

(A)
the giving of any relief by way of injunction or order for specific performance
or for the recovery of assets or revenues; and

(B)
the issue of any process against its assets or revenues for the enforcement of a
judgment or, in an action in rem, for the arrest, detention or sale of any of
its assets and revenues.

48.1.2
Each Obligor agrees that in any proceedings in England this waiver shall have
the fullest scope permitted by the English State Immunity Act 1978 and that this
waiver is intended to be irrevocable for the purposes of the English State
Immunity Act 1978.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.






126
07/12851328_37

--------------------------------------------------------------------------------






SCHEDULE 1

THE ORIGINAL LENDER


Name of Original Lender
 
Commitment (USD)
Status (Non-Acceptable L/C Lender: Yes/No)
The Mauritius Commercial Bank Limited
 
USD 100,000,000
No
TOTAL
 
USD 100,000,000
 







127
07/12851328_37

--------------------------------------------------------------------------------






SCHEDULE 2
CONDITIONS PRECEDENT TO INITIAL UTILISATION
1.
OBLIGORS

1.1
A copy of the constitutional documents of each Obligor.

1.2
A copy of a resolution of the board of directors of each Obligor:

1.2.1
approving the terms of, and the transactions contemplated by, the Transaction
Documents to which it is a party and resolving that it execute, deliver and
perform the Transaction Documents to which it is a party;

1.2.2
authorising a specified person or persons to execute the Transaction Documents
to which it is a party on its behalf;

1.2.3
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation) to
be signed and/or despatched by it under or in connection with the Transaction
Documents to which it is a party;

1.2.4
in the case of the Company, authorising the Parent to act as Company's Agent in
connection with the Finance Documents; and

1.2.5
in the case of the Parent, authorising a specified person or persons, on its
behalf to act as Company's Agent in connection with the Finance Documents.

1.3
A copy of a resolution signed by the majority holders of the issued shares in
the Company approving the terms of, and the transactions contemplated by, the
Transaction Documents to which each Obligor is a party.

1.4
A specimen of the signature of each person authorised by the resolution referred
to in paragraph 1.2 above in relation to the Transaction Documents and related
documents.

1.5
A certificate of each Obligor (signed by an authorised officer) confirming that
borrowing or guaranteeing or securing, as appropriate, the Total Commitments
would not cause any borrowing, guarantee, security or similar limit binding on
either Obligor to be exceeded.

1.6
A certificate of an authorised signatory of each Obligor certifying that each
copy document relating to it specified in this Schedule 2 is correct, complete
and in full force and effect and has not been amended or superseded as at a date
no earlier than the date of this Agreement.

1.7
A copy of any document relating to the Borrower which any legal counsel may
require for the purposes of any legal opinion referred to in paragraph 7 of this
Schedule 2.

2.
SALES CONTRACT AND OTHER TRANSACTION DOCUMENTS

A certified copy of the Sales Contract (together with any amendments or
supplements thereto prior to the date of this Agreement).
3.
FINANCE DOCUMENTS

3.1
This Agreement duly executed by each party thereto.

3.2
The Override Deed duly executed by each party thereto.

3.3
The Subordination Agreement duly executed by each party thereto.

3.4
The SBSA Guarantee duly executed by each party thereto.

3.5
The Fee Letters duly executed by each party thereto.

3.6
The Financing Support Agreement duly executed by each party thereto.

3.7
At least two originals of the documents referred to in paragraphs (a)-(d) of the
definition of "Transaction Security Documents", duly executed by each party
thereto.



128
07/12851328_37

--------------------------------------------------------------------------------





3.8
A copy of all notices required to be sent under the Transaction Security
Documents referred to in paragraph 3.7 above executed by the Company and duly
acknowledged by the addressee.

3.9
Irrevocable Payment Instructions, issued to and acknowledged by the Buyer under
the Sales Contract.

4.
INSURANCE

A letter from an insurance broker addressed to the Agent, the Arranger, the
Security Agent and the Lenders listing the insurance policies of the Group and
confirming that they are on risk and that the insurance for the Group at the
date of this Agreement is at a level acceptable to the Majority Lenders and
covering appropriate risks for the business carried out by the Group.
5.
MATERIAL LICENCES

A copy (certified by an authorised officer of the Company) of each Material
Licence.
6.
ACCOUNTS

6.1
Confirmation from Zenith Bank to the Agent confirming the Zenith Accounts to be
held with it and specifying the account names, account numbers and the names and
addresses of the bank where the account is held.

6.2
A confirmation from the Agent that the Offshore Collection Account has been
opened.

7.
LEGAL OPINIONS

The following legal opinions, each addressed to the Agent, the Security Agent
and the Original Lender and capable of being relied upon by any persons who
become Lenders pursuant to the primary syndication of the Facility.
7.1
A legal opinion of Herbert Smith Freehills LLP, legal advisers to the Agent and
the Arranger as to English law substantially in the form distributed to the
Original Lender prior to signing this Agreement.

7.2
A legal opinion of the following legal advisers to the Agent and Arranger:

7.2.1
Young Conaway Stargatt & Taylor LLP, as to Delaware law;

7.2.2
Herbert Smith Freehills South Africa LLP as to South African law;

7.2.3
BLC Robert & Associates Ltd as to Mauritius law; and

7.2.4
Adepetun Caxton-Martins Agbor &Segun as to Nigerian law.

each substantially in the form distributed to the Original Lender prior to
signing this Agreement.
8.
OTHER DOCUMENTS AND EVIDENCE

8.1
Evidence that the process agent referred to in Clause 47.2 (Service of process)
has accepted its appointment.

8.2
A copy, certified by an authorised signatory of the Parent to be a true copy, of
the Group Structure Chart.

8.3
A copy of the initial CAPEX Program.

8.4
The initial Financial Projection in order to establish the CFADS of the Company
approved by the Technical Advisor and acceptable to the Lenders, to be provided
in electronic and paper form.

8.5
A detailed list of creditors of the Company, including the FPSO owner, with
expected repayment schedule and details of any security granted.



129
07/12851328_37

--------------------------------------------------------------------------------





8.6
A copy of the comfort letter signed by FPSO owner, in form and substance
satisfactory to the Lenders.

8.7
A copy, certified by an authorised signatory of each Obligor to be a true copy,
of the Original Financial Statements of that Obligor.

8.8
A copy of the SARB Authorisation.

8.9
Satisfactory due diligence on the existing debt structure of the Company and the
Parent.

8.10
A copy of the PIC Letter, duly signed by the parties thereto.

8.11
Confirmation from Zenith that the undertakings by the Company, under Clause 14
of the Override Deed, have been satisfied.

8.12
Evidence that the fees, costs and expenses then due from the Company pursuant to
Clause 15 (Fees), Clause 16.5 (Stamp taxes) and Clause 20 (Costs and Expenses)
have been paid or will be paid by the first Utilisation Date.

8.13
A copy of any other Authorisation or other document, opinion or assurance which
the Agent considers to be necessary or advisable (if it has notified the Company
accordingly) in connection with the entry into and performance of the
transactions contemplated by any Transaction Document or for the validity and
enforceability of any Transaction Document.







Part A



130
07/12851328_37

--------------------------------------------------------------------------------






SCHEDULE 3
UTILISATION REQUESTS


Part I
Utilisation Request
Loans


From:    [Company] / [Parent]*
To:    Agent
Dated:


Dear Sir or Madam,
ERIN Petroleum Nigeria Limited – USD [100,000,000] Facility Agreement
dated [__] 2017 (the "Facility Agreement")
1.
We refer to the Facility Agreement. This is a Utilisation Request. Terms defined
in the Facility Agreement have the same meaning in this Utilisation Request
unless given a different meaning in this Utilisation Request.

2.
We wish to borrow a Loan on the following terms:

2.1
Borrower             [                  ]

2.2
Proposed Utilisation Date:    [              ] (or, if that is not a Business
Day, the next Business Day)

2.3
Amount:                [              ] or, if less, the Available Facility

2.4
Interest Period:            [              ]

3.
We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.

4.
[The proceeds of this Loan should be credited to [account]].

5.
[We also include original or certified copies of the invoices relating to
payment to be financed in accordance with Clause 3.1.3 (Purpose)].

6.
This Utilisation Request is irrevocable.



Yours faithfully


…………………………………
authorised signatory for
[the Company]/[the Parent][the Parent on behalf of the Company]*


NOTES:
*
Amend as appropriate.

 

1 Note: to be included in case of a Utilisation intended to finance the CAPEX
Program.


131
07/12851328_37

--------------------------------------------------------------------------------







**
Select the Facility to be utilised and delete references to the other Facility.



Encl. Invoices intended to be financed.


132
07/12851328_37

--------------------------------------------------------------------------------







Part II
Utilisation Request
Letters of Credit


From:    [Company]/[Parent]*
To:    [Agent]
Dated:
Dear Sirs
[Parent] – [ ] Senior Facilities Agreement
dated [ ] (the "Facilities Agreement")
1.
We refer to the Facilities Agreement. This is a Utilisation Request. Terms
defined in the Facilities Agreement have the same meaning in this Utilisation
Request unless given a different meaning in this Utilisation Request.

2.
We wish to arrange for a Letter of Credit to be issued by the Issuing Bank
specified below (which has agreed to do so) on the following terms:

(a)    Borrower:    [ ]
(b)    Issuing Bank:    [ ]
(c)
Proposed Utilisation Date:    [ ] (or, if that is not a Business Day, the next
Business Day)

(d)    Currency of Letter of Credit:    [ ]
(e)    Amount:    [ ] or, if less, the Available Facility
(f)    Beneficiary:    [ ]
(g)    Term:    [ ]
3.
We confirm that each condition specified in Clause 6.5.2 (or, to the extent
applicable, Clause 6.5 (Issue of Letters of Credit) is satisfied on the date of
this Utilisation Request.

4.    We attach a copy of the proposed Letter of Credit.
5.    The purpose of this proposed Letter of Credit is [ ].
6.    This Utilisation Request is irrevocable.
7.    [Specify delivery instructions].
Yours faithfully,
………………………………
authorised signatory for
[the Parent on behalf of the Company] [the Company]*


NOTES:
*
Amend as appropriate.



133
07/12851328_37

--------------------------------------------------------------------------------






SCHEDULE 4
FORM OF TRANSFER CERTIFICATE


To:    [                     ] as Agent
From:    [The Existing Lender] (the "Existing Lender") and [The New Lender] (the
"New Lender")


Dated:    
ERIN Petroleum Nigeria Limited – USD [100,000,000] Facility Agreement
dated [__] 2017 (the "Facility Agreement")
1.
We refer to the Facility Agreement. This agreement (the "Agreement") shall take
effect as a Transfer Certificate for the purpose of the Facility Agreement.
Terms defined in the Facility Agreement have the same meaning in this Agreement
unless given a different meaning in this Agreement.

2.
We refer to Clause 29.5 (Procedure for transfer) of the Facility Agreement:

2.1
The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by novation and in accordance with Clause ‎29.5 (Procedure for
transfer) all of the Existing Lender's rights and obligations under the Facility
Agreement and the other Finance Documents which relate to that portion of the
Existing Lender's Commitment and participations in Utilisations under the
Facility Agreement as specified in the Schedule.

2.2
The proposed Transfer Date is [             ].

2.3
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 38.2 (Addresses) are set out in the
Schedule.

3.
The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in Clause 29.4.3 (Limitation of responsibility of Existing
Lenders).

4.
The New Lender confirms that it [is]/[is not]* a Non-Acceptable L/C Lender.

5.
This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

6.
This Agreement [and any non-contractual obligations arising out of or in
connection with it] [is/are] governed by English law.

7.
This Agreement has been entered into on the date stated at the beginning of this
Agreement.

Note:
The execution of this Transfer Certificate may not transfer a proportionate
share of the Existing Lender's interest in the Transaction Security in all
jurisdictions. It is the responsibility of the New Lender to ascertain whether
any other documents or other formalities are required to perfect a transfer of
such a share in the Existing Lender's Transaction Security in any jurisdiction
and, if so, to arrange for execution of those documents and completion of those
formalities.

* Delete as applicable.


134
07/12851328_37

--------------------------------------------------------------------------------





THE SCHEDULE
Commitment/rights and obligations to be transferred
[insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for payments,]


[Existing Lender]                [New Lender]


By:                    By:


This Agreement is accepted as a Transfer Certificate for the purposes of the
Facility Agreement by the Agent and the Transfer Date is confirmed as
[               ].
[Agent]
By:














135
07/12851328_37

--------------------------------------------------------------------------------






SCHEDULE 5
FORM OF ASSIGNMENT AGREEMENT


To:
[             ] as Agent and [              ] as the Parent, for and on behalf
of each Obligor

From:    [the Existing Lender] (the "Existing Lender") and [the New Lender] (the
"New Lender")


Dated:    
ERIN Petroleum Nigeria Limited – USD [100,000,000] Facility Agreement
dated [__] 2017 (the "Facility Agreement")
1.
We refer to the Facility Agreement. This is an Assignment Agreement. This
agreement (the "Agreement") shall take effect as an Assignment Agreement for the
purpose of the Facility Agreement. Terms defined in the Facility Agreement have
the same meaning in this Agreement unless given a different meaning in this
Agreement.

2.
We refer to Clause 29.6 (Procedure for assignment) of the Facility Agreement:

2.1
The Existing Lender assigns absolutely to the New Lender all the rights of the
Existing Lender under the Facility Agreement, the other Finance Documents and in
respect of the Transaction Security which correspond to that portion of the
Existing Lender's Commitment and participations in Utilisations under the
Facility Agreement as specified in the Schedule.

2.2
The Existing Lender is released from all the obligations of the Existing Lender
which correspond to that portion of the Existing Lender's Commitment and
participations in Utilisations under the Facility Agreement specified in the
Schedule.

2.3
The New Lender becomes a Party as a Lender and is bound by obligations
equivalent to those from which the Existing Lender is released under paragraph
2.2 above.

3.
The proposed Transfer Date is [          ].

4.
On the Transfer Date the New Lender becomes Party to the relevant Finance
Documents as a Lender.

5.
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 38.2 (Addresses) are set out in the
Schedule.

6.
The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in Clause 29.4.3 (Limitation of responsibility of Existing
Lenders).

7.
[The New Lender confirms that it [is]/[is not]* a Non-Acceptable L/C Lender.]**

8.
This Agreement acts as notice to the Agent (on behalf of each Finance Party)
and, upon delivery in accordance with Clause 29.7 (Copy of Transfer Certificate
or Assignment Agreement to the Company), to the Company of the assignment
referred to in this Agreement.

9.
This Agreement may be executed in any number of counterparts and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

10.
This Agreement [and any non-contractual obligations arising out of or in
connection with it] [is/are] governed by English law.

11.
This Agreement has been entered into on the date stated at the beginning of this
Agreement.

Note:
The execution of this Assignment Agreement may not transfer a proportionate
share of the Existing Lender's interest in the Transaction Security in all
jurisdictions. It is the responsibility of the New Lender to ascertain whether
any other documents or other formalities are required to perfect a transfer of
such a share in the Existing



136
07/12851328_37

--------------------------------------------------------------------------------





Lender's Transaction Security in any jurisdiction and, if so, to arrange for
execution of those documents and completion of those formalities.
* Delete as applicable.


137
07/12851328_37

--------------------------------------------------------------------------------





THE SCHEDULE
Commitment/rights and obligations to be transferred by assignment, release and
accession
[insert relevant details]
[Facility office address, fax number and attention details for notices and
account details for payments]
[Existing Lender]                        [New Lender]
By:                            By:
This Agreement is accepted as an Assignment Agreement for the purposes of the
Facility Agreement by the Agent and the Transfer Date is confirmed as [__].
Signature of this Agreement by the Agent constitutes confirmation by the Agent
of receipt of notice of the assignment referred to in this Agreement, which
notice the Agent receives on behalf of each Finance Party.
[Agent]
By:










138
07/12851328_37

--------------------------------------------------------------------------------






SCHEDULE 6
COVER RATIOS CERTIFICATE


To:    [              ] as Agent


From:    Parent
Dated:    


Dear Sir or Madam,
ERIN Petroleum Nigeria Limited – USD [100,000,000] Facility Agreement
dated [__] 2017 (the "Facility Agreement")
1.
We refer to the Facility Agreement. This is a Cover Ratios Certificate. Terms
defined in the Facility Agreement have the same meaning when used in this Cover
Ratios Certificate unless given a different meaning in this Cover Ratios
Certificate.

2.
We confirm that:

[Insert details of covenants to be certified].


Signed        ……………………..    ……………………..
Director            Director
of the Company        of the Company








139
07/12851328_37

--------------------------------------------------------------------------------






SCHEDULE 7
LMA FORM OF CONFIDENTIALITY UNDERTAKING


THIS MASTER CONFIDENTIALITY UNDERTAKING is dated [__] and made between:
1.
[ ]; and

[ ].
Either party (in this capacity the "Purchaser") may from time to time consider
acquiring an interest from the other party (in this capacity the "Seller") in
certain Agreements which, subject to the Agreements, may be by way of novation,
assignment, the entering into, whether directly or indirectly, of a
sub-participation or any other transaction under which payments are to be made
or may be made by reference to one or more relevant Finance Documents and/or the
Company or by way of investing in or otherwise financing, directly or
indirectly, any such novation, assignment, sub-participation or other
transaction (each an "Acquisition"). In consideration of the Seller agreeing to
make available to the Purchaser certain information in relation to each
Acquisition it is agreed as follows:
1.
CONFIDENTIALITY UNDERTAKING

The Purchaser undertakes in relation to each Acquisition made or which may be
made by it (a) to keep all Confidential Information which the Seller supplies to
the Purchaser in relation to that Acquisition confidential and not to disclose
it to anyone, save to the extent permitted by paragraph 2 below and to ensure
that all Confidential Information which the Seller supplies to the Purchaser in
relation to that Acquisition is protected with security measures and a degree of
care that would apply to the Purchaser's own confidential information and (b)
until that Acquisition is completed, to use the Confidential Information which
the Seller supplies to the Purchaser in relation to that Acquisition only for
the Permitted Purpose.
2.
PERMITTED DISCLOSURE

The Purchaser may disclose in relation to each Acquisition made or which may be
made by it:
2.1
to any of its Affiliates and any of its or their officers, directors, employees,
professional advisers and auditors such Confidential Information as the
Purchaser shall consider appropriate if any person to whom such Confidential
Information is to be given pursuant to this paragraph 2.1 is informed in writing
of its confidential nature and that some or all of such Confidential Information
may be price-sensitive information except that there shall be no such
requirement to so inform if the recipient is subject to professional obligations
to maintain the confidentiality of the information or is otherwise bound by
requirements of confidentiality in relation to such Confidential Information;

2.2
subject to the requirements of the relevant Agreement, to any person:

2.2.1
to (or through) whom the Purchaser assigns or transfers (or may potentially
assign or transfer) all or any of its rights and/or obligations which it may
acquire under that Agreement such Confidential Information which the Seller
supplies to the Purchaser in relation to that Acquisition as the Purchaser shall
consider appropriate if the person to whom such Confidential Information is to
be given pursuant to this sub-paragraph 2.2.1 of paragraph 2.2 has delivered a
letter to the Purchaser in equivalent form to this undertaking;

2.2.2
with (or through) whom the Purchaser enters into (or may potentially enter into)
any sub-participation in relation to, or any other transaction under which
payments are to be made or may be made by reference to that Agreement or any
relevant Obligor such Confidential Information which the Seller supplies to the



07/12851328_37    

--------------------------------------------------------------------------------





Purchaser in relation to that Acquisition as the Purchaser shall consider
appropriate if the person to whom such Confidential Information is to be given
pursuant to this sub-paragraph 2.2.2 of paragraph 2.2 has delivered a letter to
the Purchaser in equivalent form to this undertaking;
2.2.3
to whom information is required or requested to be disclosed by any
governmental, banking, taxation or other regulatory authority or similar body,
the rules of any relevant stock exchange or pursuant to any applicable law or
regulation such Confidential Information which the Seller supplies to the
Purchaser in relation to that Acquisition as the Purchaser shall consider
appropriate; and

2.3
notwithstanding paragraphs 2.1 and 2.2 above, Confidential Information to such
persons to whom, and on the same terms as, a Finance Party is permitted to
disclose such Confidential Information under the Agreement to which that
Acquisition relates, as if such permissions were set out in full in this
undertaking for the purposes of that Acquisition and as if references in those
permissions to Finance Party were references to the Purchaser for the purposes
of that Acquisition.

3.
NOTIFICATION OF DISCLOSURE

The Purchaser agrees in relation to each Acquisition made or which may be made
by it (to the extent permitted by law and regulation) to inform the Seller:
3.1
of the circumstances of any disclosure of Confidential Information made pursuant
to sub-paragraph 2.2.3 of paragraph 2.2 above except where such disclosure is
made to any of the persons referred to in that paragraph during the ordinary
course of its supervisory or regulatory function; and

3.2
upon becoming aware that Confidential Information relating to that Acquisition
has been disclosed in breach of this undertaking.

4.
RETURN OF COPIES

If the Purchaser does not enter into an Acquisition and the Seller so requests
in writing, the Purchaser shall return or destroy all Confidential Information
supplied to the Purchaser by the Seller in relation to that Acquisition and
destroy or permanently erase (to the extent technically practicable) all copies
of such Confidential Information made by the Purchaser and use its reasonable
endeavours to ensure that anyone to whom the Purchaser has supplied any such
Confidential Information destroys or permanently erases (to the extent
technically practicable) such Confidential Information and any copies made by
them, in each case save to the extent that the Purchaser or the recipients are
required to retain any such Confidential Information by any applicable law, rule
or regulation or by any competent judicial, governmental, supervisory or
regulatory body or in accordance with internal policy, or where the Confidential
Information has been disclosed under sub-paragraph 2.2.3 of paragraph 2.2 above.
5.
CONTINUING OBLIGATIONS

The obligations in this undertaking are continuing and, in particular, shall
survive and remain binding on the Purchaser in relation to each Acquisition made
or which may be made by it until (a) if the Purchaser becomes a party to the
Agreement to which that Acquisition relates as a lender of record, the date on
which the Purchaser becomes such a party to such Agreement; (b) if the Purchaser
enters into that Acquisition but it does not result in the Purchaser becoming a
party to the Agreement to which that Acquisition relates as a lender of record,
the date falling [12] months after the date on which all of the Purchaser's
rights and obligations contained in the documentation entered into to implement
that Acquisition have terminated; or (c) in any other case the date falling [12]
months after the date of the Purchaser's final receipt (in whatever manner) of
any Confidential Information in relation to that Acquisition.


07/12851328_37    

--------------------------------------------------------------------------------





6.
NO REPRESENTATION; CONSEQUENCES OF BREACH, ETC

The Purchaser acknowledges and agrees that, in relation to each Acquisition made
or which may be made by it:
6.1
neither the Seller, nor any member of the relevant Group nor any of the Seller's
or the relevant Group's respective officers, employees or advisers (each a
"Relevant Person") (i) make any representation or warranty, express or implied,
as to, or assume any responsibility for, the accuracy, reliability or
completeness of any of the Confidential Information supplied by the Seller to
the Purchaser in relation to that Acquisition or any other information supplied
by the Seller to the Purchaser in relation to that Acquisition or the
assumptions on which it is based or (ii) shall be under any obligation to update
or correct any inaccuracy in the Confidential Information supplied by the Seller
to the Purchaser in relation to that Acquisition or any other information
supplied by the Seller to the Purchaser in relation to that Acquisition or be
otherwise liable to the Purchaser or any other person in respect of the
Confidential Information supplied by the Seller to the Purchaser in relation to
that Acquisition or any such information; and

6.2
the Seller or members of the relevant Group may be irreparably harmed by the
breach of the terms of this undertaking and damages may not be an adequate
remedy; each Relevant Person may be granted an injunction or specific
performance for any threatened or actual breach of the provisions of this
undertaking by the Purchaser.

7.
ENTIRE AGREEMENT: NO WAIVER; AMENDMENTS, ETC

7.1
This undertaking constitutes the entire agreement between the Seller and the
Purchaser in relation to the Purchaser's obligations regarding Confidential
Information and supersedes any previous agreement, whether express or implied,
regarding Confidential Information.

7.2
No failure to exercise, nor any delay in exercising any right or remedy under
this undertaking will operate as a waiver of any such right or remedy or
constitute an election to affirm this letter. No election to affirm this letter
will be effective unless it is in writing. No single or partial exercise of any
right or remedy will prevent any further or other exercise or the exercise of
any other right or remedy under this undertaking.

7.3
The terms of this undertaking and the Purchaser's obligations under this
undertaking may only be amended or modified by written agreement between the
parties.

8.
INSIDE INFORMATION

The Purchaser acknowledges that some or all of the Confidential Information is
or may be price-sensitive information and that the use of such information may
be regulated or prohibited by applicable legislation including securities law
relating to insider dealing and market abuse and the Purchaser undertakes not to
use any Confidential Information for any unlawful purpose.
9.
NATURE OF UNDERTAKINGS

The undertakings given by the Purchaser in this undertaking are given to the
Seller and are also given for the benefit of the relevant Company and each other
member of the relevant Group.
10.
THIRD PARTY RIGHTS

10.1
Subject to this paragraph 10 and to paragraphs 6 and 9, a person who is not a
party to this undertaking has no right under the Contracts (Rights of Third
Parties) Act 1999 (the "Third Parties Act") to enforce or to enjoy the benefit
of any term of this undertaking.

10.2
The Relevant Persons may enjoy the benefit of the terms of paragraphs 6 and 9
subject to and in accordance with this paragraph 10 and the provisions of the
Third Parties Act.

10.3
Notwithstanding any provisions of this undertaking, the parties to this
undertaking do not require the consent of any Relevant Person to rescind or vary
this undertaking at any time.



07/12851328_37    

--------------------------------------------------------------------------------





11.
GOVERNING LAW AND JURISDICTION

11.1
This undertaking and any non-contractual obligations arising out of or in
connection with it (including any non-contractual obligations arising out of the
negotiation of any Acquisition) are governed by English law.

11.2
The courts of England have non-exclusive jurisdiction to settle any dispute
arising out of or in connection with this undertaking (including a dispute
relating to any non-contractual obligation arising out of or in connection with
either this undertaking or the negotiation of any Acquisition).

12.
DEFINITIONS

In this undertaking terms defined in the relevant Agreement (as defined below)
shall, unless the context otherwise requires, have the same meaning and:
"Agreement" means any credit agreement in which the Seller has an interest and
which requires the Seller to obtain from the Purchaser an undertaking in or
substantially in the form of this undertaking as a condition to permitting
disclosure by the Seller of certain information to the Purchaser.
"Company" means, in relation to each Acquisition, the principal company party to
the relevant Agreement.
"Confidential Information" means, in relation to each Acquisition, all
information relating to the relevant Company, any relevant Obligor, the relevant
Group, the relevant Finance Documents, the Facility and/or that Acquisition
which is received by the Purchaser in relation to the relevant Finance Documents
or the Facility from the Seller or any of its affiliates or advisers, in
whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes information
that:
(a)
is or becomes public information other than as a direct or indirect result of
any breach by the Purchaser of this undertaking; or

(b)
is identified in writing at the time of delivery as non-confidential by the
Seller or its advisers; or

(c)
is known by the Purchaser before the date the information is disclosed to the
Purchaser by the Seller or any of its affiliates or advisers or is lawfully
obtained by the Purchaser after that date, from a source which is, as far as the
Purchaser is aware, unconnected with the relevant Group and which, in either
case, as far as the Purchaser is aware, has not been obtained in breach of, and
is not otherwise subject to, any obligation of confidentiality.

"Group" means, in relation to each Acquisition, the relevant Company and its
subsidiaries for the time being (as such term is defined in the Companies Act
2006).
"Permitted Purpose" means, in relation to each Acquisition, considering and
evaluating whether to enter into that Acquisition.
This undertaking has been entered into on the date stated at the beginning of
this undertaking


SIGNATURES
[ ]
By:


[ ]
By:


07/12851328_37    

--------------------------------------------------------------------------------






SCHEDULE 8
TIMETABLES
Loans
 
 
Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request))
U-10


Agent notifies the Lenders of the Loan in accordance with Clause 5.4 (Lenders'
participation)
U-5


LIBOR
Quotation Day 11.00am


"U"
=    date of utilisation or, if applicable, in the case of a Loan that has
already been borrowed, the first day of the relevant Interest Period for that
Loan.

"U - X"    =    X Business Days prior to date of utilisation


Letters of Credit
Delivery of a duly completed Utilisation Request (Clause 6.2 (Delivery of a
Utilisation Request for Letters of Credit))




U-10




 
 
 
Agent notifies the Issuing Bank and Lenders of the Letter of Credit in
accordance with paragraph 4 of Clause 6.5 (Issue of Letters of Credit).






U-6
 
Delivery of duly completed Renewal Request (Clause 6.6 (Renewal of a Letter of
Credit))


U-4
 



"U"
=     date of utilisation, or, if applicable, in the case of a Letter of Credit
to be renewed in accordance with Clause 6.6 (Renewal of a Letter of Credit), the
first day of the proposed term of the renewed Letter of Credit

"U-X"    =    Business Days prior to date of utilisation


07/12851328_37    

--------------------------------------------------------------------------------






SCHEDULE 9
ZENITH SECURITY DOCUMENTS


FIRST SECURITY AGREEMENTS
1.
Deed of account charge over Zenith Bank PLC account no. 5050009368 between the
Company as charger/borrower and Zenith Bank as the bank dated ____.

2.
Deed of assignment of rights over material contracts (general, to be specified
and notified) between the Company, Allied Energy PLC and the Parent (formerly
known as Camac Energy Inc) as assignors and Zenith Bank as assignee dated ____.

EXCLUSIVE FIRST SECURITY AGREEMENT
All assets debenture over the fixed and floating assets, present and future
chargeable assets of the Company dated 25 November 2014 between the Company as
borrower and Zenith Bank as lender.
ZENITH SECURITY AGREEMENTS
1.
The First Security Agreements.

2.
The share charge over all the shares of the Company in favour Zenith dated ___.

3.
The Exclusive First Security Agreement.

4.
Legal Charge over Allied’s interest in the OMLs dated____.

5.
Pledge over all the shares of shareholders of the Company (to be extended to any
new shares issued in the event of increase in share capital) in favour of Zenith
Bank dated____.

6.
Irrevocable domiciliation agreement between the Company and offtakers that all
proceeds in respect of the offtakes for OMLs will be domiciled with Zenith Bank
dated ____.

7.
Assignment of rights over hedge, insurance (including license non-renewal risk
insurance) and all reinsurance contracts including performance guarantees by any
EPC related to project execution and activities on the OMLs to Zenith Bank dated
____.

8.
First charge over all the Company's accounts, receivables, rights and interests
with respect to the OMLs dated___.

9.
Security assignment by the Company of all rights under the hedging agreements
entered into in relation to the Zenith Facility Agreement dated ___.

10.
Corporate guarantee of the Company in favour of Zenith Bank dated ___.

11.
Corporate guarantee of the Parent in favour of Zenith Bank dated____.



07/12851328_37    

--------------------------------------------------------------------------------






SCHEDULE 10
SHAREHOLDER DEBT INSTRUMENTS


1.
Promissory note between Allied and the Parent dated 6 June 2011.

2.
Second amended and restated promissory note between Allied and the Parent dated
7 August 2014 as amended by letter agreement dated 19 October 2015.

3.
Convertible note between Allied and the Parent dated 11 March 2015 as amended by
a letter from Allied dated 14 March 2016.

4.
Promissory note between the Parent and James Street Capital Partners dated 9 May
2016.



07/12851328_37    

--------------------------------------------------------------------------------






SCHEUDLE 11
FORM OF LETTER OF CREDIT
To:    [Beneficiary](the "Beneficiary")
Date
Irrevocable Standby Letter of Credit no. [ ]
At the request of [ ], [Issuing Bank] (the "Issuing Bank") issues this
irrevocable standby Letter of Credit ("Letter of Credit") in your favour on the
following terms and conditions:
1.    Definitions
In this Letter of Credit:
"Business Day" means a day (other than a Saturday or a Sunday) on which banks
are open for general business in [Port Louis].*
"Demand" means a demand for a payment under this Letter of Credit in the form of
the schedule to this Letter of Credit.
"Expiry Date" means, for a Letter of Credit, the last day of its Term.
"Total L/C Amount" means [ ].
2.    Issuing Bank's agreement
(a)
The Beneficiary may request a drawing or drawings under this Letter of Credit by
giving to the Issuing Bank a duly completed Demand. A Demand must be received by
the Issuing Bank by no later than [ ] p.m. ([Port Louis] time) on the Expiry
Date.

(b)
Subject to the terms of this Letter of Credit, the Issuing Bank unconditionally
and irrevocably undertakes to the Beneficiary that, within [10] Business Days of
receipt by it of a Demand, it must pay to the Beneficiary the amount demanded in
that Demand.

(c)
The Issuing Bank will not be obliged to make a payment under this Letter of
Credit if as a result the aggregate of all payments made by it under this Letter
of Credit would exceed the Total L/C Amount.

3.    Expiry
(a)
The Issuing Bank will be released from its obligations under this Letter of
Credit on the date (if any) notified by the Beneficiary to the Issuing Bank as
the date upon which the obligations of the Issuing Bank under this Letter of
Credit are released.

(b)
Unless previously released under paragraph (a) above, on [ ] p.m.([Port Louis]
time) on the Expiry Date the obligations of the Issuing Bank under this Letter
of Credit will cease with no further liability on the part of the Issuing Bank
except for any Demand validly presented under the Letter of Credit that remains
unpaid.

(c)
When the Issuing Bank is no longer under any further obligations under this
Letter of Credit, the Beneficiary must return the original of this Letter of
Credit to the Issuing Bank.

4.    Payments
All payments under this Letter of Credit shall be made in [ ] and for value on
the due date to the account of the Beneficiary specified in the Demand.
5.    Delivery of Demand


07/12851328_37    

--------------------------------------------------------------------------------





Each Demand shall be in writing, and, unless otherwise stated, may be made by
letter, fax or telex and must be received in legible form by the Issuing Bank at
its address and by the particular department or office (if any) as follows:
[ ]
6.    Assignment
The Beneficiary's rights under this Letter of Credit may not be assigned or
transferred.
7.    ISP 98
Except to the extent it is inconsistent with the express terms of this Letter of
Credit, this Letter of Credit is subject to the International Standby Practices
(ISP 98), International Chamber of Commerce Publication No. 590.
8.    Governing Law
This Letter of Credit and any non-contractual obligations arising out of or in
connection with it are governed by English law.
9.    Jurisdiction
The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Letter of Credit (including a dispute relating
to any non-contractual obligation arising out of or in connection with this
Letter of Credit).
Yours faithfully


[Issuing Bank]
By:    


NOTES:
*
This may need to be amended depending on the currency of payment under the
Letter of Credit.







07/12851328_37    

--------------------------------------------------------------------------------






SCHEDULE 12
FORM OF DEMAND
To:    [ISSUING BANK]
[Date]
Dears Sirs
Standby Letter of Credit no. [ ] issued in favour of [BENEFICIARY] (the "Letter
of Credit")
We refer to the Letter of Credit. Terms defined in the Letter of Credit have the
same meaning when used in this Demand.
1.
We certify that the sum of [ ] is due [and has remained unpaid for at least [ ]
Business Days] [under [set out underlying contract or agreement]]. We therefore
demand payment of the sum of [ ].

2.    Payment should be made to the following account:
Name:    
Account Number:    
Bank:    
3.    The date of this Demand is not later than the Expiry Date.
Yours faithfully


(Authorised Signatory)        (Authorised Signatory)


For
[BENEFICIARY]


07/12851328_37    

--------------------------------------------------------------------------------






SCHEDULE 13
EXISTING FINANCIAL INDEBTEDNESS
Name of Obligor
Instrument
Total Principal Amount of Indebtedness
Parent
Promissory Note in favour of Allied dated 6 June 2011 between the Parent and
Allied
  
USD 25,000,000
Parent
Convertible Subordinated Note dated 7 August 2014 between the Parent and Allied


USD 50,000,000
Parent
Convertible Note dated 11 March 2015 between the Parent and Allied
USD 50,000,000


Parent


Promissory Note dated May 2016 between the Parent and James Street Capital
Partners


USD 10,000,000







07/12851328_37    

--------------------------------------------------------------------------------






SCHEDULE 14
EXISTING GUARANTEES


Name of Obligor
Guarantee
Total Principal Amount of Indebtedness Guaranteed
Parent
Guarantee agreement between the Parent and Allied dated 6 June 2011
USD 25,000,000





07/12851328_37    

--------------------------------------------------------------------------------






SCHEDULE 15
EXISTING SECURITY
Name of Obligor
Security
Total Principal Amount of Indebtedness Secured
Parent
Equitable Share Mortgage in respect of shares of CAMAC Energy Ltd dated 10
September 2013
USD 25,000,000



07/12851328_37    

--------------------------------------------------------------------------------






SCHEDULE 16
EXISTING LOANS


Name of Obligor
Instrument
Total Principal Amount of Indebtedness
Allied
Promissory note between Allied and the Parent dated 7 August 2014 as amended by
letter agreement dated 19 October 2015
USD 50,000,000
Allied
Convertible note between Allied and the Parent dated 11 March 2015 as amended by
a letter from Allied dated 14 March 2016
USD 50,000,000
Allied
Promissory note between Allied and the Parent dated 6 June 2011
USD 25,000,000
James Street Capital Partners
Promissory note between the Parent and James Street Capital Partners dated 9 May
2016.
USD 10,000,000
Zenith Bank
Zenith Facility Agreement
USD 100,000,000



07/12851328_37    

--------------------------------------------------------------------------------






SCHEDULE 17
DISCLOSURE TABLE


Row
Disclosure
22.4.3
Pursuant to the 2015 Convertible Note, as amended by a letter from Allied dated
14 March 2016, the Parent is obliged to pay to Allied 10% of the amount of any
debt fundraising towards satisfaction of accounts payable due to the Allied
group for services performed. This Agreement does not permit such a payment.
22.6.4
Pursuant to the Transfer Agreement dated 19 November 2013 between (inter alia)
the Parent and Allied, the Parent is required to make the following additional
payments upon the occurrence of certain future events: (i) $25.0 million cash or
the equivalent in shares of the Parent's common stock within fifteen days
following the approval of a development plan by the DPR with respect to a first
new discovery of hydrocarbons in an area outside of the Field; and (ii) $25.0
million cash or the equivalent in shares of the Parent’s common stock within
fifteen days starting from the commencement of the first hydrocarbon production
in commercial quantities in an area outside of the Field. The number of shares
to be issued shall be determined by calculating the average closing price of the
Parent’s common stock over a period of thirty days, counted back from the first
business day immediately prior to the approval of a development plan by DPR or
the date of the first hydrocarbon production in commercial quantities, as
applicable.
22.13.3
The Oyo-7 well has been shut in since July 2016. Oyo-7 was producing circa 1,200
per day before it was shut in.



07/12851328_37    

--------------------------------------------------------------------------------






SCHEDULE 18
FORM OF OVERRIDE DEED




07/12851328_37    

--------------------------------------------------------------------------------








hsflogo.jpg [hsflogo.jpg]
………………………….. 2017


ERIN ENERGY CORPORATION
as Parent or Guarantor


and


ERIN PETROLEUM NIGERIA LIMITED
as Company


and


ZENITH BANK PLC


and


THE MAURITIUS COMMERCIAL BANK LIMITED
as PXF Facility Agent


and


THE MAURITIUS COMMERCIAL BANK LIMITED
as PXF Security Agent


and


the FINANCIAL INSTITUTIONS NAMED HEREIN


OVERRIDE DEED







Herbert Smith Freehills LLP




07/12851328_37    

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Clause
Headings
Page


1.
INTERPRETATION
1


2.
CONFIRMATION AND WAIVER
6


3.
PARI PASSU SECURITY
6


4.
ENFORCEMENT
6


5.
PROCEEDS OF ENFORCEMENT OF SECURITY
7


6.
PAYMENTS PRIOR TO ENFORCEMENT
7


7.
EXCHANGE OF INFORMATION
9


8.
EXPENSES
9


9.
ANTI-CORRUPTION LAW
10


10.
CHANGES TO THE PARTIES
11


11.
NATURE OF PARTIES' RIGHTS AND OBLIGATIONS
12


12.
NOTICES
11


13.
AMENDMENTS AND WAIVERS
14


14.
UNDERTAKINGS OF THE COMPANY
14


15.
TERMINATION
14


16.
COUNTERPARTS
14


17.
GOVERNING LAW
14


18.
ENFORCEMENT
14


SCHEDULE 1
SECOND LENDERS
16


SCHEDULE 2
SECURITY AGREEMENTS
17


SCHEDULE 3
FORM OF ACCESSION DEED
19


SCHEDULE 4
ZENITH REPAYMENT SCHEDULE
20


SCHEDULE 5
PXF REPAYMENT SCHEDULE
21





Signatories




07/12851328_37    

--------------------------------------------------------------------------------






THIS OVERRIDE DEED is dated _____2017
BETWEEN:
2.
ERIN ENERGY CORPORATION, having its registered office at 1330 Post Oak Blvd.,
Suite 2250, Houston, TX 77056, with registration number 30-0349798 (the "Parent"
or the "Guarantor");

3.
ERIN PETROLEUM NIGERIA LIMITED (formerly known as Camac Petroleum Limited),
having its registered office at Camac House, Plot 1649, Olosa Street, Victoria
Island, Lagos, Nigeria (the "Company");

2.
THE FINANCIAL INSTITUTIONS listed in Schedule 1 (Second Lenders) as second
lenders (the "Second Lenders");

3.
ZENITH BANK PLC, a banking company incorporated and licensed under the Federal
Republic of Nigeria having its registered office at Plot 84 Ajose Adeogun
Street, Victoria Island, Lagos State in its capacity as lender ("Zenith Bank");

4.
THE MAURITIUS COMMERCIAL BANK LIMITED in its capacity as agent and trustee for
the Second Lenders (the "PXF Facility Agent"); and

5.
THE MAURITIUS COMMERCIAL BANK LIMITED in its capacity as agent and trustee for
the Second Lenders (the "PXF Security Agent").

It is intended that this document takes effect as a deed notwithstanding that a
Party may only execute it under hand.
IT IS AGREED as follows:

1.
INTERPRETATION

1.1
Definitions

In this Deed:
"Accession Deed" means an agreement by which a person becomes a party to this
Deed, substantially in the form of Schedule 3 (Form of Accession Deed).
"Acceleration Event" means a PXF Acceleration Event or a Zenith Facility
Acceleration Event, approved by the Majority Creditors.
"Affiliate" means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.
"Agent" means Zenith Bank or the PXF Facility Agent.
"Business Day" means a day (other than a Saturday or a Sunday) on which banks
are open for general business in Lagos, Geneva and Port Louis, and in relation
to any date for payment or purchase of dollars, New York.
"Capex Reserve Account" means the account to be opened in the name of the
Company with Zenith Bank and the details of which shall be communicated by the
Company to all parties within 15 days of the date hereof.
"Capex Forecast" has the meaning given to such term set out in Clause 6.2.1
(Payments prior to enforcement).
"Cash Sweep Account" means the account to be opened in the name of the Company
with Zenith Bank and the details of which shall be communicated by the Company
to all parties within 15 days of the date hereof.
"Close Family Member of a Public Official" means a spouse, one of his/her
children or parents.




07/12851328_37
 
1

--------------------------------------------------------------------------------





"Common or Shared Security Agreement" means any First Security Agreements or any
Second Security Agreement, excluding for the avoidance of doubt the Exclusive
First Security Agreement and the Exclusive Second Security Agreement.
"Corrupt Act" has the meaning given to that term in Clause 22.18.5
(Anti-corruption law, anti-bribery law representation).
"Credit Participation" means, in relation to the First Creditor, its aggregate
commitments under the Zenith Facility Agreement and in relation to each Second
Creditor, it aggregate commitments under the PXF Facility Agreement.
"Creditor" means a First Creditor or a Second Creditor.
"Debt" means the First Debt or the Second Debt.
"Distributed Amounts" has the meaning given to that term in Clause 6.2.5
(Payments prior to enforcement).
"Export Proceeds" means all proceeds paid or payable under the Sales Contract.
"Exclusive First Security Agreement" means the security agreement listed in
Schedule 2 (Security Agreements) as the exclusive first security agreement.
"Exclusive Second Security Agreement" means the security agreement listed in
Schedule 2 (Security Agreements) as the exclusive second security agreement.
"FCPA" has the meaning given to that term in Clause 22.18.1 (Anti-corruption
law, anti-bribery law representation).
"Financial Quarter" means the period commencing on the day after one Quarter
Date and ending on the next Quarter Date.
"First Creditor" means Zenith Bank or its successor who shall accede to this
Deed as a First Creditor.
"First Debt" means all Liabilities payable or owing by the Company to a First
Creditor secured under the First Security Agreements.
"First Security" means any Security Interest described in the First Security
Agreements, to the extent it relates to the Export Proceeds.
"First Security Agreements" means the security agreements listed in Schedule 2
(Security Agreements) as the first security agreements.
"Holding Company" means, in relation to a person, any other person in respect of
which it is a Subsidiary.
"Liability" means any present or future liability (actual or contingent) whether
or not matured or liquidated, together with:
(a)
any refinancing, novation, deferral or extension of that liability;

(b)
any further advance which may be made under any agreement expressed to be
supplemental to any document in respect of that liability, together with all
related interest, fees and costs;

(c)
any claim for damages or restitution in the event of rescission of that
liability or otherwise;

(d)
any claim flowing from any recovery by a payment or discharge in respect of that
liability on the grounds of preference or otherwise; and

(e)
any amount (such as post-insolvency interest) which would be included in any of
the above but for its discharge, non-provability, unenforceability or
non-allowability in any insolvency or other proceedings.

"Majority Creditors" means, at any time, those Creditors whose Credit
Participations at that time aggregate more than 66.66 per cent. of the total
Credit Participations at that time.




07/12851328_37
 
2

--------------------------------------------------------------------------------





"OECD Convention" has the meaning given to that term in Clause 22.18.1.
"Offshore Collection Account" means the offshore bank account opened in
Mauritius and maintained by the Company with the PXF Facility Agent in
accordance with the PXF Facility Agreement and includes any interest of the
Company in any replacement account or any sub-division or sub-account of that
account.
"Opex Forecast" has the meaning given to that term in Clause 6.2.1 (Payments
prior to enforcement).
"Opex Forecast Amount" has the meaning given to that term in Clause 6.2.3(A)
(Payments prior to enforcement).
"Opex Reserve Account" means the account to be opened in the name of the Company
with Zenith Bank and the details of which shall be communicated by the Company
to all parties within 15 days of the date hereof.
"Party" means a party to this Deed.
"Public Official" means an elected or appointed official, employee or agent of
any national, regional or local government/state or department, agency or
instrumentality of any such government/state or any enterprise in which such a
government/state owns, directly or indirectly, a majority or controlling
interest; an official of a political party; a candidate for public office; and
any official, employee or agent of any public international organisation.
"PXF Debt Service Amount" means, in respect of a Financial Quarter, the
scheduled debt service payment for that Financial Quarter set out in the PXF
Repayment Schedule, as may be required to be updated from time to time.
"PXF Facility Acceleration Event" means, the PXF Agent exercising any of its
rights under clause 28.25 (Acceleration) paragraphs 28.25.1 to 28.25.5 of the
PXF Facility Agreement.
"PXF Facility Agreement" means the facility agreement dated on or about the date
of this Deed between, amongst others, the Parent, the Company and the Second
Creditors in the total aggregate principal amount as at the date of this
Agreement equal to USD100,000,000, the purpose of which is to finance the
capital expenditure programme for the development of OYO 9, OYO 7 or any other
wells in OYO fields within OML 120 or OML 121.
"PXF Finance Documents" means the PXF Facility Agreement, the PXF Security
Agreements, this Deed and each other agreement entered into by the Company
and/or the Parent and the PXF Facility Agent in connection with the PXF Facility
Agreement and the PXF Security Agreements.
"PXF Repayment Schedule" means the repayment schedule relating to the PXF
Finance Documents as at the date of this Deed and as set out in Schedule 5 (PXF
Repayment Schedule).
"PXF Security" means any Security Interest described in the PXF Security
Agreements.
"PXF Security Agreements" means the security agreements listed in Schedule 2
(Security Agreements) as the PXF security agreements.
"Quarter Date" means each of 31 March, 30 June, 30 September and 31 December.
"Quarterly PXF Debt Payments" means, in respect of a Financial Quarter, the
actual amount required to be paid by the Company to the PXF Facility Agent under
the PXF Finance Documents in respect of that Financial Quarter, being the
aggregate of the PXF Debt Service Amount and any other amount payable under the
PXF Finance Documents in respect of that Financial Quarter.
"Quarterly Zenith Debt Payments" means, in respect of a Financial Quarter, the
actual amount required to be paid by the Company to Zenith Bank under the Zenith
Finance Documents in respect of that Financial Quarter, being the aggregate of
the Zenith Debt




07/12851328_37
 
3

--------------------------------------------------------------------------------





Service Amount and any other amount payable under the Zenith Finance Documents
in respect of that Financial Quarter.
"Receiver" means a receiver, receiver and manager or administrative receiver
appointed under a Security Agreement.
"Sales Contract" means the crude oil sale and purchase agreement dated on or
about the date hereof and entered into between the Company as seller and
Glencore (UK) Limited as off-taker for the sale of 100% of all crude oil arising
from the total working interests of the Company in the oil mining leases
numbered 120 and 121 issued by the government of the Federal Republic of
Nigeria.
"Second Creditor" means a Second Lender, the PXF Facility Agent or any person
that accedes to this Deed as a Second Creditor.
"Second Debt" means all Liabilities payable or owing by the Company or the
Parent to a Second Creditor secured under the Second Security Agreements.
"Second Security" means any Security Interest described in the Second Security
Agreements, to the extent it relates to the Export Proceeds.
"Second Security Agreements" means the security agreements listed in Schedule 2
(Security Agreements) as the second security agreements.
"Security" means the First Security or the Second Security.
"Security Interest" means a mortgage, charge, pledge, lien or other security
interest securing any obligation of any person or any other agreement or
arrangement having a similar effect.
"Subsidiary" means any person (referred to as the "first person") in respect of
which another person (referred to as the "second person"):
(a)
holds a majority of the voting rights in that first person or has the right
under the constitution of the first person to direct the overall policy of the
first person or alter the terms of its constitution; or

(b)
is a member of that first person and has the right to appoint or remove a
majority of its board of directors or equivalent administration, management or
supervisory body; or

(c)
has the right to exercise a dominant influence (which must include the right to
give directions with respect to operating and financial policies of the first
person which its directors are obliged to comply with whether or not for its
benefit) over the first person by virtue of provisions contained in the articles
(or equivalent) of the first person or by virtue of a control contract which is
in writing and is authorised by the articles (or equivalent) of the first person
and is permitted by the law under which such first person is established; or

(d)
is a member of that first person and controls alone, pursuant to an agreement
with other shareholders or members, a majority of the voting rights in the first
person or the rights under its constitution to direct the overall policy of the
first person or alter the terms of its constitution; or

(e)
has the power to exercise, or actually exercises dominant influence or control
over the first person; or

(f)
together with the first person are managed on a unified basis,

and, for the purposes of this definition, a person shall be treated as a member
of another person if any of that person's Subsidiaries is a member of that other
person or if any shares in that other person are held by a person acting on
behalf of it or any of its Subsidiaries.




07/12851328_37
 
4

--------------------------------------------------------------------------------





"Tax and Royalties Account" means the account to be opened in the name of the
Company with Zenith Bank and the details of which shall be communicated by the
Company to all parties within 15 days of the date hereof.
"Technical Advisor" means SacOil, a company incorporated under the laws of South
Africa or any other technical advisor appointed by Public Investment Corporation
SOC Ltd in connection with the PXF Finance Documents.
"Zenith Collection Account" means the account opened in the name of the Borrower
with Zenith Bank under number 5050010111.
"Zenith Amendment Agreement" means the agreement dated 3 August 2016 documenting
various amendments to the Zenith Facility Agreement.
"Zenith Debt Service Amount" means, in respect of a Financial Quarter, the
scheduled debt service payment for that Financial Quarter set out in the Zenith
Repayment Schedule, as may be required to be updated from time to time.
"Zenith Facility Acceleration Event" means, Zenith Bank exercising any of its
rights under clause 17 (Events of Default) of the Zenith Facility Agreement and
declaring any amounts outstanding under the Zenith Facility Agreement and
interest accrued thereon and any other monies payable to be immediately due and
payable.
"Zenith Facility Agreement" means the term facility agreement dated 30 December
2014 entered into between, inter alia, the Company and Zenith Bank, as amended
by the Zenith Amendment Agreement, in the form existing as at the date of this
Deed.
"Zenith Finance Documents" means the Zenith Security Agreements, the Zenith
Facility Agreement, the Zenith Hedging Agreement and the Zenith Amendment
Agreement.
"Zenith Hedging Agreement" means the commodity hedging agreement between Zenith
Bank and the Company and any amendments thereto, in each case consented to by
the PXF Facility Agent.
"Zenith Repayment Schedule" means the repayment schedule relating to the Zenith
Finance Documents as at the date of this Deed and as set out in Schedule 4
(Zenith Repayment Schedule).
"Zenith Security Agreements" means the security agreements listed in Schedule 2
(Security Agreements) as the Zenith security agreements.
1.2
Construction

1.2.1
In this Deed, unless the contrary intention appears, a reference to:

(A)
a Clause or a Schedule is a reference to the clause or a schedule to, this Deed;

(B)
an amendment includes a supplement, novation, extension (whether of maturity or
otherwise), restatement, re-enactment or replacement (however fundamental and
whether or not more onerous) and amended will be construed accordingly;

(C)
a provision of law is a reference to that provision as amended or re-enacted;

(D)
a Party or any other person includes its successors in title, permitted assigns
and permitted transferees;

(E)
a person includes any individual, firm, company, corporation, government, state
or agency of a state or any association, trust, joint venture, consortium,
partnership or other entity (whether or not having separate legal personality);
and

(F)
"$", "USD" and "dollars" is a reference to the lawful currency of the United
States of America.





07/12851328_37
 
5

--------------------------------------------------------------------------------





1.2.2
A reference in this Deed to this Deed or any other agreement or instrument is a
reference to this Deed or other agreement or instrument as amended, novated,
supplemented, extended or restated.

1.2.3
The headings in this Deed are for ease of reference only do not affect its
interpretation.

1.3
Third party rights

1.3.1
Unless expressly provided to the contrary in this Deed, a person who is not a
Party has no right under the Contracts (Rights of Third Parties) Act 1999 (the
"Third Parties Act") to enforce or to enjoy the benefit of any term of this
Deed.

1.3.2
Notwithstanding any term of this Deed, the consent of any person who is not a
Party is not required to rescind or vary this Deed at any time.


2.
CONFIRMATION AND WAIVER

2.1
Confirmation

The First Creditor consents to the creation and existence of the PXF Finance
Documents.
2.2
Waiver

The First Creditor irrevocably and unconditionally waives any default by the
Company under the Zenith Finance Documents arising from the execution or
existence of the PXF Finance Documents.

3.
PARI PASSU SECURITY

3.1
Pari Passu Security

The Common or Shared Security ranks pari passu in all respects.
3.2
Ranking

The ranking in Clause 3.1 (Pari Passu Security) applies regardless of:
3.2.1
the order of registration, notice or execution of any document;

3.2.2
when any Debt is incurred;

3.2.3
whether or when either Creditor is obliged to advance any Debt; or

3.2.4
any fluctuation in the outstanding amount of, or any intermediate discharge of,
any Debt.

3.3
Registration and notice

Each Agent will co-operate to ensure that:
3.3.1
any registration of any Common or Shared Security Agreement; and

3.3.2
any notice given under any Common or Shared Security Agreement,

is consistent with the pari passu ranking of the Security created by the Common
or Shared Security Agreements under this Deed.

4.
ENFORCEMENT

4.1
Enforcement

4.1.1
No Creditor may take any action to enforce any Security under the PXF Security
Agreements or the Zenith Security Agreements, including crystallising a floating
charge, appointing a receiver or an administrator or exercising any remedy of





07/12851328_37
 
6

--------------------------------------------------------------------------------





foreclosure unless it gives the other Creditor as much prior notice of its
intention to do so as is reasonably possible, and shall give such notice at
least 3 Business Days' before taking such action.
4.1.2
Subject to this Clause 4.1 (Enforcement) and Clause 7.1 (Defaults), nothing in
this Deed affects the ability of a Creditor to:

(A)
give the Company or the Parent any notice in relation to any default under any
document relating to any Debt, or exercise its rights in respect of any such
default, including any rights in relation to acceleration of any Debt; or

(B)
enforce any Security in accordance with the PXF Security Agreements or the
Zenith Security Agreements except that:

(1)
subject to paragraphs (2) and (3) below, the PXF Security Agreements or the
Zenith Security Agreements (other than the Exclusive First Security Agreement
but including the Common or Share Security Agreements) may only be enforced upon
an Event of Default (as defined in the PXF Facility Agreement or the Zenith
Facility Agreement respectively) as shall be notified to the Company;

(2)
the Exclusive First Security Agreement may only be enforced after the automatic
termination of this Deed in accordance with Clause 15 (Termination); and

(3)
the Second Security Agreements shall automatically terminate upon an
Acceleration Event.


5.
PROCEEDS OF ENFORCEMENT OF SECURITY

5.1
Order of application

Notwithstanding anything to the contrary in any PXF Finance Document or any
Zenith Finance Document, and prior to the automatic termination of this Deed in
accordance with Clause 15 (Termination), the proceeds of enforcement of the
security conferred by the Common or Shared Security Agreements will be applied
by the Creditors in the following order:
5.1.1
first, in or towards payment of any unpaid fees, costs and expenses of the
Creditors and any Receiver, attorney or agent appointed under the Common or
Shared Security Agreements;

5.1.2
secondly, in or towards payment of the First Debt and the Second Debt, divided
equally; and

5.1.3
thirdly, in payment to the Company or other person entitled to it.

5.2
Good discharge

An acknowledgement of receipt signed by the relevant person to whom payments are
to be applied under this Clause 5 (Proceeds of enforcement of security) will
discharge each Creditor.

6.
PAYMENTS PRIOR TO ENFORCEMENT

6.1
Zenith Collection Account

Subject to Clause 6.2 (Payments prior to enforcement), the Creditors acknowledge
and agree that the Company shall ensure that all Export Proceeds are credited in
USD to the




07/12851328_37
 
7

--------------------------------------------------------------------------------





Zenith Collection Account, pursuant to the terms of this Deed, for immediate
further transfer in accordance with Clause 6.2 (Payments prior to enforcement)
herein.
6.2
Payments prior to enforcement

Prior to the enforcement of the security conferred by the Common or Shared
Security Agreements, the following process for transfers of payments received
under the Sales Contract shall apply:
6.2.1
No later than seven Business Days prior to the first day of any Financial
Quarter, the Company must provide Zenith Bank and the PXF Facility Agent with
(i) its forecast in respect of operating expenditure and taxes payable for that
Financial Quarter, as approved by each of the Technical Advisor, the PXF
Facility Agent and Zenith Bank (the "Opex Forecast") and (ii) its forecast in
respect of capital expenditure (other than financed by the PXF Facility
Agreement) payable for that Financial Quarter, as approved by each of the
Technical Advisor, the PXF Facility Agent and Zenith Bank (the "Capex
Forecast").

6.2.2
No Creditor may dispute an Opex Forecast or a Capex Forecast that has been
approved by each of the Technical Advisor, the PXF Facility Agent and Zenith
Bank for the purposes of this Deed.

6.2.3
Upon receipt on the Zenith Collection Account of any payment of Export Proceeds
during a Financial Quarter, the amount of that payment of Export Proceeds shall
be distributed from the Zenith Collection Account within two Business Days in
Lagos of the date of receipt in the following order of priority (notwithstanding
that any default under the Zenith Finance Documents or the PXF Finance Documents
may have occurred or be continuing or that any distribution under this Clause
6.2.3 may give rise to a breach of the Zenith Finance Documents or the PXF
Facility Documents):

(A)
first, to the Tax and Royalties Account, to pay tax and royalties related to the
Export Proceeds;

(B)
second, to the Opex Reserve Account until the amount of Export Proceeds credited
to the Opex Reserve Account during that Financial Quarter equals the amount of
operating expenditure and taxes set out in the Opex Forecast for that Financial
Quarter for application to operating expenses (the "Opex Forecast Amount");

(C)
third, (once the amount of Export Proceeds credited to the Opex Reserve Account
during that Financial Quarter equals the Opex Forecast Amount), to the Zenith
Debt Service Account and the Offshore Collection Account pro rata to the ratio
of (1) the Zenith Debt Service Amount to (2) the PXF Debt Service Amount, for
application in respect of the Quarterly Zenith Debt Payments and the Quarterly
PXF Debt Payments (respectively) for that Financial Quarter;

(D)
fourth, to the Capex Reserve Account, as set out in the Capex Forecast for that
Financial Quarter for application to capital expenditure, but excluding capital
expenditure financed under the PXF Facility Agreement (the "Capex Forecast
Amount");

(E)
fifth, (once the amount of Export Proceeds credited to the Capex reserve Account
during that Financial Quarter equals the Capex Forecast Amount), to the Cash
Sweep Account, and the Offshore Collection Account pro rata to the ratio of (1)
the Zenith Debt Service Amount to (2) the PXF Debt Service Amount, for
application in prepayment of amounts





07/12851328_37
 
8

--------------------------------------------------------------------------------





outstanding under the Zenith Facility Agreement and the PXF Facility Agreement
on the next Quarter Date.
6.2.4
If following any payment event of default on any repayment date but prior to any
Acceleration Event, a partial call is made on the SBSA Guarantee and amounts are
paid under the Exclusive Second Security Agreement (the "Partial SBSA Payment
Amount") and there are any amounts outstanding under the Zenith Facility
Agreement in respect of a corresponding repayment date under the Zenith Facility
Agreement, any amount to be applied pro-rata under paragraph 6.2.3(C) above to
the Offshore Collection Account shall be applied instead to the Zenith Debt
Service Account up to an amount equal to the Partial SBSA Payment Amount.

6.2.5
Two Business Days prior to the last day of each Financial Quarter, the amounts
distributed pursuant to Clause 6.2.3(C) to the Zenith Collection Account and the
Offshore Collection Account during that Financial Quarter (the "Distributed
Amounts") shall be reconciled with the Quarterly Zenith Debt Payments and the
Quarterly PXF Debt Payments in order to determine whether the Distributed
Amounts were sufficient to fund both the Quarterly Zenith Debt Payments and the
Quarterly PXF Debt Payments in full, provided that any corresponding amount of
the Partial SBSA Payment Amount credited to the Zenith Debt Service Account
shall be counted for the purpose of this calculation as being a Distributed
Amount credited to the Offshore Collection Account. If, pursuant to such
reconciliation:

(A)
the Distributed Amounts were not sufficient to fund both the Quarterly Zenith
Debt Payments and the Quarterly PXF Debt Payments in full, then a transfer shall
be made from the Zenith Collection Account or the Offshore Collection Account
(whichever was credited with the greater portion of the Distributed Amounts) to
the Zenith Collection Account or the Offshore Collection Account (whichever was
credited with the lesser portion of the Distributed Amounts), so as to ensure
that each of the Offshore Collection Account and the Zenith Collection Account
are credited with 50 per cent. of the Distributed Amounts during that Financial
Quarter; or

(B)
the Distributed Amounts during the Financial Quarter were sufficient to fund
both the Quarterly Zenith Debt Payments and the Quarterly PXF Debt Payments in
full, then no transfer pursuant to Clause 6.2.5(A) shall be made.

6.2.6
For the avoidance of doubt, Zenith Bank may not transfer any amount from the
Zenith Collection Account and the PXF Facility Agent may not make any prepayment
in accordance with clause 6.2.3 (E) until:

(A)
the last day of each Financial Quarter; and

(B)
completion of the balancing transfer pursuant to Clause 6.2.5(A) (if
applicable).


7.
EXCHANGE OF INFORMATION

7.1
Defaults

Each Agent must promptly notify the other Agent:
7.1.1
upon the occurrence of any breach of any provision of any document relating to
any Debt of which it has received notice;

7.1.2
any amendment to the PXF Finance Documents or the Zenith Finance Documents
relevant to the terms of this Deed with reasonably prior notice; and





07/12851328_37
 
9

--------------------------------------------------------------------------------





7.1.3
prior to giving the Company or the Parent any notice in relation to any default
or acceleration of any Debt under any document relating to any Debt.

7.2
Amounts of Debt

Each Agent must on request notify the other Agent of the amount of the First
Debt or the Second Debt, as appropriate (so far as known to it).
7.3
Other information

The Company authorises each Creditor to disclose to any other Creditor any
information relating to the Company or any of its related entities and coming
into its possession in connection with any Debt.

8.
EXPENSES

The Company must pay each Creditor within three Business Days of demand the
amount of all costs and expenses (including legal fees) incurred by it in
connection with any enforcement of, or the preservation of any rights against
the Company under this Deed.

9.
ANTI-CORRUPTION LAW

9.1
Anti-corruption law, anti-bribery law representation

In recognition of the principles enshrined in the relevant international and
regional conventions on combating corruption and to ensure compliance with the
anti-corruption laws applicable in relation to this Deed and any other
anti-corruption law, statute, regulation or convention otherwise applicable to
the Parties and their Affiliates, each Party represents, warrants and agrees as
follows:
9.1.1
It is aware of, understands and has been advised by legal counsel on the meaning
of the OECD Convention on combating Bribery of Foreign Public Officials (the
"OECD Convention"), and of any of the other laws, regulations, rules, decrees
and/or official government orders applicable to it relating to anti-bribery or
anti-money laundering, including but not limited to, the U.S. Foreign Corrupt
Practices Act ("FCPA").

9.1.2
It is familiar with the OECD Convention and the FCPA’s prohibition of paying,
offering, promising or giving anything of value, either directly or indirectly,
to a Public Official in order to influence any act or decision of such Public
Official in his official capacity, or inducing him to do or omit to do any act
in violation of his lawful duty, or to secure any improper advantage in order to
obtain or retain business for or with, or directing business to, any person or
entity.

9.1.3
It has not breached, inter alia in connection with the execution of this Deed,
and agrees that it shall not breach any provision of any United Nations, United
States, European Union or any other applicable law related to bribery, whether
in relation to a Public Official or a private person including the FCPA.

9.1.4
It will not, directly or indirectly, offer, give or agree to offer or give any
payment, gift or other advantage with respect to any matter which is the subject
of this Deed, including its responsibilities and obligations hereunder (i) which
is intended to, or does influence any person to act or reward any person for
acting in breach of an expectation of good faith, impartiality or trust; (ii)
which it would otherwise be improper for the recipient to accept; or (iii) which
is made to, or for a Public Official with the intention of influencing them to
allow one of the Parties or any Affiliate to obtain or retain an advantage in
the conduct of its business (a "Corrupt Act").

9.1.5
Except as previously disclosed to the other Parties in writing, none of its
senior representatives or its senior representatives’ close family members is
presently,





07/12851328_37
 
10

--------------------------------------------------------------------------------





or has been in the last year, a Public Official. It further warrants that it
will inform the other Parties promptly in writing if any such person assumes
such position while at the same time remaining one of its senior representatives
or a Close Family Member of a Public Official.
9.1.6
Neither it, nor any of its executives or employees is under current criminal
investigation or has been subject to enforcement activities for improper conduct
relating to bribery or corruption.

9.2
Anti-corruption law undertaking

9.2.1
No Party shall directly or indirectly use any payment made under this Deed for
any purpose which would breach the Bribery Act 2010, the FCPA or other similar
legislation in other jurisdictions.

9.2.2
Each Party shall:

(A)
conduct its businesses in compliance with applicable anti-corruption laws; and

(B)
maintain policies and procedures designed to promote and achieve compliance with
such laws.

9.2.3
Each Party will maintain proper and accurate books, records and accounts which
accurately and fairly reflect any and all payments made, expenses incurred, and
assets disposed of, in connection with this Deed. Each Party will maintain such
books and records for five (5) years following termination of this Deed, or any
such longer period as may be required by the law applicable to such Party.

9.2.4
Each Party warrants that it will not use any of the proceeds of any payment made
under this Deed, directly or indirectly, for the purpose of, or in connection
with, any Corrupt Act.

9.2.5
No Party will make any payment to a Public Official that would be considered a
facilitating payment, a grease payment, or any similar type of payment while
fulfilling its responsibilities and obligations hereunder.

9.3
Statements of accounts

The PXF Facility Agent agrees to provide Zenith Bank with monthly statements of
accounts in relation to disbursements under the PXF Facility Agreement and the
Company hereby irrevocably authorises the PXF Facility Agent to provide such
information to Zenith Bank.

10.
CHANGES TO THE PARTIES

10.1
Company

The Company may not assign or transfer any of its rights (if any) or obligations
under this Deed.
10.2
Creditors

No Creditor may assign or transfer:
10.2.1
any Debt owing to it; or

10.2.2
any of its rights or obligations under a PXF Security Agreement or a Zenith
Security Agreement;

to any person, unless that person agrees to be bound by this Deed as a Creditor
by executing, and delivering to each Agent, an Accession Deed.




07/12851328_37
 
11

--------------------------------------------------------------------------------






11.
NATURE OF PARTIES' RIGHTS AND OBLIGATIONS

11.1
Company and Parent

The Company and the Parent do not have any rights under this Deed and no
undertaking is given (or deemed to be given) to, or for the benefit of, the
Company or the Parent.
11.2
Creditors

Unless otherwise agreed by all the Creditors:
11.2.1
the obligations of a Creditor under this Deed are several;

11.2.2
failure by a Creditor to perform its obligations under this Deed does not affect
the obligations of any other Creditor under this Deed; and

11.2.3
no Creditor is responsible for the obligations of any other Creditor under this
Deed.


12.
NOTICES

12.1
Communications in writing

Any communication to be made under or in connection with this Deed must be made
in writing and, unless otherwise stated, may be made by fax or letter.
12.2
Addresses

12.2.1
Except as provided below, the contact details of each Party for any
communication to be made or delivered under or in connection with this Deed are
those notified by that Party for this purpose to each Agent on or before the
date it becomes a Party.

12.2.2
The contact details of the Company for this purpose are:

Address: Camac House, Plot 1649, Olosa Street, Victoria Island, Lagos, Nigeria
Fax: +234.1.262.2306
Attention: The Managing Director
12.2.3
The contact details of the Parent for this purpose are:

Address: 1330 Post Oak Blvd., Suite 2250, Houston, TX 77056
Fax: +1-713-797-2990
Attention: Chief Financial Officer
12.2.4
The contact details of Zenith Bank for this purpose are:

Address:     Plot 84 Ajose Adeogun Street, Victoria Island, Lagos State
    
Phone:         234 -1 – 2781275, 2781278, 7040000070, 7040000349
234 – 1 – 2781976, 7040000235
Attention:    Nnamdi Edekobi / Ude Sams Ugbeda / Michael Anokwuru
12.2.5
The contact details of the PXF Facility Agent for this purpose are:

Address: 11th Floor, MCB Head Office, 9-15, Sir William Newton Street, Port
Louis, Mauritius    
Fax:    +230 208 7976
Attention: E&C Middle office /cibenergyandcommodities@mcb.mu
12.2.6
The contact details of the Mauritius Commercial Bank for this purpose are:





07/12851328_37
 
12

--------------------------------------------------------------------------------





Address: 11th Floor, MCB Head Office, 9-15, Sir William Newton Street, Port
Louis, Mauritius    
Fax:    +230 208 7976
Attention: E&C Middle office /cibenergyandcommodities@mcb.mu


12.2.7
Any Party may change its contact details by giving five Business Days' notice to
the other Parties.

12.3
Delivery

12.3.1
Except as provided below, any communication made or delivered by one Party to
another under or in connection with this Deed will only be effective:

(A)
if by way of fax, when received in legible form; or

(B)
if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

and, if a particular department or officer is specified as part of its address
details provided under Clause 12.2 (Addresses), if addressed to that department
or officer.
12.3.2
Any communication to be made or delivered to an Agent will be effective only
when actually received by that Agent.

12.4
Notification of address and fax number

Promptly upon changing its own contact details, an Agent must notify the other
Parties.
12.5
Electronic communication

12.5.1
Any communication to be made between any of the Parties under or in connection
with this Deed may be made by electronic mail or other electronic means, if the
relevant Parties:

(A)
agree that, unless and until notified to the contrary, this is to be an accepted
form of communication;

(B)
notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and

(C)
notify each other of any change to their electronic mail address or any other
such information supplied by them.

12.5.2
For the purposes of this Deed, an electronic communication will be treated as
being in writing.

12.5.3
Any electronic communication made between the Parties will be effective only
when actually received in readable form and in the case of any electronic
communication made by a Party to an Agent only if it is addressed in such a
manner as that Agent may specify for this purpose.

12.5.4
Any electronic communication which would otherwise become effective on a
non-working day or after business hours in the place of receipt will be deemed
only to become effective on the next working day in that place.

12.6
English language

12.6.1
Any communication made under or in connection with this Deed must be in English.





07/12851328_37
 
13

--------------------------------------------------------------------------------





12.6.2
All other documents provided under or in connection with this Deed must be:

(A)
in English; or

(B)
if not in English, and if so required by any Agent, accompanied by a certified
English translation and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document.


13.
AMENDMENTS AND WAIVERS

13.1
Amendments

13.1.1
Any term of this Deed may be amended or waived with the agreement of the
Parties. Zenith Bank may effect and the PXF Facility Agent may effect on behalf
of a Second Lender, any amendment or waiver allowed under this Clause.

13.1.2
In the event of any inconsistency between the terms of this Deed and any of the
PXF Finance Documents or the Zenith Finance Documents, the terms of this Deed
shall prevail.

13.2
Waivers, remedies cumulative

No failure to exercise, nor any delay in exercising, on the part of any Party,
any right or remedy under this Deed will operate as a waiver, nor will any
single or partial exercise of any right or remedy prevent any further or other
exercise or the exercise of any other right or remedy. The rights and remedies
provided in this Deed are cumulative and not exclusive of any rights or remedies
provided by law and may be waived only in writing and specifically.

14.
UNDERTAKINGS OF THE COMPANY

The Company hereby undertakes as follows:
14.1.1
to irrevocably domicile Export Proceeds into the Zenith Collection Account,
subject to the terms of this Agreement;

14.1.2
to irrevocably assign its rights under any Sales Contract in favour of Zenith
Bank Plc. prior to first drawdown under the PXF Facility Agreement, (such
document to constitute a First Security Agreement); and

14.1.3
to provide to Zenith Bank not later than thirty (30) days after the execution of
this Deed duly executed copies of the Second Security Agreements, the Exclusive
Second Security Agreement and the other PXF Security Agreements substantially
similar to the draft documents already reviewed by Zenith Bank prior to the date
of this Agreement.


15.
TERMINATION

This Override Deed shall be automatically terminated:
15.1.1
in the event of failure by the Company to comply with the provisions of Clause
14 (Undertakings of the Company);

15.1.2
if material amendments are made to the Second Security Agreements, the Exclusive
Second Security Agreement or the other PXF Security Agreements which are
detrimental to the interest of Zenith Bank Plc.; or

15.1.3
Upon the occurrence of an Acceleration Event.


16.
COUNTERPARTS





07/12851328_37
 
14

--------------------------------------------------------------------------------





This Deed may be executed in any number of counterparts. This has the same
effect as if the signatures on the counterparts were on a single copy of this
Deed.

17.
GOVERNING LAW

This Deed and any non-contractual obligations arising out of or in connection
with it are governed by English law.

18.
ENFORCEMENT

18.1
Jurisdiction

18.1.1
The English courts have exclusive jurisdiction to settle any dispute arising out
of or in connection with this Deed (including a dispute relating to the
existence, validity or termination of this Deed or any non-contractual
obligation arising out of or in connection with this Deed) (a "Dispute").

18.1.2
The Parties agree that the English courts are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

18.1.3
No Party will be prevented from taking proceedings relating to a Dispute in any
other courts with jurisdiction. To the extent allowed by law, the Parties may
take concurrent proceedings in any number of jurisdictions.

18.2
Service of process

18.2.1
Without prejudice to any other mode of service allowed under any relevant law:

(A)
the First Creditor:

(1)
irrevocably appoints Zenith Bank (UK) of No. 39 Cornhill London EC3V 3ND, United
Kingdom as its agent under this Deed for service of process in relation to any
proceedings before the English courts in connection with this Deed; and

(2)
agrees that failure by a process agent to notify the relevant Creditor of the
process will not invalidate the proceedings concerned; and

(B)
each Second Creditor:

(1)
irrevocably appoints the Law Debenture as its agent under this Deed for service
of process in relation to any proceedings before the English courts in
connection with this Deed; and

(2)
agrees that failure by a process agent to notify the relevant Creditor of the
process will not invalidate the proceedings concerned.

18.2.2
If any person appointed as process agent under this Clause 18.2 (Service of
process) is unable for any reason so to act, that Creditor must immediately (and
in any event within 10 days of the event taking place) appoint another agent on
terms acceptable to Zenith Bank (in the case of an appointment by a Second
Creditor) or the PXF Facility Agent (in the case of an appointment by a First
Creditor). Failing this, Zenith Bank (in the case of an appointment by a Second
Creditor) or the PXF Facility Agent (in the case of an appointment by a First
Creditor) may appoint another process agent for this purpose.

THIS DEED has been entered into as a deed on the date stated at the beginning of
this Deed.




07/12851328_37
 
15

--------------------------------------------------------------------------------











07/12851328_37
 
16

--------------------------------------------------------------------------------






SCHEDULE 1
SECOND LENDERS


                


SECOND LENDERS
COMMITMENTS AS AT THE DATE OF THIS AGREEEMENT
The Mauritius Commercial Bank Limited
USD 100,000,000
 
 





07/12851328_37
 
17

--------------------------------------------------------------------------------






SCHEDULE 2
SECURITY AGREEMENTS


FIRST SECURITY AGREEMENTS
3.
Deed of account charge over Zenith Bank PLC account no. 5050009368 between the
Company as charger/borrower and Zenith Bank as the bank dated July 14, 2015.

4.
Deed of assignment of rights over material contracts (general, to be specified
and notified) between the Company, Allied Energy PLC and the Parent (formerly
known as Camac Energy Inc) as assignors and Zenith Bank as assignee dated July
14, 2015.

EXCLUSIVE FIRST SECURITY AGREEMENT
All assets debenture over the fixed and floating assets, present and future
chargeable assets of the Company dated 25 November 2014 between the Company as
borrower and Zenith Bank as lender.
SECOND SECURITY AGREEMENTS
1.
Onshore Account Charge Agreement in favour of the PXF Security Agent in relation
to the Capex Reserve Account, the Cash Sweep Account, the Opex Reserve Account,
the Tax and Royalties Account and the Zenith Collection Account.

2.
Sales Contract Assignment Agreement in favour of the PXF Security Agent.

EXCLUSIVE SECOND SECURITY AGREEMENT
The independent on demand guarantee issued by The Standard Bank South Africa
Limited for a maximum aggregate amount of USD 100,000,000 in connection with the
obligations and liabilities of the Company and the Parent under the PXF Facility
Agreement dated on or about the date hereof.
ZENITH SECURITY AGREEMENTS
12.
The First Security Agreements.

13.
The share charge over all the shares of the Company in favour of Zenith dated
September 19, 2014.

14.
The Exclusive First Security Agreement.

15.
Legal Charge over Allied Energy’s interest in the OMLs dated May 14, 2015.

16.
Pledge over all the shares of shareholders of Allied Energy Plc (to be extended
to any new shares issued in the event of increase in share capital) in favour of
Zenith Bank dated September 19, 2014.

17.
Irrevocable domiciliation agreement to be entered into between the Company and
offtakers that all proceeds in respect of the offtakes for OMLs 120 and 121 will
be domiciled with Zenith Bank.

18.
Assignment of rights over hedge, insurance (including license non-renewal risk
insurance) and all reinsurance contracts including performance guarantees by any
EPC related to project execution and activities on the OMLs to Zenith Bank to be
entered into.

19.
First charge over all the Company's accounts, receivables, rights and interests
with respect to the OMLs dated_July 14, 2015.

20.
Security assignment to be entered into by the Company of all rights under the
hedging agreements entered into in relation to the Zenith Facility Agreement.

21.
Corporate guarantee of Allied Energy Plc in favour of Zenith Bank dated
September 11, 2014.

22.
Corporate guarantee of the Parent in favour of Zenith Bank dated September 11,
2014.

PXF SECURITY AGREEMENTS
1.
The Second Security Agreements.





07/12851328_37
 
18

--------------------------------------------------------------------------------





2.
Offshore Collection Account Pledge Agreement in favour of the PXF Security
Agent.

3.
Offshore DSRA Pledge Agreement in favour of the PXF Security Agent.

4.
The Exclusive Second Security Agreement





07/12851328_37
 
19

--------------------------------------------------------------------------------






SCHEDULE 3
FORM OF ACCESSION DEED
To:    [ZENITH BANK] as Zenith Bank
[PXF FACILITY AGENT] as the PXF Facility Agent
From:    [PROPOSED NEW PARTY]
Date:    [●]
[COMPANY] – Override Deed dated [          ] (the "Override Deed")
We refer to the Override Deed. This Deed is an Accession Deed.
We, [name of new Party] of [address/registered office], agree to be a
[First][Second] Creditor under the Override Deed and to be bound by the term of
the Override Deed as a Creditor.
Our contact details and facility office are as follows:
[●].
This deed is intended to be executed as a deed.
This deed and any non-contractual obligations arising out of or in connection
with it are governed by English law.
EXECUTED as a DEED
)
by [PROPOSED NEW PARTY]
)
acting by
)
and
)
acting under the authority of
)
that company in the presence of:
)

Witness's Signature:
 
Name:
 
Address:
 









07/12851328_37
 
20

--------------------------------------------------------------------------------






SCHEDULE 4

ZENITH REPAYMENT SCHEDULE
Customer:
CAMAC PETROLEUM LIMITED
 
 
 
 
 
 
 
 
 
Amount:
 $84,375,000.00
 
 
 
 
 
 
 
 
 
 
 
Effective Date:
30/Mar/16
 
 
 
 
 
 
 
 
 
 
 
Maturity Date:
28/Feb/21
 
 
 
 
 
 
 
 
 
 
 
Interest Rate:
Libor + 9.5%
 
 
 
 
 
 
 
 
 
 
 
Repayment:
Quarterly Repayment of Interest & Principal
 
 
 
 
 
 
Maratorium
12 months on principal
 
 
 
 
 
 
 
 
 
 
Loan account
3700242141
 
 
 
 
 
 
 
 
 
 
Loan Source
Multiloan
 
 
 
 
 
 
 
 
 
 
 
Restructured
 
 
 
I noticed the interest accrued on phoenix, is lagging by a day computation on
excel.
 
 
 
 LOAN AMOUNT ($)
 LIBOR
MARGIN
INTEREST
INTEREST PERIOD FROM TO
NO OF DAYS
 INT. DUE ($)


 % PRIN DUE
 PRIN. DUE ($)
Total Due ($)
 DUE DATE
STATUS
  84,375,000.00
0.62860%
9.000%
9.6286%
30/Mar/16
30/Jun/16
92
   2,076,166.88


 
 
   2,076,166.88
30/Jun/16
paid
  84,375,000.00
0.63110%
9.000%
9.6311%
30/Jun/16
30/Sep/16
92
  2,076,705.94


 
 
  2,076,705.94
30/Sep/16
paid
  84,375,000.00
0.83769%
9.000%
9.8377%
30/Sep/16
########
91
   2,098,194.82


 
 
   2,098,194.82
########
 
  84,375,000.00
 
9.000%
 
30/Dec/16
########
90
—


 
 
 
########
 
  84,375,000.00
 
9.000%
 
30/Mar/17
30/Jun/17
92
—


5.00%
   4,218,750.00
 
30/Jun/17
 
  80,156,250.00
 
9.000%
 
30/Jun/17
30/Sep/17
92
—


5.00%
   4,218,750.00
 
30/Sep/17
 
  75,937,500.00
 
9.000%
 
30/Sep/17
########
91
—


5.00%
   4,218,750.00
 
########
 
   71,718,750.00
 
9.000%
 
30/Dec/17
########
90
—


5.50%
  4,640,625.00
 
########
 
  67,078,125.00
 
9.000%
 
30/Mar/18
30/Jun/18
92
—


5.50%
  4,640,625.00
 
30/Jun/18
 
  62,437,500.00
 
9.000%
 
30/Jun/18
30/Sep/18
92
—


5.50%
  4,640,625.00
 
30/Sep/18
 
  57,796,875.00
 
9.000%
 
30/Sep/18
########
91
—


5.50%
  4,640,625.00
 
########
 
  53,156,250.00
 
9.000%
 
30/Dec/18
########
90
—


6.00%
  5,062,500.00
 
########
 
  48,093,750.00
 
9.000%
 
30/Mar/19
30/Jun/19
92
—


6.00%
  5,062,500.00
 
30/Jun/19
 
  43,031,250.00
 
9.000%
 
30/Jun/19
30/Sep/19
92
—


6.00%
  5,062,500.00
 
30/Sep/19
 
  37,968,750.00
 
9.000%
 
30/Sep/19
########
91
—


6.00%
  5,062,500.00
 
########
 
  32,906,250.00
 
9.000%
 
30/Dec/19
########
91
—


7.50%
   6,328,125.00
 
########
 
  26,578,125.00
 
9.000%
 
30/Mar/20
30/Jun/20
92
—


7.50%
   6,328,125.00
 
30/Jun/20
 
  20,250,000.00
 
9.000%
 
30/Jun/20
30/Sep/20
92
—


7.50%
   6,328,125.00
 
30/Sep/20
 
   13,921,875.00
 
9.000%
 
30/Sep/20
########
91
—


7.50%
   6,328,125.00
 
########
 
   7,593,750.00
 
9.000%
 
30/Dec/20
########
60
—


9.00%
  7,593,750.00
 
########
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1612
 
 
 
 
 
 
 
 
 
 
 
 
53.73333
 
 
 
 
 
 
 







07/12851328_37
 
21

--------------------------------------------------------------------------------






SCHEDULE 5
PXF REPAYMENT SCHEDULE
Repayment Date
Repayment Instalment (USD)
30 June 2017




500,000
30 September 2017
10,000,000
31 December 2017
10,000,000
31 March 2018
10,500,000


30 June 2018
10,500,000


30 September 2018
10,500,000


31 December 2018
10,500,000


31 March 2019
10,500,000


30 June 2019
10,500,000


30 September 2019
10,500,000


31 October 2019
2,000,000
30 November 2019
2,000,000
31 December 2019
2,000,000

The rate of interest on each loan for each interest period payable on each
Quarter Date or Repayment Date as the case may be, is the percentage rate per
annum which is the aggregate of the applicable:
(i)
six per cent. per annum; and

(ii)
LIBOR.





07/12851328_37
 
22

--------------------------------------------------------------------------------






SIGNATORIES
Company
 
EXECUTED as a DEED
)
by ERIN PETROLEUM NIGERIA LIMITED
)
acting by
)
and
)
acting under the authority of
)
that company in the presence of:
)

Witness's Signature:
 
Name:
 
Address:
 







07/12851328_37
 
23

--------------------------------------------------------------------------------





Parent
 
EXECUTED as a DEED
)
by ERIN ENERGY CORPORATION
)
acting by
)
and
)
acting under the authority of
)
that company in the presence of:
)

Witness's Signature:
 
Name:
 
Address:
 









07/12851328_37
 
24

--------------------------------------------------------------------------------





Zenith Bank
 
EXECUTED as a DEED
)
by ZENITH BANK PLC
)
acting by
)
and
)
acting under the authority of
)
that company in the presence of:
)

Director
 
 
 
Director/Secretary
 









07/12851328_37
 
25

--------------------------------------------------------------------------------





Second Lenders
 
EXECUTED as a DEED
)
by THE MAURITIUS
)
COMMERCIAL BANK LIMITED
)
acting by
)
and
)
acting under the authority of
)
that company in the presence of:
)

Witness's Signature:
 
Name:
 
Address:
 



















07/12851328_37
 
26

--------------------------------------------------------------------------------





PXF Facility Agent
 
EXECUTED as a DEED
)
by THE MAURITIUS
)
COMMERCIAL BANK LIMITED
)
acting by
)
and
)
acting under the authority of
)
that company in the presence of:
)

Witness's Signature:
 
Name:
 
Address:
 





07/12851328_37
 
27

--------------------------------------------------------------------------------





PXF Security Agent
 
EXECUTED as a DEED
)
by THE MAURITIUS
)
COMMERCIAL BANK LIMITED
)
acting by
)
and
)
acting under the authority of
)
that company in the presence of:
)

Witness's Signature:
 
Name:
 
Address:
 





07/12851328_37
 
28

--------------------------------------------------------------------------------







SIGNATURES
    
THE PARENT or THE GUARANTOR






/s/ Daniel Ogbonna
ERIN ENERGY CORPORATION
By: DANIEL OGBONNA        
Address: 1330 Post Oak Blvd., Suite 2250, Houston, TX 77056
Fax: +1-713-797-2990    
Attention: The Chief Financial Officer




THE COMPANY






/s/ Adefemi Ayoade
ERIN PETROLEUM NIGERIA LIMITED
By: AEFEMI AYOADE        
Address: Camac House, Plot 1649, Olosa Street, Victoria Island, Lagos,
Nigeria    
Fax:    +234.1.262.2306    
Attention: The Managing Director




THE ARRANGER
Neekeea RAMEN
Head of Credit Management
The Mauritius Commercial Bank Ltd.
Head Office, Port Louis
/s/ Neekeea Ramen /s/ Raoul Gufflet
THE MAURITIUS COMMERCIAL BANK LIMITED
By: NEEKEEA RAMEN     RAOUL GUFFLET    
Address: 11th Floor, MCB Head Office, 9-15, Sir William Newton Street, Port
Louis, Mauritius    
Fax:    +230 208 7976
Attention:    






07/12851328_37
 
29

--------------------------------------------------------------------------------











THE AGENT
Neekeea RAMEN
Head of Credit Management
The Mauritius Commercial Bank Ltd.
Head Office, Port Louis
/s/ Neekeea Ramen /s/ Raoul Gufflet
THE MAURITIUS COMMERCIAL BANK LIMITED
By: NEEKEEA RAMEN     RAOUL GUFFLET    
Address: 11th Floor, MCB Head Office, 9-15, Sir William Newton Street, Port
Louis, Mauritius    
Fax:    +230 208 7976    
Attention:    




THE SECURITY AGENT
Neekeea RAMEN
Head of Credit Management
The Mauritius Commercial Bank Ltd.
Head Office, Port Louis
/s/ Neekeea Ramen /s/ Raoul Gufflet
THE MAURITIUS COMMERCIAL BANK LIMITED
By: NEEKEEA RAMEN     RAOUL GUFFLET    
Address: 11th Floor, MCB Head Office, 9-15, Sir William Newton Street, Port
Louis, Mauritius    
Fax:    +230 208 7976
Attention:    




07/12851328_37
 
30

--------------------------------------------------------------------------------







THE ISSUING BANK
Neekeea RAMEN
Head of Credit Management
The Mauritius Commercial Bank Ltd.
Head Office, Port Louis
/s/ Neekeea Ramen /s/ Raoul Gufflet
THE MAURITIUS COMMERCIAL BANK LIMITED
By: NEEKEEA RAMEN     RAOUL GUFFLET    
Address: 11th Floor, MCB Head Office, 9-15, Sir William Newton Street, Port
Louis, Mauritius    
Fax:    +230 208 7976
Attention:    




THE ORIGINAL LENDER
Neekeea RAMEN
Head of Credit Management
The Mauritius Commercial Bank Ltd.
Head Office, Port Louis
/s/ Neekeea Ramen /s/ Raoul Gufflet
THE MAURITIUS COMMERCIAL BANK LIMITED
By: NEEKEEA RAMEN     RAOUL GUFFLET    
Address: 11th Floor, MCB Head Office, 9-15, Sir William Newton Street, Port
Louis, Mauritius    
Fax:    +230 208 7976
Attention:
















07/12851328_37
 
31